11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 1 of 198

 

Exhibit 10.1

 

JONES DAY

   MORRISON & FOERSTER LLP

Bruce Bennett

   Brett H. Miller

Bennett L. Spiegel

   Melissa A. Hager

Lori Sinanyan

   Craig A. Damast

555 South Flower Street, Fiftieth Floor

   1290 Avenue of the Americas

Los Angeles, CA 90071

   New York, New York 10104

Tel: (213) 243-2533

   Tel: (212) 468-8000

Fax: (213) 243-2539

   Fax: (212) 468-7900

Counsel for the Creditor Co-Proponents

   Counsel for the Chapter 11 Trustee, Co-Proponent

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

   x       :    In re    :    Chapter 11    :    MF GLOBAL HOLDINGS LTD., et
al.,    :    Case No. 11-15059 (MG)    :       :    (Jointly Administered)
Debtors.1    :   

 

   x   

AMENDED PLAN SUPPLEMENT

Exhibit I.A.40: Identification of Director Selection Committee Members

Exhibit I.A.57: Exit Facility Agreement

Exhibit I.A.117: Plan Trust Agreement

Exhibit IV.G: Nonexclusive List of Retained Causes of Action

Exhibit V.E: Amended and/or Restated Certificate of Incorporation, By-Laws, and
Operating Agreements

Exhibit VIII.E.1: Prepetition Executory Contracts and Unexpired Leases to be
Assumed

 

 

1  The debtors in these chapter 11 cases are MF Global Holdings Ltd.; MF Global
Finance USA Inc.; MF Global Capital LLC; MF Global Market Services LLC; MF
Global FX Clear LLC; and MF Global Holdings USA Inc.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 2 of 198

 

EXHIBIT I.A.40

Identification of Director Selection Committee Members

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 3 of 198

 

Ex. I.A.40

IDENTIFICATION OF DIRECTOR SELECTION COMMITTEE MEMBERS\

Pursuant to Section V.B.1 of the Amended Joint Plan of Liquidation Pursuant to
Chapter 11 of the Bankruptcy Code for MF Global Holdings Ltd., MF Global Finance
USA Inc., MF Global Capital LLC, MF Global FX Clear LLC, MF Global Market
Services LLC, and MF Global Holdings USA Inc., filed with the Bankruptcy Court
on February 20, 2013 [Docket No. 1111] (the “Plan”),1 the below list identifies
the initial members of the Director Selection Committee.

Initial Members of Director Selection Committee

 

  1. Andrew Shannahan

 

  2. Joe Kronsberg

 

  3. Austin Saypol

 

 

1  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 4 of 198

 

EXHIBIT I.A.57

Exit Facility Agreement

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 5 of 198

 

 

 

 

 

 

CREDIT AGREEMENT

dated as of

[                ], 2013

Among

MF GLOBAL HOLDINGS, LTD.

and

EACH OF ITS SUBSIDIARIES PARTY HERETO,

as Borrowers

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

[                ],

as Administrative Agent

$80,000,000 Senior Secured Credit Facility

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 6 of 198

 

TABLE OF CONTENTS

 

     Page   ARTICLE I. DEFINITIONS AND TERMS      1   

Section 1.01 Certain Defined Terms

     1   

Section 1.02 Computation of Time Periods

     20   

Section 1.03 Accounting Terms

     20   

Section 1.04 Terms Generally

     20   

ARTICLE II. THE TERMS OF THE CREDIT FACILITY

     20   

Section 2.01 Facility

     20   

Section 2.02 Notice of Borrowing

     21   

Section 2.03 Funding Obligations; Disbursement of Funds

     21   

Section 2.04 Evidence of Obligations

     22   

Section 2.05 Interest; Default Rate

     23   

Section 2.06 Conversion and Continuation of Loans

     23   

Section 2.07 Fees

     24   

Section 2.08 Termination and Reduction of Commitments

     24   

Section 2.09 Voluntary, Scheduled and Mandatory Prepayments of Loans

     25   

Section 2.10 Method and Place of Payment

     26   

Section 2.11 Defaulting Lenders

     26   

ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES

     28   

Section 3.01 Increased Costs, Illegality, etc.

     28   

Section 3.02 Breakage Compensation

     29   

Section 3.03 Net Payments

     30   

Section 3.04 Change of Lending Office; Replacement of Lenders

     33   

ARTICLE IV. CONDITIONS PRECEDENT

     34   

Section 4.01 Conditions Precedent at Closing Date

     34   

Section 4.02 Conditions Precedent to All Credit Events

     37   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     37   

Section 5.01 Corporate Status

     37   

Section 5.02 Corporate Power and Authority

     38   

Section 5.03 No Violation

     38   

Section 5.04 Governmental Approvals

     38   

Section 5.05 Litigation

     38   

Section 5.06 Use of Proceeds; Margin Regulations

     38   

Section 5.07 Financial Statements

     39   

Section 5.08 [Reserved]

     39   

Section 5.09 No Material Adverse Change

     39   

 

i



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 7 of 198

TABLE OF CONTENTS

(continued)

 

 

     Page  

Section 5.10 Tax Returns and Payments

     39   

Section 5.11 Title to Properties, etc.

     39   

Section 5.12 Lawful Operations, etc.

     39   

Section 5.13 Environmental Matters

     39   

Section 5.14 Compliance with ERISA

     40   

Section 5.15 Intellectual Property, etc.

     41   

Section 5.16 Investment Company Act, etc.

     41   

Section 5.17 Insurance

     41   

Section 5.18 Burdensome Contracts; Labor Relations

     41   

Section 5.19 Security Interests

     41   

Section 5.20 True and Complete Disclosure

     41   

Section 5.21 Defaults

     42   

Section 5.22 Capitalization

     42   

Section 5.23 [Reserved]

     42   

Section 5.24 Anti-Terrorism Law Compliance

     42   

Section 5.25 Location of Bank Accounts

     42   

Section 5.26 Affiliate Transactions

     42   

ARTICLE VI. AFFIRMATIVE COVENANTS

     43   

Section 6.01 Reporting Requirements

     43   

Section 6.02 Books, Records and Inspections

     46   

Section 6.03 Insurance

     46   

Section 6.04 Payment of Taxes and Claims

     46   

Section 6.05 Corporate Franchises

     47   

Section 6.06 Good Repair

     47   

Section 6.07 Compliance with Statutes, etc.; Compliance with Plan

     47   

Section 6.08 Control Agreements

     47   

ARTICLE VII. NEGATIVE COVENANTS

     47   

Section 7.01 Changes in Business

     47   

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc.

     47   

Section 7.03 Liens

     48   

Section 7.04 Indebtedness

     48   

Section 7.05 Investments and Guaranty Obligations

     48   

Section 7.06 Restricted Payments

     48   

Section 7.07 [Reserved]

     48   

 

ii



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 8 of 198

TABLE OF CONTENTS

(continued)

 

     Page  

Section 7.08 Limitation on Certain Restrictive Agreements

     48   

Section 7.09 Transactions with Affiliates

     49   

Section 7.10 ERISA Plan Terminations, Minimum Funding, etc.

     49   

Section 7.11 [Reserved]

     49   

Section 7.12 Modification of Certain Agreements

     49   

Section 7.13 Amendments to Plan Documentation

     49   

Section 7.14 Bank Accounts

     49   

Section 7.15 Anti-Terrorism Laws

     49   

Section 7.16 Fiscal Year

  

ARTICLE VIII. EVENTS OF DEFAULT

     50   

Section 8.01 Events of Default

     50   

Section 8.02 Remedies

     51   

Section 8.03 Application of Certain Payments and Proceeds

     52   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     52   

Section 9.01 Appointment

     52   

Section 9.02 Delegation of Duties

     53   

Section 9.03 Exculpatory Provisions

     53   

Section 9.04 Reliance by Administrative Agent

     54   

Section 9.05 Notice of Default

     54   

Section 9.06 Non-Reliance

     55   

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program

     55   

Section 9.08 USA Patriot Act

     55   

Section 9.09 Indemnification

     55   

Section 9.10 The Administrative Agent in Individual Capacity

     56   

Section 9.11 Successor Administrative Agent

     56   

Section 9.12 [Reserved]

     56   

Section 9.13 [Reserved]

     56   

Section 9.14 Agency for Perfection

     57   

Section 9.15 Proof of Claim

     57   

Section 9.16 Posting of Approved Electronic Communications

     57   

Section 9.17 Credit Bidding

     59   

ARTICLE X. RESERVED

     59   

ARTICLE XI. MISCELLANEOUS

     59   

 

iii



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 9 of 198

TABLE OF CONTENTS

(continued)

 

     Page  

Section 11.01 Payment of Expenses etc.

     59   

Section 11.02 Indemnification

     59   

Section 11.03 Right of Setoff

     60   

Section 11.04 Equalization

     60   

Section 11.05 Notices

     61   

Section 11.06 Successors and Assigns

     62   

Section 11.07 No Waiver; Remedies Cumulative

     66   

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial

     66   

Section 11.09 Counterparts

     67   

Section 11.10 Integration

     67   

Section 11.11 Headings Descriptive

     67   

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders

     67   

Section 11.13 Survival of Indemnities

     70   

Section 11.14 Domicile of Loans

     70   

Section 11.15 Confidentiality

     70   

Section 11.16 [Reserved]

     71   

Section 11.17 General Limitation of Liability

     71   

Section 11.18 No Duty

     71   

Section 11.19 Lenders and Agent Not Fiduciary to Borrowers, etc.

     71   

Section 11.20 Survival of Representations and Warranties

     71   

Section 11.21 Severability

     72   

Section 11.22 Independence of Covenants

     72   

Section 11.23 Interest Rate Limitation

     72   

Section 11.24 USA Patriot Act

     72   

Section 11.25 Advertising and Publicity

     72   

Section 11.26 Release of Liens

     72   

Section 11.27 Payments Set Aside

     73    EXHIBITS   

Exhibit A Form of Note

  

Exhibit B Form of Assignment Agreement

  

Exhibit C-1 Form of U.S. Tax Compliance Certificate

  

Exhibit C-2 Form of U.S. Tax Compliance Certificate

  

Exhibit C-3 Form of U.S. Tax Compliance Certificate

  

Exhibit C-4 Form of U.S. Tax Compliance Certificate

  

 

iv



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 10 of 198

 

This CREDIT AGREEMENT is entered into as of [            ], 2013, among the
following: (i) MF Global Holdings Ltd. (the “Company”); (ii) each other entity
party hereto as a “Borrower” (each, together with the Company, a “Borrower”, and
collectively the “Borrowers”); (iii) the lenders from time to time party hereto
(each a “Lender” and collectively, the “Lenders”); and (iv) [            ], as
the administrative agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers are debtors in jointly administered cases, Case No. 11-15059
(MG) (each a “Case” and collectively, the “Cases”) pending in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
under Chapter 11 of the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et seq.; the
“Bankruptcy Code”). The Borrowers will be liquidated pursuant to the Plan (as
hereinafter defined) and subject to the Confirmation Order (as hereinafter
defined).

(2) In order to finance in part the Allowed Administrative Claims, Allowed
Priority Tax Claims, Allowed Claims in Classes number 1 through 4 and Plan
Administration Expenses (each as hereinafter defined) under the Plan, and fees
payable hereunder (collectively, “Specified Claims and Expenses”), the Borrowers
have requested that simultaneously with the consummation of the Plan, the
Lenders extend to the Borrowers a senior secured delayed draw term credit
facility in an aggregate principal amount of $80,000,000, to be established on
the date the Plan becomes effective (the “Plan Effective Date”).

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars with a maturity comparable to such Interest
Period, divided (and rounded to the nearest 1/16th of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average (rounded to the nearest 1/16th of 1%) of
the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Loan are offered to major banks in the London
interbank market

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 11 of 198

 

at approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period and provided further that the Adjusted Eurodollar Rate shall not
be less than 2.00% per annum.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated as of the Closing Date between the Borrowers and the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Company or any of its Subsidiaries.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Allowed Administrative Claims” has the meaning provided in the Plan.

“Allowed Claims” has the meaning provided in the Plan.

“Allowed Priority Tax Claims” has the meaning provided in the Plan.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Commitment Fee Rate” means 5.0% per annum.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement.

“Applicable Margin” means (i) 5.50% for Loans that are Base Rate Loans, and
(ii) 6.50% for Loans that are Eurodollar Loans.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 12 of 198

 

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes the actual or
constructive total loss of any property or the use thereof resulting from any
casualty or condemnation.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit B hereto.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer, the Assistant Treasurer or the
Controller, or such other Person as is authorized in writing to act on behalf of
such Person and is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Company.

“Available Cash” has the meaning provided in the Plan. For the avoidance of
doubt, “Available Cash” excludes amounts available to be borrowed hereunder.

“Bankruptcy Code” has the meaning provided in the Preliminary Statements.

“Bankruptcy Court” has the meaning provided in the Preliminary Statements

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by [            ], from
time to time, as its “prime rate,” whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit; (ii) the Federal Funds Effective Rate in
effect from time to time, determined one Business Day in arrears, plus 1/2 of
1% per annum; and (iii) the Adjusted Eurodollar Rate for a one-month Interest
Period on such day plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrowing” means the incurrence of Loans by a Borrower from all of the Lenders
having Term Commitments in respect thereof on a pro rata basis on a given date.

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in [New York City] are authorized or required by law to
close.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 13 of 198

 

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Case” and “Cases” have the meaning specified in the preliminary statements.

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition;

(ii) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any commercial bank of recognized standing
organized under the laws of the United States (or any state thereof or the
District of Columbia) and having capital and surplus in excess of $500,000,000
or (z) any commercial bank (or the parent company of such bank) of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and whose short-term commercial paper rating from S&P
is at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1,
P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than 180 days from the date of acquisition;

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through
(iv) above;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 14 of 198

 

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale,
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Class” has the meaning provided in the Plan.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means [            ].

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.

“Commitment” means, with respect to each Lender, the amount set forth opposite
such Lender’s name in Schedule 1 hereto as its “Commitment” or in the case of
any Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 15 of 198

 

commitment may be reduced from time to time pursuant to the terms hereof or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06.

“Commitment Fees” has the meaning provided in Section 2.07(a).

“Communications” has the meaning provided in Section 9.16(a).

“Compliance Certificate” has the meaning provided in Section 6.01(d).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Confirmation Order” has the meaning provided in Section 4.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.06.

“Control Agreements” has the meaning set forth in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing or any Conversion or
Continuation Issuance.

“Credit Party” means any Borrower.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.05 and (ii) with
respect to any other amount, a rate per annum equal to 2% per annum above the
rate that would be applicable to Loans that are Base Rate Loans pursuant to
Section 2.05.

“Defaulting Lender” means, subject to Section 2.11, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified any Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 16 of 198

 

Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
the Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.11) upon delivery of written
notice of such determination to the Company and each Lender.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent and (B) unless an Event of Default has occurred
and is continuing, the Company (each such approval not to be unreasonably
withheld or delayed (and the Company shall be deemed to have consented if it
fails to object to any assignment within five Business Days after it received
written notice thereof)); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Company or any of the Company’s
Affiliates or Subsidiaries, or (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y).

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Company or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the

 

7



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 17 of 198

 

Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a
result of the Borrower or a Subsidiary of the Borrower being or having been a
general partner of such Person.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any ERISA Plan; (ii) the institution of any steps by the Borrower or any
Subsidiary, any ERISA Affiliate, the PBGC or any other Person to terminate any
ERISA Plan or the occurrence of any event or condition described in Section 4042
of ERISA that constitutes grounds for the termination of, or the appointment of
a trustee to administer, an ERISA Plan; (iii) the institution of any steps by
the Borrower or any Subsidiary or any ERISA Affiliate to withdraw from any
Multi-Employer Plan or Multiple Employer Plan, if such withdrawal could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA or in Section 4063 of ERISA) in excess of $[            ]; (iv) a
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
in connection with any ERISA Plan; (v) that an ERISA Plan has Unfunded Benefit
Liabilities exceeding $[            ]; (vi) the cessation of operations at a
facility of the Borrower or any Subsidiary or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (vii) the conditions for
imposition of a Lien under Section 303(a) of ERISA shall have been met with
respect to an ERISA Plan; (viii) the adoption of an amendment to an ERISA Plan
requiring the provision of security to such ERISA Plan pursuant to
Section 206(g) of ERISA; (ix) the insolvency of or commencement of
reorganization proceedings with respect to a Multi-Employer Plan; (x) any
material increase in the contingent liability of the Borrower or any Subsidiary
with respect to any post-retirement welfare liability; or (xi) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

 

8



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 18 of 198

 

“ERISA Plan” means any Multi-Employer Plan, Multiple Employer Plan or
Single-Employer Plan.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 3.04) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Facility” means the credit facility established under Section 2.01 pursuant to
the Commitment of each Lender.

“Facility Availability Period” means the period from the Closing Date until the
Facility Availability Period Termination Date.

“Facility Availability Period Termination Date” means the earlier of the
Scheduled Facility Availability Period Termination Date and the date on which
the Borrower has permanently reduced the Total Commitment to an amount less than
or equal to the outstanding amount of the Obligations pursuant to
Section 2.08(d).

“Facility Percentage” means, at any time for any Lender, the percentage obtained
by dividing such Lender’s Commitment by the Total Commitment, provided, however,
that if the Total Commitment has been terminated, the Facility Percentage for
each Lender shall be determined by dividing such Lender’s Commitment immediately
prior to such termination by the Total Commitment immediately prior to such
termination. The Facility Percentage of each Lender as of the Closing Date is
set forth on Schedule 1 hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code.

“Final Claims Date” means the first date on which all Specified Claims and
Expenses have been paid, reserved for or satisfied in full in accordance with
the Plan (or, if not paid, disallowed).

 

9



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 19 of 198

 

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Company.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(f).

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Indebtedness” of any Person means without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all bonds, notes, debentures and similar debt securities of such Person;

 

10



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 20 of 198

 

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;

(vii) all Capitalized Lease Obligations of such Person;

(viii) the present value, determined on the basis of the implicit interest rate,
of all basic rental obligations under all Synthetic Leases of such Person;

(ix) all obligations of such Person with respect to asset securitization
financing;

(x) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, in each case that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

(xi) all net obligations of such Person under hedging agreements;

(xii) [Reserved];

(xiii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

(xiv) all Guaranty Obligations of such Person;

provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 90 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person:

 

11



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 21 of 198

 

(i) the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;

(ii) the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 10 days, or is not dismissed within 45 days, after commencement of the
case;

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of such Person;

(iv) such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
such Person or all or any substantial portion of its property) any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against such Person to the extent such proceeding is consented to by such Person
or remains undismissed for a period of 45 days;

(vi) such Person is adjudicated insolvent or bankrupt;

(vii) any order of relief or other order approving any such case or proceeding
is entered;

(viii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 45 days;

(ix) such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

(x) any corporate (or similar organizational) action is taken by such Person for
the purpose of effecting any of the foregoing.

“Intellectual Property” has the meaning provided in the Security Agreement.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two or three months as selected by the Borrower; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest

 

12



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 22 of 198

 

Period for any Eurodollar Loan may be selected that would end after the Maturity
Date; and (v) if, upon the expiration of any Interest Period, the Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing of Eurodollar Loans as provided above, the Borrower shall
be deemed to have elected to Convert such Borrowing to Base Rate Loans effective
as of the expiration date of such current Interest Period.

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.

“IRS” means the United States Internal Revenue Service.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.

“Lender Register” has the meaning provided in Section 2.04(b).

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means, with respect to each Lender, any loan made by such Lender pursuant
to Section 2.01.

“Loan Documents” means this Agreement, the Notes, the Security Documents and the
Administrative Agent Fee Letter.

“Margin Stock” has the meaning provided in Regulation U.

“Market Services” means MF Global Market Services LLC.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Company or the Company and its
Subsidiaries, taken as a whole; (ii) any material adverse effect on the ability
of the Company or any other Credit Party to perform its obligations under any of
the Loan Documents to which it is a party, or any material adverse effect on the
ability of the Company and the other Credit Parties, taken as a whole, to
perform their obligations under any of the Loan Documents to which they are
party; (iii) any material adverse effect on the validity, effectiveness or
enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; (iv) any material adverse effect on the rights and remedies
of the Administrative Agent or any Lender under any Loan Document; or (v) any
material adverse effect on the validity, perfection or priority of any Lien in
favor of the Administrative Agent on any of the Collateral.

 

13



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 23 of 198

 

“Material Indebtedness” means, as to the Company or any of its Subsidiaries, any
particular Indebtedness of the Company or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of [$100,000].

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Maturity Date” [            ].1

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan
$[            ] and (ii) with respect to any Eurodollar Loan, $[            ].

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a Mortgage, Deed of Trust or other instrument in form and
substance reasonably satisfactory to the Lenders, executed by a Credit Party
with respect to a Mortgaged Real Property, as the same may from time to time be
amended, restated or otherwise modified.

“Mortgaged Real Property” means each of the parcels of real property owned or
leased by a Credit Party on the Closing Date, together with each other parcel of
Real Property that shall become subject to a Mortgage after the Closing Date, in
each case together with all of such Credit Party’s right, title and interest in
the improvements and buildings thereon and all appurtenances, easements or other
rights belonging thereto.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Company or any Subsidiary of the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Company or any Subsidiary of the Company or
any ERISA Affiliate, and one or more employers other than the Company or a
Subsidiary of the Company or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Company or a Subsidiary of the Company or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“Net Available Cash” means, for any Borrower as of any date of determination,
such Borrower’s Available Cash on such date, calculated without giving effect to
the first clause (ii) appearing therein.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Note” means a promissory note substantially in the form of Exhibit A hereto.

“Notice of Borrowing” has the meaning provided in Section 2.02.

 

 

1  Date 18 months from Plan Effective Date.

 

14



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 24 of 198

 

“Notice of Continuation or Conversion” has the meaning provided in Section 2.06.

“Notice Office” means the office of the Administrative Agent at [            ],
Attention: [            ] (facsimile: [            ]), or such other office as
the Administrative Agent may designate in writing to the Company from time to
time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by any Borrower to the Administrative Agent pursuant to
the terms of this Agreement or any other Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Credit Party of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Without limiting the generality of the
foregoing description of Obligations, the Obligations include the obligation to
pay principal, interest, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by the Credit Parties under
any Loan Document.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Bylaws (Regulations), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Participant Register” has the meaning provided in Section 11.06(b).

“Payment Date” has the meaning provided in Section 2.05.

“Payment Office” means the office of the Administrative Agent at [            ],
Attention: [            ] (facsimile: [            ]), or such other office(s),
as the Administrative Agent may designate to the Company in writing from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” means a perfection certificate reasonably satisfactory
to the Lenders.

 

15



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 25 of 198

 

“Permitted Lien” means any Lien permitted by Section 7.03.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

“Plan” has the meaning provided in Section 4.01

“Plan Administration Expenses” has the meaning provided in the Plan.

“Plan Documentation” has the meaning provided in Section 4.01.

“Plan Effective Date” has the meaning provided in the preliminary statements.

[“Platform” has the meaning provided in Section 9.16(b).]

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Prohibited Transaction” means a transaction with respect to an ERISA Plan that
is prohibited under Section 4975 of the Code or Section 406 of ERISA and not
exempt under Section 4975 of the Code or Section 408 of ERISA.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party or Subsidiary to: (i) clean up, remove, remediate, contain, treat,
monitor, assess, evaluate or in any other way address Hazardous Materials in the
environment; (ii) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; (iii) perform pre-remedial studies
and investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to an ERISA Plan, other than those events as
to which the notice requirement is waived under subsection .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

 

16



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 26 of 198

 

“Required Lenders” means Lenders whose Loans and Unused Commitments constitute
more than 50% of the sum of the total Loans and the Unused Total Commitment. The
Loans and Unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Indebtedness (other than the Obligations)
or (iii) any Distribution on any Claim or Interest classified in Class number 5
through 9 under the Plan (with terms used in this clause (iii) as defined in the
Plan).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of the Company of any
property, which property has been or is to be sold or transferred by the Company
or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Scheduled Facility Availability Termination Date” means [            ].2

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Security Agreement” has the meaning provided in Section 4.01.

“Security Documents” means the Security Agreement, each Mortgage, each
landlord’s agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Collateral Assignment, any Perfection
Certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Company, any Subsidiary of the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Company, any Subsidiary of the Company or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“SPC” has the meaning provided in Section 11.06(f).

“Specified Claims and Expenses” has the meaning provided in the preliminary
statements.

“Standard Permitted Lien” means any of the following:

 

 

2  Date 9 months from Plan Effective Date.

 

17



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 27 of 198

 

(i) Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

(ii) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as carriers’, suppliers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Company or any of its Subsidiaries and
do not secure any Indebtedness;

(iii) Liens created by this Agreement or the other Loan Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h);

(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Company or any
of its Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; and

(vii) Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor).

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

 

18



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 28 of 198

 

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Commitment” means the sum of the Commitments of the Lenders as the same
may be decreased pursuant to the terms hereof. As of the Closing Date, the
amount of the Total Commitment is $80,000,000.

“Transaction Documents” means, collectively, the Loan Documents and the Plan
Documentation, and includes all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.

“Transactions” means the transactions contemplated by the Transaction Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any ERISA Plan means the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unused Commitment” means, for any Lender at any time, the excess of (i) such
Lender’s Commitment at such time over (ii) the principal amount of such Lender’s
Loans at such time.

“Unused Total Commitment” means, at any time, the excess of (i) the Total
Commitment at such time over (ii) the aggregate outstanding principal amount of
the Loans at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.02(g)(ii)(B)(iii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

19



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 29 of 198

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time. Notwithstanding the foregoing, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Facility.

(a) During the Facility Availability Period, each Lender severally, and not
jointly, agrees, on the terms and conditions set forth in this Agreement, to
make a Loan or Loans to the Borrowers from time to time pursuant to such
Lender’s Commitment, which Loans: (i) shall be denominated in Dollars; (ii) may
be repaid or prepaid in accordance with the provisions hereof but, once repaid
or prepaid, may not be reborrowed; and (iii) shall not be made if, after giving
effect to any such Loan, (A) the aggregate principal amount of Loans of any
Lender would exceed such Lender’s Commitment, (B) the aggregate principal amount
of all Loans would exceed the Total Commitment, (C) any of the Borrowers would
be required to prepay Loans pursuant to Section 2.09(b) or (D) the amount of the
corresponding Borrowing is greater than the amount of Specified Claims and
Expenses and fees hereunder required to be paid as of the date of such Loan. The
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Facility Percentage of each Borrowing, in accordance
with Section 2.03 hereof.

 

20



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 30 of 198

 

(b) The aggregate principal amount of Loans made to Market Services (including
by capitalization of interest) shall not exceed $[2,000,000] over the term of
this Agreement.

Section 2.02 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan shall be made upon notice in the
form provided for below which shall be provided by the Company to the
Administrative Agent at its Notice Office not later than 11:00 A.M. (local time
at its Notice Office) on the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing shall be made by an
Authorized Officer of the Company by delivering written notice of such request
in a form satisfactory to the Administrative Agent (each such notice, a “Notice
of Borrowing”) or by telephone (to be confirmed immediately in writing by
delivery by an Authorized Officer of the Company of a Notice of Borrowing), and
in any event each such request shall be irrevocable and shall specify (i) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(ii) the date of the Borrowing (which shall be a Business Day during the
Facility Availability Period), (iii) the Borrower making such Borrowing,
(iv) the Type of Loans such Borrowing will consist of and (v) if applicable, the
initial Interest Period. Without in any way limiting the obligation of the
Company to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Company entitled to give telephonic notices under this Agreement on behalf
of the Company. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day that consist of Eurodollar Loans, each such Borrowing shall have a
different initial Interest Period, and (ii) at no time shall there be more than
ten Borrowings of Eurodollar Loans outstanding hereunder.

Section 2.03 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitment of each Lender
hereunder and the obligation of each Lender to make Loans are several and not
joint obligations. No Lender shall be responsible for any default by any other
Lender in its obligation to make Loans and each Lender shall be obligated to
make the Loans provided to be made by it regardless of the failure of any other
Lender to fulfill any of its Commitments hereunder. Nothing herein and no
subsequent termination of the Commitments pursuant to Section 2.09 shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder and in existence from time to time or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

(b) Borrowings Pro Rata. All loans shall be made pro rata on the basis of their
respective Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing or Conversion or Continuation thereof and of
such Lender’s proportionate share thereof or participation therein and of the
other matters covered by the Notice of Borrowing or Notice of Continuation or
Conversion relating thereto.

 

21



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 31 of 198

 

(d) Funding of Loans. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the applicable Borrower by depositing to its account at the Payment
Office (or such other account as the Company shall specify) the aggregate of the
amounts so made available in the type of funds received.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing to be
made on such date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date of Borrowing, and
the Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the applicable Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Company, and the applicable Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the applicable Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the applicable Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a rate per annum equal to (i) if paid
by such Lender, the overnight Federal Funds Effective Rate or (ii) if paid by a
Borrower, the then applicable rate of interest, calculated in accordance with
Section 2.05, for the respective Loans (but without any requirement to pay any
amounts in respect thereof pursuant by Section 3.02).

Section 2.04 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender, or
capitalized, from time to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder and the Type and Borrower thereof and each
Interest Period and rate applicable thereto; (ii) the amount of any principal
due and payable or to become due and payable from each Borrower to each Lender
hereunder; (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(iv) the other details relating to the Loans and other Obligations. In addition,
the Administrative Agent shall maintain a register (the “Lender Register”) on or
in which it will record the names and addresses of the Lenders, and the
Commitments from time to time of each of the Lenders. The Administrative Agent
will make the Lender Register available to any Lender or the Company upon its
request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.04(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Borrower to
repay or prepay the Loans or the other Obligations in accordance with the terms
of this Agreement.

 

22



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 32 of 198

 

(d) Notes. Upon request of any Lender to the Company, the Borrowers will execute
and deliver to such Lender a Note with blanks appropriately completed in
conformity herewith to evidence the Borrowers’ obligation to pay the principal
of, and interest on, the Loans made to it by such Lender; provided, however,
that the decision of any Lender to not request a Note shall in no way detract
from the Borrowers’ obligation to repay the Loans and other amounts owing by the
Borrowers to such Lender.

Section 2.05 Interest; Default Rate.

(a) Interest. The outstanding principal amount of each Loan made by each Lender
shall bear interest at a fluctuating rate per annum that shall at all times be
equal to (i) during such periods as such Loan is a Base Rate Loan, the Base Rate
plus the Applicable Margin in effect from time to time and (ii) during such
periods as such Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate
for such Eurodollar Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time. Each Borrower agrees to pay such interest on
Loans made to it as and when due and payable in accordance with the terms
hereof.

(b) Default Interest. Notwithstanding the foregoing subsection (a), if an Event
of Default has occurred and is continuing, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, all overdue interest
in respect of each Loan and all fees or other amounts owed hereunder, shall
thereafter bear interest (including post petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on
demand, at a rate per annum equal to the Default Rate. In addition, if any
amount (other than amounts as to which the foregoing sentence is applicable)
payable by the Borrowers under the Loan Documents is not paid when due, such
amount shall bear interest, payable on demand, at a rate per annum equal to the
Default Rate.

(c) Accrual, Payment and Capitalization of Interest. Interest shall accrue from
and including the date of any Borrowing to but excluding the date of any
prepayment or repayment thereof and shall be payable by the Borrower (i) monthly
in arrears on the last Business Day of each month, and (ii) at maturity (whether
by acceleration or otherwise) (each date described in the foregoing clauses
(i) and (ii), a “Payment Date”), and, after such maturity or, in the case of any
interest payable pursuant to Section 2.05(b), on demand. Interest shall be
payable on each payment date pursuant to the foregoing clause (i) only to the
extent of Net Available Cash on such date. Interest accrued on any such payment
date but not paid because of the foregoing sentence shall be added to principal
and shall thereafter bear interest in accordance with the foregoing subsections
(a) and (b).

(d) Computations of Interest. All computations of interest on Eurodollar Rate
Loans hereunder shall be made on the actual number of days elapsed over a year
of 360 days. All computations of interest on Base Rate Loans hereunder shall be
made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.

(e) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof.

Section 2.06 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Company shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type of Loans that can be made pursuant to
this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at the end of
the applicable Interest Period as a new Borrowing of Eurodollar Loans with a new
Interest Period;

 

23



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 33 of 198

 

provided, however, that any Conversion of Eurodollar Loans into Base Rate Loans
shall be made on, and only on, the last day of an Interest Period for such
Eurodollar Loans.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Company to the Administrative Agent at its Notice Office, prior to 11:00 A.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Continuation or Conversion. Each such request shall be made by an
Authorized Officer of the Borrower delivering written notice of such request in
form satisfactory to the Administrative Agent (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Company of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of a Continuation, the new Interest
Period. Without in any way limiting the obligation of the Company to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Company entitled to give telephonic notices under this Agreement on behalf of
the Company. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

Section 2.07 Fees.

(a) Commitment Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of each Lender based upon each
such Lender’s Facility Percentage, as consideration for the Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Facility Availability Period Termination Date,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate times (ii) the Unused Total Commitment in effect on such day. Accrued
Commitment Fees shall be due and payable in arrears on each Payment Date and on
the Facility Availability Period Termination Date. Notwithstanding the
foregoing, Market Services shall not be liable for fees under this subsection
(a) over the amount of fees calculated at a rate per annum equal to (x) the
Applicable Commitment Fee Rate times (y) the excess of $[2,000,000] over the
outstanding principal amount of Loans to Market Services.

(b) Administrative Agent Fees. The Borrowers jointly and severally agree to pay
to the Administrative Agent, on the Closing Date and thereafter, for its own
account, the fees set forth in the Administrative Agent Fee Letter.

(c) Computations and Determination of Fees. All computations of Commitment Fees
hereunder shall be made on the actual number of days elapsed over a year of 360
days.

(d) Upfront Fees. On the Closing Date, the Borrowers shall pay to the Lenders,
ratably in accordance with their Facility Percentages, an upfront fee in the
amount of 2.5% of the Total Commitment.

Section 2.08 Termination and Reduction of Commitments.

(a) Mandatory Termination of Commitments. All of the Commitments shall terminate
on the Facility Availability Period Termination Date.

 

24



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 34 of 198

 

(b) Mandatory Reduction of Commitments. On the date that any prepayment is to be
made pursuant to Section 2.09(b), is required to be applied to prepay the
outstanding principal amount of Loans, then on such date the Total Commitment
shall be permanently reduced on such date in an amount equal to the amount of
such required prepayment and any such reduction shall apply to and permanently
reduce the Commitment of each Lender.

(c) Voluntary Termination of the Total Commitment. Upon at least three Business
Days’ prior irrevocable written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Commitment,
provided that all outstanding Loans are contemporaneously prepaid in accordance
with Section 2.09.

(d) Reduction of Total Commitment. Upon at least three Business Days’ prior
irrevocable written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrowers shall have the
right to partially and permanently reduce the Total Commitment; provided,
however, that (i) any such reduction shall apply to proportionately and
permanently reduce the Commitment of each Lender (ii) no such reduction shall be
permitted if after giving effect thereto the aggregate outstanding principal
amount of the Loans were greater than the Total Commitment and (iii) no such
reduction shall be permitted unless, after giving effect thereto, the Borrowers’
available cash and cash equivalents plus the Unused Total Commitment, would be
at least equal to the aggregate amount of Specified Claims and Expenses
remaining to be paid or satisfied in accordance with the Plan plus the aggregate
principal, interest and fees remaining to be paid hereunder, as determined in a
manner reasonably satisfactory to the Required Lenders.

Section 2.09 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. Each Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, from
time to time. The Company shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans and the amount of such prepayment which notice shall be
received by the Administrative Agent by 11:00 A.M. (local time at the Notice
Office) three Business Days prior to the date of such prepayment, and which
notice shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that each partial prepayment shall be in an aggregate
principal amount of at least $[            ].

(b) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment in accordance with the following provisions:

(i) Maturity Date. The entire principal amount of all outstanding Loans and all
other outstanding Obligations shall be repaid in full on the Maturity Date.

(ii) Excess Available Cash. On each Payment Date, each Borrower shall prepay its
Loans in an amount equal to the Net Available Cash of such Borrower on such date
less the amount of interest payable by such Borrower on such Payment Date
pursuant to Section 2.05 and fees payable on such Payment Date pursuant to
Section 2.07 above.

(c) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.09(b)(ii) above shall be applied as a mandatory
prepayment of principal of the outstanding Loans.

 

25



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 35 of 198

 

(d) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Company shall designate the Types
of Loans that are to be repaid or prepaid and the specific Borrowing(s) pursuant
to which such repayment or prepayment is to be made; provided, however, that
(i) the Company shall first so designate all Loans that are Base Rate Loans and
Eurodollar Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans. In the absence of a designation by the
Company as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Article III.

(e) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.09 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.10 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder under any Note or
any other Loan Document shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, all payments and prepayments of Loans
shall be applied by the Administrative Agent to reduce the principal amount of
the Loans made by each Lender, pro rata on the basis of their respective
outstanding Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
its ratable share, if any, of the amount of principal, interest, and fees
received by it for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds; provided, however, that if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder then, except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, such funds shall be
applied, first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and second, towards payment of principal then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

Section 2.11 Defaulting Lenders.

 

26



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 36 of 198

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b) Defaulting Lender Cure. If the Company the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with their Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and

 

27



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 37 of 198

 

provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of any Connection Income Taxes) because of
(x) any Change in Law since the Closing Date (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves already includable in the interest rate applicable to such
Eurodollar Loan pursuant to this Agreement) or (y) other circumstances adversely
affecting the London interbank market or the position of such Lender in any such
market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Company and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Company and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Continuation or Conversion given by the Company with respect to such Type of
Eurodollar Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Company or, in the case of a Notice of Borrowing,
shall, at the option of the Company, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrowers
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such

 

28



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 38 of 198

 

Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to the Company by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrowers shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the applicable Borrower may (and in
the case of a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the
applicable Borrower shall) either (i) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Company was notified by a Lender pursuant to Section 3.01(a)(ii) or (iii),
cancel said Borrowing, or, in the case of any Borrowing, convert the related
Notice of Borrowing into one requesting a Borrowing of Base Rate Loans or
require the affected Lender to make its requested Loan as a Base Rate Loan, or
(ii) if the affected Eurodollar Loan is then outstanding, upon at least one
Business Day’s notice to the Administrative Agent, require the affected Lender
to Convert each such Eurodollar Loan into a Base Rate Loan; provided, however,
that if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy by any Governmental Authority, central bank or
comparable agency charged by law with the interpretation or administration
thereof, or compliance by such Lender or its parent corporation with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, in each case made
subsequent to the Closing Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material to the rate of return on
such Lender’s or its parent corporation’s capital or assets as a consequence of
such Lender’s commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender to the Company (with a
copy to the Administrative Agent), the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent
corporation for such reduction. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 3.01, will give
prompt written notice thereof to the Company, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.01(b) upon the subsequent receipt
of such notice.

Section 3.02 Breakage Compensation. Each Borrower shall compensate each Lender,
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans) which such Lender may sustain in connection with any of the
following: (a) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (b) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto; (c) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Company; (d) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto

 

29



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 39 of 198

 

pursuant to a request by the Company pursuant to Section 3.04(b); or (e) as a
consequence of (i) any other default by any Borrower to repay or prepay any
Eurodollar Loans when required by the terms of this Agreement or (ii) an
election made pursuant to Section 3.04(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Defined Terms. For purposes of this Section 3.03, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise

 

30



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 40 of 198

 

payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

 

31



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 41 of 198

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

32



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 42 of 199

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03, it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.04 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.03
requiring the payment of additional amounts to such Lender, such Lender will, if
requested by the Company, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.03 with respect
to such Lender, (ii) the Borrowers are, or because of a matter in existence as
of the date that the Company is seeking to exercise its rights under this
Section, will be, required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 3.03, or (iii) or if any Lender is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.06(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that (1) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, (2) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts), and (3) in the case of any
such assignment resulting from a claim for compensation, reimbursement or other
payments required to be made under Section 3.01(a)(ii) or (iii), Section 3.01(c)
or Section 3.03 with respect to such Lender, or resulting from any required
payments to any Lender or Governmental Authority pursuant to Section 3.03, such
assignment will result in a reduction in such

 

33



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 43 of 198

 

compensation, reimbursement or payments. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

(c) Nothing in this Section 3.04 shall affect or postpone any of the obligations
of the Borrowers or the right of any Lender provided in Section 3.01 or
Section 3.03.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans is subject to the satisfaction of each of the following conditions
on or prior to the Closing Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrowers,
the Administrative Agent and each of the Lenders.

(ii) Notes. The Borrowers shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

(iii) [Reserved].

(iv) Security Agreement. The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement (the “Security Agreement”), in form
and substance reasonably satisfactory to the Lenders, and shall have executed
and delivered all of the following in connection therewith, each of which shall
be in form and substance satisfactory to the Administrative Agent: (A) any
Control Agreements required pursuant to the terms of the Security Agreement,
duly executed by the appropriate depositary institution, securities intermediary
or issuer as the case may be, (B) a Perfection Certificate, and (C) each other
Security Document that is required by this Agreement or the Security Agreement.

(v) [Reserved].

(vi) Fees and Fee Letters. The Borrower shall have (A) executed and delivered to
the Administrative Agent the Administrative Agent Fee Letter and shall have paid
to the Administrative Agent, for its own account, the fees required to be paid
by it on the Closing Date and (B) paid or caused to be paid all reasonable fees
and expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to the Closing Date in
connection with the preparation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby.

(vii) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of Transactions (including
Hart-Scott Rodino clearance, if applicable) and the Loan Documents to which it
is or may become a party and the expiration of all applicable waiting periods,
all of which documents to be in form and substance satisfactory to the Lenders.

 

34



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 44 of 198

 

(viii) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.

(ix) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, including opinions of
local counsel for the Credit Parties in each jurisdiction in which any Credit
Party is registered under the UCC and in each jurisdiction in which the Credit
Parties are required to grant a Mortgage, each of which opinions shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance satisfactory to the Lenders.

(x) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

(xi) Evidence of Insurance. The Administrative Agent shall have (A) received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents and
(B) received endorsements naming the Administrative Agent, for the benefit of
the Lenders, as an additional insured on the liability insurance policies of the
Credit Parties and as a loss payee on the property insurance policies of the
Credit Parties.

(xii) Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.

(xiii) Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) original certificates of good standing or foreign
qualification from each other jurisdiction in which each Credit Party is
authorized or qualified to do business.

(xiv) Closing Certificate. The Administrative Agent shall have received a
closing certificate satisfactory to the Lenders (a “Closing Certificate”), dated
the Closing Date, of an Authorized Officer, to the effect that, at and as of the
Closing Date, both before and after giving effect to the initial Borrowings
hereunder and the application of the proceeds thereof: (i) no Default or Event
of Default has occurred or is continuing and (ii) all representations and
warranties of each Credit Party set forth in each Loan Document to which any
Credit Party is a

 

35



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 45 of 199

 

party are true and correct. All documents attached to the Closing Certificate
shall be in form and substance satisfactory to the Lenders.

(xv) Outside Date. The Closing Date shall occur on or prior to [            ].

(xvi) [Reserved].

(xvii) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Lenders and the Lenders and their
counsel shall have received all such counterpart originals or certified or other
copies of such documents as the Administrative Agent, any Lender or their
respective counsel may reasonably request.

(xviii) [Reserved].

(xix) Litigation. There shall not exist any litigation that could reasonably be
expected to cause a material adverse change, in the judgment of the
Administrative Agent, in or affecting the business, operations, property or
condition (financial or otherwise) of the Credit Parties taken as a whole.

(xx) [Reserved].

(xxi) Patriot Act. The Lenders shall have received, at least five Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(xxii) Ownership; Intercompany Debt. The Lenders, in their sole discretion,
shall be satisfied with (i) the pro forma capital and ownership structure and
the equity holder arrangements of the Credit Parties, and (ii) the amount,
terms, conditions and holders of all intercompany indebtedness of the Company
and its Affiliates.

(xxiii) Confirmation Order. The Bankruptcy Court shall have entered a final
non-appealable order (other than with respect to any appeals consented to by the
Lenders (the “Confirmation Order”) confirming a Chapter 11 plan of
reorganization (the “Plan”) in respect of any Cases of any Borrowers in
accordance with Section 1129 of the Bankruptcy Code, which Plan (including the
Disclosure Statement with respect thereto) shall be satisfactory in all respects
to the Lenders (together with all exhibits and other attachments thereto, as any
of the foregoing shall be amended, modified or supplemented from time to time or
any of the terms or conditions thereof waived (with the consent of the Lenders
with respect to any amendment, modification, supplement or waiver that is
adverse to the Lenders, as reasonably determined by the Lenders, the “Plan
Documentation”), or otherwise reasonably satisfactory to the Lenders. The
Lenders agree that the Plan as filed on February 20, 2013, and as revised on
March 13, 2013 and amended and restated on April 1, 2013, is satisfactory to
them.

(xxiv) Plan. The Plan shall have, or contemporaneous with the effectiveness of
the Facility and the making of the initial Loans will, become effective as of
the Plan Effective Date. The Confirmation Order shall be in form and substance
satisfactory to the Lenders, shall have been entered on the docket of the
Bankruptcy Court in full force and effect, shall not have been stayed, reversed,
vacated or otherwise modified in any manner that is adverse to the rights or
interests of the Lenders (unless otherwise reasonably satisfactory to the
Lenders).

 

36



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 46 of 198

 

(xxv) Plan Documentation. The transactions contemplated by the Plan
Documentation shall have been consummated substantially contemporaneously with
the effectiveness and initial funding of the Loans on the Closing Date.

(xxvi) Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders to make each Loan is subject, at the time thereof, to the satisfaction
of the following conditions:

(a) Notice. The Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.02(b).

(b) No Default; Representations and Warranties. At the time of each Loan and
also after giving effect thereto, (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

(c) Insufficient Cash. In the case of a Borrowing of Loans, the applicable
Borrower shall not have cash and Cash Equivalents on hand to pay its Specified
Claims and Expenses payable on the date of such Borrowing.

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrowers to the
Administrative Agent and each of the Lenders that all of the applicable
conditions specified in Section 4.01 have been satisfied as of the times
referred to in such Section and (ii) each Credit Event thereafter shall
constitute a representation and warranty by the Borrowers to the Administrative
Agent and each of the Lenders that all of the applicable conditions specified in
Section 4.02 have been satisfied as of the times referred to in such Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans provided for herein, each Borrower makes the
following representations and warranties to, and agreements with, the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.

 

37



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 47 of 198

 

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other agreement or other instrument, to which such Credit
Party is a party or by which it or any of its property or assets are bound or to
which it may be subject, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except for the entry of
the Confirmation Order and for the filing and recording of financing statements
and other documents necessary in order to perfect the Liens created by the
Security Documents.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Credit Parties, threatened with respect to any Credit
Party or any of their respective Subsidiaries or against any of their respective
properties (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Loan Documents, or of any action to be taken by any Credit Party
pursuant to any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans shall be utilized solely for the purposes of
paying Specified Claims and Expenses and fees payable hereunder which, in each
case, are required to be paid in accordance with the Plan as of the date of the
applicable Borrowing.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock. No Credit Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. At no time would more than 25% of the value of the
assets of any Borrower or of any Borrower and its consolidated Subsidiaries that
are subject to any “arrangement” (as such term is used in Section 221.2(g) of
such Regulation U) hereunder be represented by Margin Stock.

 

38



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 48 of 198

 

Section 5.07 Financial Statements. All financial statements provided by or on
behalf of the Borrowers hereunder have been prepared in a manner consistent with
the monthly operating reports furnished to the initial Lenders prior to the Plan
Effective Date (except as stated therein), and fairly present the financial
position of the Company and its Subsidiaries, or of other Persons covered
thereby, as of the respective dates indicated and the consolidated results of
their operations and cash flows for the respective periods indicated, subject in
the case of any such financial statements that are unaudited, to normal audit
adjustments.

Section 5.08 [Reserved].

Section 5.09 No Material Adverse Change. Since the Plan Effective Date, there
has been no change in the condition, business, affairs or prospects of the
Company and its Subsidiaries taken as a whole, or their properties and assets
considered as an entirety, except for changes none of which, individually or in
the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

Section 5.10 Tax Returns and Payments. Each Credit Party has filed all federal
income tax returns and all other tax returns, domestic and foreign, required to
be filed by it and has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent and except for those contested
in good faith. Each Credit Party has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. No Credit
Party knows of any proposed assessment for additional federal, foreign or state
taxes for any period, or of any basis therefor, which, individually or in the
aggregate, taking into account such charges, accruals and reserves in respect
thereof as the Company and its Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.

Section 5.11 Title to Properties, etc. Each Credit Party has good and marketable
title, in the case of Real Property, and good title (or valid Leaseholds, in the
case of any leased property), in the case of all other property, to all of its
properties and assets free and clear of Liens other than Permitted Liens. The
interests of the Credit Parties and their Subsidiaries in the properties
reflected in the most recent balance sheet referred to in Section 5.07, taken as
a whole, were sufficient, in the judgment of the Credit Parties, as of the date
of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Credit Parties and their Subsidiaries. Schedule 5.11
sets forth a complete list of Real Property owned and/or leased or subleased (as
lessor or sublessor, lessee or sublessee) by the Credit Parties on the Closing
Date.

Section 5.12 Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) Each Credit Party and each of their Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party

 

39



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 49 of 198

 

and each of their Subsidiaries under any Environmental Law have been secured and
each Credit Party and each of their Subsidiaries is in substantial compliance
therewith, except for such licenses, permits, registrations or approvals the
failure to secure or to comply therewith is not reasonably likely to have a
Material Adverse Effect. No Credit Party nor any of their Subsidiaries has
received written notice, or otherwise knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which such Credit Party or such Subsidiary is
a party or that would affect the ability of such Credit Party or such Subsidiary
to operate any Real Property and no event has occurred and is continuing that,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of any Credit Party, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Credit Parties or their Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Credit Parties or as to which any Credit
Party or any such Subsidiary has received written notice, that could reasonably
be expected: (i) to form the basis of an Environmental Claim against any Credit
Party or any of their Subsidiaries or any Real Property of a Credit Party or any
of their Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Credit Parties, their Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each ERISA Plan that is not a Multi-Employer Plan or a
Multiple Employer Plan, (ii) has satisfied all contribution obligations in
respect of each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in
compliance in all material respects with all other applicable provisions of
ERISA and the Code with respect to each ERISA Plan, each Multi-Employer Plan and
each Multiple Employer Plan, and (iv) has not incurred any liability under Title
IV of ERISA to the PBGC with respect to any ERISA Plan, any Multi-Employer Plan,
any Multiple Employer Plan, or any trust established thereunder. No ERISA Plan
or trust created thereunder has been terminated, and there have been no
Reportable Events, with respect to any ERISA Plan or trust created thereunder or
with respect to any Multi-Employer Plan or Multiple Employer Plan, which
termination or Reportable Event will or could give rise to a material liability
of the Credit Parties or any ERISA Affiliate in respect thereof. No Credit Party
nor any Subsidiary of a Credit Party nor any ERISA Affiliate is at the date
hereof, or has been at any time within the five years preceding the date hereof,
an employer required to contribute to any Multi-Employer Plan or Multiple
Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Multi-Employer Plan or Multiple Employer Plan. No
Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
any contingent liability with respect to any post-retirement “welfare benefit
plan” (as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.

 

40



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 50 of 198

 

Section 5.15 Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

Section 5.16 Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

Section 5.17 Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.

Section 5.18 Burdensome Contracts; Labor Relations. No Credit Party nor any of
its Subsidiaries (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the above clauses) for such matters as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 5.19 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence, perfected security interest in and Lien on all of the Collateral
subject thereto from time to time, in favor of the Administrative Agent for the
benefit of the Secured Creditors, superior to and prior to the rights of all
third persons and subject to no other Liens, except that the Collateral under
the Security Documents may be subject to Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings required in connection
with any such Security Document that shall have been made, or for which
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

Section 5.20 True and Complete Disclosure.

(a) The Plan and the Disclosure Statement, and all other information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative

 

41



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 51 of 198

 

Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein (other than financial projections (as to which
representations are made only as provided below)), is, and all other such
information (taken as a whole) hereafter furnished by or on behalf of such
Person in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided,
except that all information consisting of financial projections prepared by any
Credit Party or any Subsidiary is only represented herein as being based on good
faith estimates and assumptions believed by such persons to be reasonable at the
time made.

Section 5.21 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 5.22 Capitalization. As of the Closing Date, Schedule 5.22 sets forth a
true, complete and accurate description of the equity capital structure of each
Subsidiary of the Company showing, for each such Person, accurate ownership
percentages of the equityholders of record and accompanied by a statement of
authorized and issued Equity Interests for each such Person. Except as set forth
on Schedule 5.22, as of the Closing Date (a) there are no preemptive rights,
outstanding subscriptions, warrants or options to purchase any Equity Interests
of any Credit Party, (b) there are no obligations of any Credit Party to redeem
or repurchase any of its Equity Interests and (c) there is no agreement,
arrangement or plan to which any Credit Party is a party or of which any Credit
Party has knowledge that could directly or indirectly affect the capital
structure of any Credit Party. The Equity Interests described on Schedule 5.22
(i) are validly issued and fully paid and non-assessable (to the extent such
concepts are applicable to the respective Equity Interests) and (ii) are owned
of record and beneficially as set forth on Schedule 5.22, free and clear of all
Liens (other than Liens created under the Security Documents).

Section 5.23 [Reserved].

Section 5.24 Anti-Terrorism Law Compliance. No Credit Party nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender from making any advance to any Borrower or
from otherwise conducting business with the Credit Parties.

Section 5.25 Location of Bank Accounts. Schedule 5.25 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

Section 5.26 Affiliate Transactions. Except as set forth on Schedule 5.26, as of
the date of this Agreement, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.

 

42



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 52 of 198

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each of Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full, as follows:

Section 6.01 Reporting Requirements. The Company will furnish to the
Administrative Agent and each Lender:

(a) Reporting Generally. Beginning the first quarter-end following the Closing
Date, within thirty (30) days after the end of such period, the Company shall
deliver to the Lenders quarterly reports and disclosures of material events that
would otherwise be required to be disclosed in a Form 8-K if the reporting
Borrower was a public company subject to SEC reporting requirements. Such
reports and disclosures shall be made available on a public website to be
established by the Company and shall be accessible to all Lenders in accordance
with the Plan simultaneously with their becoming accessible to other Holders of
Claims and Interests (as such terms are used in the Plan).

(b) Contents of Reports. Each quarterly report shall contain a cash flow
statement which shall show Distributions by Class (as such terms are defined in
the Plan) during the prior quarter, an unaudited balance sheet, the terms of any
settlement of an individual Claim (as defined in the Plan) in an amount greater
than $25 million, the terms of any litigation settlement where the Cause of
Action (as defined in the Plan) was greater than $25 million or the settlement
is for more than $25 million, the terms of any sale of Property of the Estate
(as such terms are defined in the Plan) where the face amount of such asset is
$25 million or greater, and such other information as would be required to be
disclosed in a Form 8-K if the reporting Borrower was a public company subject
to SEC reporting requirements.

(c) Limitation. Notwithstanding the foregoing, after two (2) years from the
quarter-end after the Closing Date, the Company or the board of directors or
manager for a Borrower may in its sole discretion modify or include less
information in such reports if the Company or the board of directors or manager
for a Borrower determines in its reasonable discretion and specifies in writing
in the first quarterly report in which such modification is made, that the prior
full reporting is unwarranted.

(d) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), in form and substance reasonably satisfactory to
the Required Lenders, signed by a Financial Officer to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto.

(e) Statements of Available Cash and Net Available Cash. On each Payment Date,
the Company shall provide to the Administrative Agent, for further distribution
to the Lenders, a statement setting forth each Borrower’s Available Cash and Net
Available Cash, and the amounts required to be applied by each Borrower to
payment of principal and interest on the Loans and fees and other amounts due
hereunder, in each case together with reasonably detailed calculations.

(f) Notices. Promptly, and in any event within three Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:

 

43



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 53 of 198

 

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrowers propose to take with respect thereto;

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect;

(iii) any amendment or waiver of the terms of, or notice of default under, the
Plan Documentation; or

(iv) any event that could reasonably be expected to have a Material Adverse
Effect

(g) ERISA. Promptly, and in any event within 10 days after any Credit Party or
any Subsidiary of a Credit Party or any ERISA Affiliate knows of the occurrence
of any ERISA Event, the Company will deliver to the Administrative Agent and
each of the Lenders a certificate of an Authorized Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that such Credit Party or such Subsidiary of such Credit Party or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given by such Credit Party or such Subsidiary of such Credit
Party or the ERISA Affiliate to or filed with the PBGC, a plan participant or
the plan administrator with respect thereto.

(h) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against such Credit Party or any of its Subsidiaries or any
Real Property owned or operated by such Credit Party or any of its Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned or
operated by such Credit Party or any of its Subsidiaries that (A) results in
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of an Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by such Credit Party or any of its Subsidiaries of such Real Property under any
Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Property owned, leased or operated by such Credit Party or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
Global agency. All such notices shall describe in reasonable detail the nature
of the Environmental Claim, the Credit Party’s or such Subsidiary’s response
thereto and the potential exposure in Dollars of the Credit Parties and their
Subsidiaries with respect thereto.

(i) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any Credit Party
or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any such documents that are filed pursuant to and are accessible through
the SEC’s EDGAR system will be deemed to have been provided in accordance with
this clause (i) so long as the Administrative Agent and each Lender have
received notification of the same.

 

44



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 54 of 198

 

(j) [Reserved.]

(k) Reports. Simultaneously with making the same accessible pursuant to the
Plan, copies of all reports and other information that any Borrower furnishes to
Holders of Claims and Interests (as defined in the Plan) pursuant to the Plan.

(l) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by any
Borrower that is submitted to such Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of any
Borrower.

(m) Press Releases. Promptly after the release thereof to any news organization
or news distribution organization, copies of any press releases and other
similar statements intended to be made available generally by any Credit Party
or any Subsidiary to the public concerning material developments relating to
such Credit Party or its Subsidiaries.

(n) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Company (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year, and (iii) certifying
that no Credit Party has taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

(o) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by any Credit Party to or
from the holders of any Material Indebtedness or any trustee with respect
thereto.

(p) Proposed Amendments, etc. to Certain Agreements. No later than five
(5) Business Days prior to the effectiveness thereof, copies of substantially
final drafts of any proposed amendment, supplement, waiver or other modification
with respect to any Plan Documentation or any Material Indebtedness Agreement.

(q) Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person that owns, directly or indirectly,
any Equity Interests of any Credit Party, or any other holder at any time of any
direct or indirect equitable, legal or beneficial interest therein is the
subject of any of the Anti-Terrorism Laws, such Credit Party will notify the
Administrative Agent and (ii) upon the request of the Administrative Agent or
any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act.

(r) Other Information. Promptly upon the reasonable request therefor (and in any
events within 10 days of such request), such other information or documents
(financial or otherwise) relating to

 

45



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 55 of 198

 

any Credit Party or any Subsidiary as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request from time to time.

Section 6.02 Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary, as the case
may be, in accordance with GAAP; and (ii) permit officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of such Credit Party and/or its
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of such
Credit Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request.

Section 6.03 Insurance.

(a) Each Credit Party will, and will cause each of its Subsidiaries to,
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks are reasonably satisfactory to the Required Lenders, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by an
Authorized Officer of the Company.

(b) Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and
(iv) shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.

(c) If any Credit Party shall fail to maintain any insurance in accordance with
this Section 6.03, or if any Credit Party shall fail to so endorse and deliver
or deposit all endorsements or certificates with respect thereto, the Lenders
shall have the right (but shall be under no obligation) to procure such
insurance and the Borrowers agree to reimburse the Lenders on demand for all
costs and expenses of procuring such insurance.

Section 6.04 Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of their
respective Subsidiaries; provided, however,

 

46



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 56 of 198

 

that no Credit Party nor any of their respective Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings if (i) it has maintained adequate
reserves with respect thereto in accordance with GAAP and (ii) in the case of a
tax or claim that has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim. Without limiting the generality of the
foregoing, each Credit Party will, and will cause each of its Subsidiaries to,
pay in full all of its wage obligations in accordance with the Fair Labor
Standards Act (29 U.S.C. Sections 206-207), with respect to its employees
subject thereto, and any comparable provisions of applicable law.

Section 6.05 Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, qualification, franchises, licenses and permits; provided, however,
that nothing in this Section 6.05 shall be deemed to prohibit any transaction
permitted by Section 7.02.

Section 6.06 Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.

Section 6.07 Compliance with Statutes, etc.; Compliance with Plan. Each Credit
Party will, and will cause each of its Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, other than those the noncompliance
with which would not individually or in the aggregate be reasonably expected to
have a Material Adverse Effect. The Credit Parties will comply with the Plan.

Section 6.08 Control Agreements. The Credit Parties will enter into, and will
maintain in effect, Control Agreements with respect to each deposit account
(excluding deposit accounts with no more than a $[            ] balance in the
aggregate at any given time and any payroll account so long as such payroll
account is a zero balance account) securities account, commodities account and
lock-box account maintained by the Credit Parties after the Closing Date. Each
such Control Agreement shall be in form and substance reasonably satisfactory to
the Required Lenders.

ARTICLE VII.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full as follows:

Section 7.01 Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the liquidation of the Borrowers in
accordance with the Plan.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries to,
(i) wind up, liquidate or dissolve its affairs, (ii) enter into any transaction
of merger or consolidation, (iii) sell or otherwise dispose of any of its
property

 

47



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 57 of 198

 

or assets outside the ordinary course of business, or (iv) otherwise make or
otherwise effect any Asset Sale, except that the Borrowers may effect Asset
Sales and may wind up, liquidate or dissolve (or cause their respective
Subsidiaries to do the same) in accordance with the Plan.

Section 7.03 Liens. No Credit Party will, nor will any Credit Party permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto; or

(c) any Lien granted to the Administrative Agent securing any of the Obligations
under the Loan Documents.

Section 7.04 Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except for Indebtedness incurred under this Agreement and the
other Loan Documents.

Section 7.05 Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:

(a) Investments by the Company or any of its Subsidiaries in cash and Cash
Equivalents, and Investments by the Borrowers of Available Cash in accordance
with the Plan;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; or

(d) Investments of the Company or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date.

Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except any Subsidiary of
the Company may declare and pay or make Capital Distributions to any Credit
Party.

Section 7.07 [Reserved].

Section 7.08 Limitation on Certain Restrictive Agreements. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make

 

48



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 58 of 198

 

Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents and
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest.

Section 7.09 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate other than upon fair and reasonable
terms no less favorable to such Credit Party or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate and approved in accordance with the Plan.

Section 7.10 ERISA Plan Terminations, Minimum Funding, etc. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, and will not
permit any ERISA Affiliate to, (i) terminate any ERISA Plan or ERISA Plans
without the consent of the Required Lenders (not to be unreasonably withheld or
delayed), (ii) permit to exist one or more events or conditions that present a
material risk of the termination by the PBGC of any ERISA Plan or ERISA Plans
with respect to which the Credit Parties, their Subsidiaries or ERISA Affiliate
without the consent of the Required Lenders (not to be unreasonably withheld or
delayed), (iii) fail to comply with the minimum funding standards of ERISA and
the Code with respect to any ERISA Plan, or (iv) incur an obligation to
contribute to, or become a contributing sponsor (as such term is defined in
Section 4001 of ERISA) in, any Multi-Employer Plan or Multiple Employer Plan.

Section 7.11 [Reserved].

Section 7.12 Modification of Certain Agreements. Without the prior written
consent of the Required Lenders, no Credit Party will amend, modify, supplement,
waive or otherwise change, or consent or agree to any amendment, modification,
supplement, waiver or other change to, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in any
Credit Party’s Organizational Documents as in effect on the Plan Effective Date.

Section 7.13 Amendments to Plan Documentation. Without the prior written consent
of the Required Lenders, no Credit Party will amend, supplement, waive or
otherwise modify, or consent or agree to any amendment, supplement, waiver or
other modification to, or enter into any forbearance from exercising any rights
with respect to, the terms or provisions contained in any Plan Documentation.

Section 7.14 Bank Accounts. No Credit Party shall establish any new deposit
accounts, securities accounts or commodity accounts unless the Administrative
Agent and the institution at which the account is to be opened enter into a
Control Agreement pursuant to which such institution acknowledges the security
interest of the Administrative Agent in such account, agrees to comply with
instructions or entitlement orders originated by the Administrative Agent
directing disposition of the funds or assets in the account without further
consent from the Borrower or such Credit Party, and agrees to subordinate and
limit any security interest such institution may have in the account and waive
all rights of set-off with respect thereto (other than for customary fees and
expenses) on terms satisfactory to the Required Lenders.

Section 7.15 Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or

 

49



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 59 of 198

 

services to or for the benefit of certain Persons specified therein or that
prohibits or limits any Lender from making any advance or extension of credit to
any Borrower or from otherwise conducting business with any Borrower or any
other Credit Party.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans; or (ii) default, and such default shall continue for
three or more Business Days, in the payment when due of any interest on the
Loans, any fees or any other Obligations; or

(b) Representations, etc.: any representation, warranty or statement made by any
Credit Party herein or in any other Loan Document or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) on the
date as of which made, deemed made, or confirmed; or

(c) Certain Covenants: the Borrowers shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.05 or 6.08 or Article VII of this Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in
Section 8.01(a) or (b) or (c) above) and such default is not remedied within 30
days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining knowledge of such default or (ii) the Company receiving written notice
of such default from the Administrative Agent or the Required Lenders (any such
notice to be identified as a “notice of default” and to refer specifically to
this paragraph); or

(e) [Reserved].

(f) Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(g) Invalidity of Liens: any security interest and Lien purported to be created
by any Security Document shall cease to be in full force and effect (other than
in accordance with the terms hereof and thereof), or shall cease to give the
Administrative Agent, for the benefit of the Secured Creditors, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly

 

50



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 60 of 198

 

provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby;

(h) Judgments: (i) one or more judgments, orders or decrees (or any settlement
of any claim that, if breached, could result in a judgment order or decree)
shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $[            ] or more in the aggregate for all such judgments,
orders, decrees and settlements for the Credit Parties and their Subsidiaries,
and any such judgments or orders or decrees or settlements shall not have been
vacated, discharged or stayed or bonded pending appeal within 20 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments, orders, decrees or settlements
shall be entered against any Credit Party and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $[            ], and any
such judgments, orders or decrees shall not have been vacated, discharged or
stayed or bonded pending appeal within 20 days (or such longer period, not in
excess of 60 days, during which enforcement thereof, and the filing of any
judgment lien, is effectively stayed or prohibited) from the entry thereof; or

(i) Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party after the Plan Effective Date; or

(j) ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or
(ii) there shall result from any such event or events the imposition of a Lien;
or

(k) Environmental: the Company and its Subsidiaries shall have any Environmental
Liabilities and Costs (other than Environmental Liabilities and Costs covered by
insurance, as to which the carrier has adequate claims paying ability and has
not effectively disclaimed coverage), the payment of which is reasonably
probable and which could reasonably be expected to have a Material Adverse
Effect (after taking into consideration available claims or rights of recovery
that the Company and its Subsidiaries may have against any third party, to the
extent reasonably expected to be realized).

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Company, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers
or any other Credit Party in any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans
and all other Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers, or

(c) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 

51



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 61 of 198

 

provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and (b) above shall occur
automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender, ratably among them in proportion to the
aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts;

(iv) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts;

(v) fifth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the Lenders, ratably based upon the respective
aggregate amounts of all such Obligations owing to them on such date; and

(vi) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints [            ] to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes [            ] as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent agrees to act as such
upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article IX are solely
for the benefit of the

 

52



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 62 of 198

 

Administrative Agent and the Lenders, and no Credit Party shall have any rights
as a third-party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Credit Parties or any of their respective Subsidiaries.

(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Security Agreement, the
Collateral and any other Loan Document. Subject to Section 11.12, without
further written consent or authorization from Lenders, the Administrative Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 11.12) have
otherwise consented.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Loan Documents may be exercised solely by the
Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent or any Lender may be the purchaser of any or all
of such Collateral at any such sale and the Administrative Agent, as agent for
and representative of the Secured Creditors (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or

 

53



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 63 of 198

 

in connection with this Agreement or any other Loan Document (except for its or
such Related Parties’ own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Credit Parties or any of
their respective Subsidiaries or any of their respective officers contained in
this Agreement, any other Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of any Credit Party or any of its officers to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective Subsidiaries.
The Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

54



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 64 of 198

 

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Credit
Parties or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries. The
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Credit Parties and their Subsidiaries that may come into the possession
of the Administrative Agent or any of its Related Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Obligations, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such

 

55



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 65 of 198

 

Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent or any such
Related Parties for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of all Obligations.

Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent; provided,
however, that if the Administrative Agent shall notify the Company and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.02 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 9.12 [Reserved].

Section 9.13 [Reserved].

 

56



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 66 of 198

 

Section 9.14 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on the Deposit Accounts or on any other deposit
accounts or securities accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.

Section 9.15 Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.16 Posting of Approved Electronic Communications.

 

57



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 67 of 198

 

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

 

58



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 68 of 198

 

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

Section 9.17 Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

ARTICLE X.

RESERVED

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents; (iii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of any individual counsel to the
Administrative Agent and any Lender (including, without limitation, allocated
costs of internal counsel); (iv) any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to any such indemnified Person) to pay such taxes; (v) all
the actual costs and expenses of creating and perfecting Liens in favor of the
Administrative Agent, for the benefit of Secured Creditors, including filing and
recording fees, expenses and amounts owed pursuant to Article III, search fees,
title insurance premiums and fees, expenses and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or the Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents; (vi) all the
actual costs and fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers whether internal or external; and (vii) all the actual
costs and expenses (including the fees, expenses and disbursements of counsel
(including allocated costs of internal counsel) and of any appraisers,
consultants, advisors and agents employed or retained by the Administrative
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably

 

59



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 69 of 198

 

incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of (i) any investigation, litigation or other proceeding
(whether or not any Indemnitee is a party thereto) related to the entering into
and/or performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document or any other Transaction Document, other than any such investigation,
litigation or proceeding arising out of transactions solely between any of the
Lenders or the Administrative Agent, transactions solely involving the
assignment by a Lender of all or a portion of its Loans and Commitments, or the
granting of participations therein, as provided in this Agreement, or arising
solely out of any examination of a Lender by any regulatory or other
Governmental Authority having jurisdiction over it that is not in any way
related to the entering into and/or performance of any Loan Document, or
(ii) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by the Credit Parties or any of their respective
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by the Credit Parties or any of their respective Subsidiaries, if the
Borrower or any such Subsidiary could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence or willful misconduct of such Indemnitee, in each case,
as determined by a final non-appealable judgment of a court of competent
jurisdiction). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each Credit Party shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations and liabilities of any Credit Party to such Lender
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.11 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to promptly
notify the Company after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

Section 11.04 Equalization.

 

60



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 70 of 198

 

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans or fees
(other than fees that are intended to be paid solely to the Administrative Agent
and amounts payable to a Lender under Article III), of a sum that with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount. The provisions
of this Section 11.04(a) shall not be construed to apply to (i) any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. The Borrowers consent to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the
applicable Borrower in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Company, to it at [            ], Attention: [            ],
(Facsimile No. [            ];

(ii) if to any other Credit Party, to it [            ], Attention:
[            ] (Facsimile No. [            ];

(iii) if to the Administrative Agent, to it at the Notice Office; and

(iv) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed

 

61



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 71 of 198

 

by telephone. Notices delivered through electronic communications to the extent
provided in subpart (c) below shall be effective as provided in said subpart
(c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent or any Lender hereunder and required to be delivered
pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Company may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrowers may not
assign or transfer any of their rights or obligations hereunder without the
prior written consent of all the Lenders, provided, further, that any assignment
or participation by a Lender of any of its rights and obligations hereunder
shall be effected in accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person, provided that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

 

62



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 72 of 198

 

(v) the Borrowers, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Article III to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold,

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of any of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release all or any substantial portion
of the Collateral except in accordance with the terms of the Loan Documents, or
(z) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement and, provided still further that each
participant shall be entitled to the benefits of Section 3.03 with respect to
its participation as if it was a Lender, except that a participant shall
(i) only deliver the forms described in Section 3.03(g) to the Lender granting
it such participation and (ii) not be entitled to receive any greater payment
under Section 3.03(g) than the applicable Lender would have been entitled to
receive absent the participation, except to the extent such entitlement to a
greater payment arose from a Change in Law, after the participant became a
participant hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans and/or Commitments and its rights and obligations hereunder to one or more
Eligible Assignees, each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided, further, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000;

 

63



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 73 of 198

 

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $[3,500].

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(iii) At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder and that is not a U.S. Person for Federal
income tax purposes, the respective assignee Lender shall provide to the Company
and the Administrative Agent the applicable Internal Revenue Service Forms (and
any necessary additional documentation) described in Section 3.03(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrowers) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c). The Lender Register shall be
available for the inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice.

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution

 

64



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 74 of 198

 

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Facility Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require any Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Company or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Company and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or

 

65



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 75 of 198

 

liquidity enhancement to such SPC. This Section may not be amended without the
written consent of the SPC. The Borrowers acknowledge and agree, subject to the
next sentence, that, to the fullest extent permitted under applicable law, each
SPC, for purposes of Sections 2.10, 3.01, 3.03, 11.01, 11.02 and 11.03, shall be
considered a Lender. The Borrowers shall not be required to pay any amount under
Sections 2.10, 3.01, 3.03, 11.01, 11.02 and 11.03 that is greater than the
amount that it would have been required to pay had no grant been made by a
Granting Lender to a SPC.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on any Borrower in any
case shall entitle any Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time. The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY (i) CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND ANY OTHER UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE CREDIT
PARTIES IN CONNECTION HEREWITH OR THEREWITH AND (ii) IF THE BANKRUPTCY COURT
WILL ACCEPT JURISDICTION, CONSENTS TO ANY SUCH LITIGATION OR OTHER PROCEEDING IN
THE BANKRUPTCY COURT, RATHER THAN ANY OTHER COURT MENTIONED IN THIS SUBSECTION;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND;
PROVIDED, FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

(c) EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE

 

66



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 76 of 198

 

WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 11.05. EACH CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO IN CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. EACH CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

(d) THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH CREDIT PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH CREDIT
PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH
LENDER ENTERING INTO THE LOAN DOCUMENTS.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document the terms and provisions of this Agreement will prevail.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

 

67



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 77 of 198

 

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Company, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

(B) extend or postpone the Facility Availability Period Termination Date or the
Maturity Date without the consent of each Lender or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender; or

(D) reduce the rate or extend the time of payment of, or excuse the payment of,
any fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,

(A) release any Borrower from any of its obligations hereunder;

(B) release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;

(C) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

(D) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

(E) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; or

(F) amend, modify or waive any provision of Section 2.03(b), Section 2.10(b) or
Section 2.10(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

 

68



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 78 of 198

 

(b) No provision of Article IX may be amended without the consent of the
Administrative Agent.

(c) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary whose stock is pledged pursuant to the Security Agreement, such
capital stock (but not any proceeds thereof) shall be released from the Security
Agreement; and (iii) the Administrative Agent shall be authorized to take
actions deemed appropriate by it in order to effectuate the foregoing.

(d) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(d) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

(e) Notwithstanding anything to the contrary contained in this Section 11.11,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Company in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Company without the need to obtain the consent of any other Person
if such amendment, supplement or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such Security Document or other document
to be consistent with this Agreement and the other Loan Documents and (y) if
following the Closing Date, the Administrative Agent and the Company shall have
jointly identified an ambiguity, inconsistency, obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

(f) If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.11 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.04(c)), all its
interests, rights

 

69



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 79 of 198

 

and obligations under this Agreement to an Eligible Assignee that shall assume
such obligations; provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any breakage
compensation under Section 3.02 and any amounts accrued and owing to such Lender
under Section 3.01 or Section 3.03), and (C) such Eligible Assignee shall
consent at the time of such assignment to each matter in respect of which such
Non-Consenting Lender did not consent. Each Lender agrees that, if it becomes a
Non-Consenting Lender and is being replaced in accordance with this Section
11.12(e), it shall execute and deliver to the Administrative Agent an Assignment
Agreement to evidence such assignment and shall deliver to the Administrative
Agent any Notes previously delivered to such Non-Consenting Lender. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.04) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (1) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to the
extent requested by any regulatory authority, (3) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(4) to any other party to this Agreement, (5) to any other creditor of any
Credit Party that is a direct or intended beneficiary of any of the Loan
Documents, (6) in connection with the exercise of any remedies hereunder or
under any of the other Loan Documents, or any suit, action or proceeding
relating to this Agreement or any of the other Loan Documents or the enforcement
of rights hereunder or thereunder, (7) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in any of its rights or obligations under this Agreement, or in
connection with transactions permitted pursuant to Section 11.06(c)(v) or
Section 11.06(f), (8) with the consent of the Company, or (9) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than a Credit Party and not otherwise in violation of this Section 11.15.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the

 

70



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 80 of 198

 

Borrowers; provided, however, that, in the case of information received from the
Borrowers after the Closing Date, such information is clearly identified at the
time of delivery as confidential.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent or any Lender to comply with
the provisions of this Section shall not relieve the Borrowers, or any other
Credit Party, of any obligations under this Agreement or any of the other Loan
Documents.

Section 11.16 [Reserved].

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent or any other Person against
the Administrative Agent or any other Lender or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrowers, each
Lender and the Administrative Agent hereby, to the fullest extent permitted
under applicable law, waive, release and agree not to sue or counterclaim upon
any such claim for any special, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Company, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. Each Borrower
agrees, on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Company and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent and the Lenders have no
fiduciary or other special relationship with the Company and its Subsidiaries,
and no term or provision of any Loan Document, no course of dealing, no written
or oral communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans hereunder, the execution
and delivery of this Agreement, the Notes and the other documents the forms of
which are attached as Exhibits hereto, the issue and delivery of the Notes, any
disposition thereof by any holder thereof, and any investigation made by the
Administrative Agent or any Lender or any other holder of any of the Notes or on
its behalf. All statements contained in any certificate or other document
delivered to the Administrative Agent or any Lender or any holder of any Notes
by or on behalf of the Borrower or any of its Subsidiaries pursuant hereto or
otherwise specifically for use in connection with the transactions contemplated
hereby shall

 

71



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 81 of 198

 

constitute representations and warranties by the Borrower hereunder, made as of
the respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender to identify the Borrowers in
accordance with the USA Patriot Act.

Section 11.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrower shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.

Section 11.26 Release of Liens. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender) to take any action requested by the Borrowers having
the effect of releasing any Collateral (i) to the extent necessary to permit
consummation of any transaction permitted by any Loan Document or that has been
consented to in accordance with the terms

 

72



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 82 of 198

 

hereof or (ii) under the circumstances described in the next succeeding
sentence. When this Agreement has been terminated and all of the Obligations
have been fully and finally discharged (other than obligations in respect of
contingent indemnity obligations) and the obligations of the Administrative
Agent and the Lenders to provide additional credit under the Loan Documents have
been terminated irrevocably, and the Credit Parties have delivered to the
Administrative Agent a written release of all claims against the Administrative
Agent and the Lenders, in form and substance satisfactory to the Administrative
Agent, the Administrative Agent will, at the Borrowers’ sole expense, execute
and deliver any termination statements, lien releases, mortgage releases,
re-assignments of intellectual property, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are necessary or advisable to release, as of record, the Administrative
Agent’s Liens and all notices of security interests and liens previously filed
by the Administrative Agent with respect to the Obligations.

Section 11.27 Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of any Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

[Remainder of page intentionally left blank.]

 

73



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 83 of 198

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWERS:

 

MF GLOBAL HOLDINGS, LTD

By:

   

Name:

   

Title:

   

 

MF GLOBAL FINANCE USA INC.

By:

   

Name:

   

Title:

   

 

MF GLOBAL MARKET SERVICES LLC

By:

   

Name:

   

Title:

   

 

MF GLOBAL HOLDINGS USA INC

By:

   

Name:

   

Title:

   

 

74



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 84 of 198

 

 

[                    ], as the Administrative Agent

By:

   

Name:

   

Title:

   

 

75



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 85 of 198

 

[LENDER], as a Lender

By:

   

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 86 of 198

 

Schedule 1

Lenders and Commitments

 

Lender

   Commitment    Facility Percentage
as of the
Closing Date                                                      

Total:

     

 

-1-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 87 of 198

 

EXHIBIT I.A.117

Plan Trust Agreement

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 88 of 198

 

MF GLOBAL PLAN TRUST AGREEMENT

This MF Global Plan Trust Agreement (this “Trust Agreement”), dated and
effective as of April [• ], 2013 (the “Effective Date”), by and among MF Global
Holdings Ltd. (“Holdings Ltd.”) and the following parties (each, together with
any successor thereto, a “Trustee” and collectively, the “Trustees”), [(1) Joe
Kronsberg, not in his individual or personal capacity, but solely in his
capacity as the designee of Creditor Co-Proponent Cyrus Capital Partners or
Nader Tavakoli], (2) [Austin Saypol, not in his individual or personal capacity,
but solely in his capacity as the designee of Creditor Co-Proponent Silver Point
Capital Fund, L.P. or Daniel Ehrmann], and (3) [Andrew Shannahan, not in his
individual or personal capacity, but solely in his capacity as the designee of
Creditor Co-Proponent Knighthead Master Fund, LP or Rich Katz], executed in
connection with the Amended and Restated Joint Plan of Liquidation Pursuant to
Chapter 11 of the Bankruptcy Code for MF Global Holdings Ltd., MF Global Finance
USA Inc., MF Global Capital LLC, MF Global FX Clear LLC, MF Global Market
Services LLC, And MF Global Holdings USA Inc. filed on April 1, 2013 (as the
same has been or may be amended, the “Plan”), as confirmed by the United States
Bankruptcy Court for the Southern District of New York (the “Court”) pursuant to
the confirmation order dated April [• ], 2013 (the “Confirmation Order”),
provides for the establishment of a liquidating trust evidenced hereby (the
“Plan Trust”) in accordance with the Plan. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

W I T N E S S E T H

WHEREAS, the Plan Trust is created pursuant to, and to effectuate, the Plan;

WHEREAS, the Plan Trust is created on behalf of, and for the sole benefit of,
the holders of record (including any permitted successor record holder thereof,
the “Beneficiaries”) of the common and preferred stock of Holdings Ltd.
outstanding on the Effective Date (the “Holdings Ltd. Stock”);

WHEREAS, the Plan provides that on the Effective Date all Holdings Ltd. Stock is
to be cancelled and the Plan Trust Stock shall be issued (which shall replace
the cancelled Holdings Ltd. Stock) to the Plan Trust, to be held for the benefit
of the Beneficiaries consistent with their former relative priority and economic
entitlements as holders of Holdings Ltd. Stock and Sections III.B.11.b and c,
and III.B.12.b and c of the Plan; and

WHEREAS, the Plan Trust is intended to qualify as a liquidating trust within the
meaning of Treasury Regulation Section 301.7701-4(d);

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Plan, Holdings Ltd. and the Trustees
agree as follows:

ARTICLE I

ESTABLISHMENT OF THE PLAN TRUST

1.1 Creation and Name. There is hereby created a trust, which shall be known as
the “MF Global Plan Trust.”

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 89 of 198

 

1.2 Purpose of the Plan Trust. The Plan Trust is established for the sole
purposes of (i) holding the Plan Trust Stock in accordance with the Plan and
with no objective or authority to continue or engage in the conduct of a trade
or business, (ii) aiding in the implementation of the Plan and (iii) receiving
and distributing any proceeds with respect to the Plan Trust Stock pursuant to
the Plan (the “Stock Distributions”), in each of cases (i) through (iii), for
the benefit of the Beneficiaries consistent with the relative priority and
economic entitlements of their former holdings of Holdings Ltd. Stock
immediately prior to the Petition Date. Accordingly, the Trustees shall, and
hereby represent that they shall, in an expeditious but orderly manner, make
timely distributions of any Stock Distributions and not unduly prolong the
duration of the Plan Trust. Nothing in this Section 1.2 shall be deemed to
permit the Trustees to sell, liquidate, distribute or otherwise transfer or
encumber the Plan Trust Stock.

1.3 Further Assurances of Holdings Ltd. Holdings Ltd. (and any successor entity
thereto) will, upon reasonable request of the Trustees, execute, acknowledge and
deliver such further instruments and do such further acts as may be necessary or
proper to transfer to the Trustees any portion of the Plan Trust’s assets
intended to be conveyed hereby in the form and manner provided for in the Plan
and to vest in the Trustees the powers, instruments or funds in trust hereunder.
Holdings Ltd., for itself and any predecessor or successor entity, hereby
disclaims and waives any and all right to any reversionary interest in any of
the Plan Trust’s assets.

1.4 Transfer of Property to Trustees. Pursuant to the Plan, Holdings Ltd. and
the Trustees hereby establish, on behalf of the Beneficiaries consistent with
their former relative priority and economic entitlements as holders of Holdings
Ltd. Stock, the Plan Trust, and on the Effective Date, Holdings Ltd. shall issue
and deliver to the Plan Trust the Plan Trust Stock free and clear of any Lien,
Claim, or Interest in such property of any other Person1 except as provided in
the Plan. The Trustees shall have no duty to confirm the legality or the
sufficiency of any of the issuances, transfers and assignments contemplated
hereunder and shall incur no liability in connection therewith. The Trustees
agree to accept and hold the Plan Trust Stock and the Stock Distributions in
trust for the Beneficiaries consistent with their former relative priority and
economic entitlements as holders of Holdings Ltd. Stock, subject to the terms of
this Trust Agreement.

1.5 Relationship to the Plan. The principal purpose of this Trust Agreement is
to aid in the implementation of the Plan and therefore this Trust Agreement
incorporates the provisions of the Plan and the Confirmation Order (which may
amend or supplement the Plan). To that end, the Trustees shall have full power
and authority to take any action consistent with the purpose and provisions of
the Plan, the Confirmation Order and this Trust Agreement. To the extent that
there is conflict between the provisions of this Trust Agreement, the provisions
of the Plan, or the Confirmation Order, each document shall have controlling
effect in the following rank order: (1) the Confirmation Order; (2) this Trust
Agreement; and (3) the Plan.

 

1 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Unit or other entity.

 

-2-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 90 of 198

 

1.6 Title to Plan Trust Stock and the Stock Distributions.

(a) The issuance or transfer, respectively, of the Plan Trust Stock and the
Stock Distributions to the Plan Trust are or shall be made by Holdings Ltd. for
the benefit and on behalf of the Beneficiaries consistent with their former
relative priority and economic entitlements as holders of Holdings Ltd. Stock.
The Plan Trust may not exercise any voting rights appurtenant to the Plan Trust
Stock in conflict with Article V of the Plan.

(b) For all purposes, including, without limitation, U.S. federal income taxes,
all parties (including, without limitation, Holdings Ltd., the Trustees, and the
Beneficiaries) shall be deemed to treat the transfer by Holdings Ltd. of assets
to the Plan Trust as (i) a transfer of such assets directly to the Beneficiaries
followed by (ii) the transfer by such Beneficiaries to the Plan Trust of such
assets in exchange for beneficial interests in the Plan Trust. Accordingly, the
Beneficiaries shall be treated for U.S. federal income tax purposes as the
grantors and owners of their respective shares of the Plan Trust Stock and the
Stock Distributions.

1.7 Rights of Beneficiaries. The Beneficiaries shall be the beneficial owners of
the assets of the Plan Trust created by this Trust Agreement and the Trustees
shall retain only such incidents of ownership as are necessary to undertake the
actions and transactions authorized herein. In the event that all Allowed Claims
in Holdings Ltd. Classes 1 through 7 have been satisfied in full in accordance
with the Bankruptcy Code and the Plan, the Plan Trust may receive Stock
Distributions, which will then be distributable among the Beneficiaries
consistent with each Beneficiary’s rights of payment as holders of Holdings Ltd.
Stock existing immediately prior to the Distribution Record Date, subject to all
of the terms and provisions of this Trust Agreement, the Plan and the
Confirmation Order (the Beneficiaries’ interests in such Stock Distributions and
the Plan Trust Stock, the “Trust Interests”).

1.8 Ownership and Control of Assets of the Plan Trust. Except as is hereinafter
expressly provided, no Beneficiaries shall have any title or right to, or
possession, management or control of, the assets of the Plan Trust, or any right
to call for a partition, division or accounting of the assets of the Plan Trust,
and no widower, widow, heir or devisee of any individual who may be a
Beneficiary, or bankruptcy trustee, receiver or similar person of any
Beneficiary shall have any right, statutory or otherwise (including any right of
dower, homestead or inheritance, or of partition, as applicable), in any of the
assets of the Plan Trust, but the whole title to all of the assets of the Plan
Trust shall be vested in the Trustees and the sole interest of the Beneficiaries
shall be the rights and benefits given to such persons under this Trust
Agreement.

1.9 Costs and Expenses of the Plan Trust. Holdings Ltd. shall be responsible for
and pay any and all actual, necessary and reasonable costs and expenses of the
Plan Trust, including any claims of or reimbursements to the Trustees, and
actual, necessary and reasonable fees and expenses of the Trustees and retained
professionals, in each case, in accordance with the terms of this Trust
Agreement and the Plan.

 

-3-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 91 of 199

 

ARTICLE II

TRUST INTERESTS

2.1 Identification of Beneficiaries. The record holders of the Trust Interests,
or Beneficiaries, shall be recorded and set forth in a register maintained by,
or at the direction of, the Trustees expressly for such purpose. The initial
list of record holders of Trust Interests shall be delivered to, or at the
direction of, the Trustees by Holdings Ltd. and shall be based on the list of
holders of Holdings Ltd. Stock as maintained by or on behalf of Holdings Ltd. as
of the Distribution Record Date. Except as otherwise required by law, all
references in this Trust Agreement to holders shall be read to mean holders of
record as set forth in the official register maintained by, or at the direction
of, the Trustees and shall not mean any beneficial owner not recorded on such
official registry. Unless expressly provided herein, the Trustees may establish
a record date which they deem practicable for determining the holders for a
particular purpose.

2.2 Non-Transferability of Trust Interests. The Trust Interests shall not be
certificated and shall not be transferable, assignable, pledged or hypothecated,
in whole or in part, except with respect to a transfer by will or under the laws
of descent and distribution or in the event the Holdings Ltd. board of directors
in its discretion authorizes the transfer of such rights. Any such permitted
transfer, however, will not be effective until and unless the Trustees, or their
designee, receive written notice of such transfer.

ARTICLE III

AUTHORITY, LIMITATION, DISTRIBUTIONS AND DUTIES

3.1 Authority of Trustees. The Trustees are authorized to perform any and all
acts necessary or desirable to accomplish the purposes of the Plan Trust in
accordance with the Confirmation Order, this Trust Agreement and the Plan.
Without limiting, but subject to, the foregoing and Section 3.2 hereof, the
Trustees shall be expressly authorized, but shall not be required, to:

(a) hold legal title to any and all rights of the holders of the Trust Interests
in or arising from the Plan Trust Stock and the Stock Distributions, including,
but not limited to, collecting any and all money and other property belonging to
the Plan Trust;

(b) protect and enforce the rights to the Plan Trust Stock and the Stock
Distributions by any method deemed appropriate including, without limitation, by
judicial proceedings or pursuant to any applicable bankruptcy, insolvency,
moratorium, or similar law and general principles of equity;

(c) determine and satisfy any and all liabilities created, incurred or assumed
by the Plan Trust;

(d) file, if necessary, any and all tax and information returns with respect to
the Plan Trust and pay taxes properly payable by the Plan Trust, if any;

(e) assert or waive any privilege or defense on behalf of the Plan Trust or
Holdings Ltd.;

 

-4-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 92 of 199

 

(f) pay all expenses and make all other payments relating to the Plan Trust and
its assets;

(g) obtain and pay for insurance coverage with respect to the liabilities and
obligations of the Trustees under this Trust Agreement (in the form of an errors
and omissions policy or otherwise);

(h) retain and pay such independent law firms as counsel to the Plan Trust as
the Trustees in their sole discretion may select to perform such other functions
as may be appropriate in the Trustees’ sole discretion. The Trustees may commit
the Plan Trust to, and shall, pay such independent law firms reasonable
compensation for actual and necessary services rendered and actual and necessary
expenses incurred. The Trustees may retain counsel on a nunc pro tunc basis, to
a date prior to the Effective Date;

(i) retain and pay an independent public accounting firm to perform such reviews
and/or audits of the financial books and records of the Plan Trust as may be
appropriate in the Trustees’ sole discretion and to prepare and file any tax
returns or informational returns for the Plan Trust as may be required. The
Trustees may retain an independent accounting firm on a nunc pro tunc basis, to
a date prior to the Effective Date. The Trustees may commit the Plan Trust to,
and shall, pay such independent public accounting firm reasonable compensation
for actual and necessary services rendered and actual and necessary expenses
incurred; and retain and pay such other third parties not contemplated above in
this Section 3.1 as the Trustees, in their sole discretion, may deem necessary
or appropriate to assist the Trustees in carrying out their powers and duties
under this Trust Agreement. The Trustees may commit the Plan Trust to, and
shall, pay all such Persons reasonable compensation for actual and necessary
services rendered and actual and necessary expenses incurred, as well as commit
the Plan Trust to indemnify any such parties in connection with the performance
of services, on a nunc pro tunc basis, to a date prior to the Effective Date.

3.2 Majority Approval; Limitation of Trustees’ Authority. Unless otherwise
provided herein, any act of the Plan Trust shall require the approval of, and
shall be approved by, the affirmative vote of a majority of the Trustees.
Notwithstanding anything herein to the contrary, the Trustees shall not, and
shall not be authorized to, engage in any trade or business on behalf of the
Plan Trust, and shall take such actions consistent with the orderly liquidation
of the assets of the Plan Trust as are required by applicable law, and such
other actions permitted under this Trust Agreement. Notwithstanding any other
authority granted by Section 3.1 hereof, the Trustees are not authorized to
engage in any investments or activities on behalf of the Plan Trust inconsistent
with the treatment of the Plan Trust as a liquidating trust within the meaning
of Treasury Regulations Section 301.7701-4(d) and in accordance with Rev. Proc.
94-45, 1994-2 C.B. 684.

3.3 Books and Records. The Trustees shall maintain, in respect of the Plan Trust
and the Beneficiaries, books and records relating to the assets of the Plan
Trust and income of the Plan Trust and the payment of expenses of, and
liabilities of claims against or assumed by, the Plan Trust, in such detail and
for such period of time as may be necessary to enable a full and proper
accounting to be made in respect thereof. Such books and records shall be
maintained as reasonably necessary to facilitate compliance with the tax
reporting requirements of the Plan

 

-5-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 93 of 199

 

Trust. Nothing in this Trust Agreement shall be deemed to require the Trustees
to file any accounting or seek approval of any court with respect to the
administration of the Plan Trust, or as a condition for managing any payment or
distribution out of the assets of the Plan Trust. The Beneficiaries shall have
the right upon thirty (30) days’ prior written notice delivered to the Trustees,
to inspect such books and records (including financial statements), subject to
the Trustees’ right to deny access in a reasonable effort to preserve privileged
or confidential information or protect litigation or other strategies and
provided that, if so requested, such Beneficiary shall have entered into a
confidentiality agreement satisfactory in form and substance to the Trustees.
Any books and records determined by the Trustees, in their sole discretion, not
to be reasonably necessary for administering the Plan Trust or for the Trustees’
compliance with the provisions of this Trust Agreement, may, to the extent not
prohibited by applicable law, at any time following the Effective Date, be
destroyed.

3.4 (a) Additional Powers. Except as otherwise set forth in this Trust Agreement
or in the Plan, and subject to the Treasury Regulations governing liquidating
trusts and the retained jurisdiction of the Court as provided for in the Plan,
but without prior or further authorization, the Trustees may control and
exercise authority over the assets of the Plan Trust and over the protection,
conservation and disposition thereof. No Person dealing with the Plan Trust
shall be obligated to inquire into the authority of the Trustees in connection
with the protection, conservation or disposition of the assets of the Plan
Trust.

(b) Execution of Documents. Subject to any contrary direction that the Plan
Trust has provided, all agreements, contracts, deeds, instruments, certificates,
applications, approvals, proxies, powers of attorney, undertakings, filings and
other documents of the Plan Trust shall require the execution and delivery
thereof, for and on behalf of the Plan Trust, by any two Trustees, except as
otherwise provided by law. The Trustees may delegate any such execution and
delivery rights to a third party by unanimous written consent.

3.5 (a) Periodic Distribution; Withholding. The Trustees shall distribute to the
Beneficiaries Stock Distributions as soon as practicable following receipt
thereof and at least annually; provided, however, that prior to making any
distribution to the Beneficiaries, the Plan Trust may retain such amounts, in
each case to the extent not paid for by Holdings Ltd., (i) as are reasonably
necessary to meet contingent liabilities and to maintain the value of the assets
of the Plan Trust during liquidation, (ii) to pay actual, necessary and
reasonable administrative expenses (including the actual, necessary and
reasonable fees, costs and expenses of the Trustees and all professionals they
retain and any taxes imposed on the Plan Trust or in respect of the assets of
the Plan Trust), and (iii) to satisfy other liabilities incurred or assumed by
the Plan Trust (or to which the assets of the Plan Trust are otherwise subject)
in accordance with the Plan or this Trust Agreement. All such distributions
shall be made consistent with the Beneficiaries’ rights as holders of Holdings
Ltd. Stock existing prior to the Petition Date, subject to the terms of the Plan
and this Trust Agreement. The Trustees may withhold from amounts distributable
to any Person any and all amounts, determined in the Trustees’ reasonable sole
discretion, as required by any law, regulation, rule, ruling, directive or other
governmental requirement. Notwithstanding the foregoing, in no event shall any
Beneficiary receive a distribution of Plan Trust Stock.

 

-6-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 94 of 198

 

(b) Manner of Payment or Distribution. All Stock Distributions made by the
Trustees to Beneficiaries shall be payable to the holders of Trust Interests of
record as of the 20th day prior to the date scheduled for the distribution,
unless such day is not a Business Day, in which case such day shall be the
following Business Day (the “Record Date”). If the distribution shall be in
Cash, the Trustees shall distribute such Cash by wire, check, or such other
method as the Trustees deem appropriate under the circumstances.

(c) Delivery of Trust Distributions. All distributions under this Trust
Agreement to any Beneficiary shall be made at (a) at the addresses set forth on
the respective Proofs of Interest filed by the Beneficiary, if any; (b) the
address of such Beneficiary as set forth in the register, or (c) at such other
address as such Beneficiary shall have specified for payment purposes in a
written notice to the Trustees at least fifteen (15) days prior to such
distribution date.

(d) Undeliverable Trust Distributions. In the event that any distribution to any
Beneficiary is returned as undeliverable, no Distribution to such Beneficiary
shall be made unless and until the Trustees have determined the then current
address of such Beneficiary, at which time such Distribution shall be made to
such Beneficiary without interest; provided, however, that such Distribution
shall be deemed unclaimed property under § 347(b) of the Bankruptcy Code at the
expiration of six (6) months from the date of such Distribution. After such
date, all unclaimed property shall become Available Cash for Distribution to all
other Beneficiaries, and the Claim of any Beneficiary to such unclaimed property
shall be released and forever barred from assertion against such Debtor and its
Estate. The Trustees shall reallocate all undeliverable and unclaimed
distributions for the benefit of all other Beneficiaries.

3.6 Duties of the Trustees.

(a) Reporting Duties.

(i) Subject to definitive guidance from the Internal Revenue Service or a court
of competent jurisdiction to the contrary (including the receipt by the Trustees
of a private letter ruling if the Trustees so request one, or the receipt of an
adverse determination by the Internal Revenue Service upon audit if not
contested by the Trustees), the Trustees shall file or cause to be filed returns
for the Plan Trust as a grantor trust pursuant to Treasury Regulations
Section 1.671-4(a). Within seventy-five (75) days following the end of each
calendar year or as soon as practicable thereafter, the Trustees shall also send
or cause to be sent to each Beneficiary a separate statement setting forth the
holder’s share of items of income, gain, loss, deduction or credit, if any, and
will instruct all such holders to report such items on their federal income tax
returns.

(ii) Taxable income of the Plan Trust shall be allocated by reference to the
manner in which an amount of Cash equal to such taxable income would be
distributed (without regard to any restrictions on distributions described
herein) if, immediately prior to such deemed distribution, the Plan Trust had
distributed all of its other assets (valued for this purpose at their tax book
value) to the holders of the Trust Interests, taking into account all prior and
concurrent distributions from the Plan Trust. Similarly, taxable loss of the
Plan Trust shall be allocated by reference to the manner in which an economic
loss would be borne immediately

 

-7-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 95 of 198

 

after a liquidating distribution of the remaining assets of the Plan Trust. The
tax book value of the assets of the Plan Trust for this purpose shall equal
their fair market value on the date the Plan Trust was created or, if later, the
date such assets were acquired by the Plan Trust, adjusted in either case in
accordance with tax accounting principles prescribed by the IRC, the Treasury
Regulations and other applicable administrative and judicial authorities and
pronouncements.

(iii) The Trustees may request an expedited determination of taxes of the Plan
Trust under § 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Plan Trust for all taxable periods through the dissolution of the
Plan Trust.

(iv) The Trustees shall file (or cause to be filed) any other statements,
returns or disclosures relating to the Plan Trust that are required by any
governmental authority.

(b) Holdings Ltd. Board of Directors. At such time as a vacancy on the board of
directors of Holdings Ltd. is to be filled upon the expiration of a director’s
term of office, or his or her resignation, death or removal for cause, the Plan
Trust shall fill such vacancy voting the Plan Trust Stock in accordance with the
provisions of ARTICLE VI. At all other times, the Plan Trust may act and vote
the Plan Trust Stock, by majority approval of the Trustees, to remove directors
of Holdings Ltd. only with cause.

(c) No Other Duties. Other than the duties and obligations of the Trustees
specifically set forth in this Trust Agreement, the Plan or the Confirmation
Order, the Trustees shall have no duties or obligations of any kind or nature
with respect to their position as Trustees.

3.7 Compliance with Laws. Any and all distributions of Stock Distributions shall
be in compliance with applicable laws, including, but not limited to, applicable
federal and state securities laws.

ARTICLE IV

THE TRUSTEES

4.1 Generally. The Trustees’ powers are exercisable solely in a fiduciary
capacity consistent with, and in furtherance of, the purposes of this Trust
Agreement, the Plan and the Confirmation Order and not otherwise, except that
the Trustees may deal with the assets of the Plan Trust for their own account as
permitted by Section 4.5 hereof.

4.2 Liability of Trustees, Indemnification. None of the Trustees, their
designees or professionals engaged by or on behalf of the Trustees, or any duly
designated agent or representative of the Trustees shall be liable for the act
or omission of any other agent or representative of the Trustees, nor shall any
Trustee be liable for any act taken, suffered or omitted in his capacity as
Trustee, unless it is ultimately determined by Final Order that such Trustee’s
acts or omissions constituted gross negligence, willful misconduct or criminal
conduct. In no event shall a Trustee be liable or responsible for special,
punitive, indirect, consequential or incidental loss or damages of any kind
whatsoever to any Person (including, without limitation, lost profits), even if
the Trustee has been advised of the likelihood of such loss or damage. The
Trustees may, in connection with the performance of their functions, and in
their sole and absolute discretion, consult with attorneys, accountants,
financial advisors and agents, and shall not be liable for any act taken,
omitted, or suffered to be done in accordance with advice or

 

-8-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 96 of 198

 

opinions rendered by such Persons. Notwithstanding such authority, the Trustees
shall not be under any obligation to consult with attorneys, accountants,
financial advisors or agents, and a determination not to do so shall not result
in the imposition of liability on the Trustees or, as applicable, their
designees, unless it is ultimately determined by Final Order that the Trustees’
determination constituted gross negligence, willful misconduct or criminal
conduct. The Plan Trust shall indemnify and hold harmless the Trustees, their
designees and professionals engaged by or on behalf of the Trustees, and all
duly designated agents and representatives thereof (in their capacity as such),
from and against, and in respect of, all liabilities, losses, damages, claims,
costs and expenses, including, but not limited to, attorneys’ fees and costs
arising out of or due to their acts or omissions, or consequences of such acts
or omissions with respect to the Plan Trust or the implementation or
administration of the Plan; provided, however, that no such indemnification will
be made to such Persons for such acts or omissions to the extent that it is
ultimately determined by Final Order that such Persons’ acts or omissions
constituted gross negligence, willful misconduct or criminal conduct.

If a Trustee becomes involved in any action, proceeding or investigation in
connection with any matter arising out of or in connection with the Plan, this
Trust Agreement or the affairs of the Plan Trust or the Debtors, the Plan Trust
shall periodically advance or otherwise reimburse on demand the actual,
necessary and reasonable legal and other expenses (including, without
limitation, the cost of any investigation and preparation and attorney fees,
disbursements, and related expenses) of the Trustee incurred in connection
therewith, but the Trustee shall be required to repay promptly to the Plan Trust
the amount of any such advanced or reimbursed expenses paid to the Trustee to
the extent that it shall be ultimately determined by Final Order that any such
action, proceeding or investigation with respect to which such expenses were
paid, resulted from the Trustee engaging in an action or omission that
constituted gross negligence, willful misconduct or criminal conduct.

4.3 Reliance by Trustees. Except as otherwise provided in Section 4.2 hereof:

(a) each Trustee may rely, and shall be protected in acting upon, any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order or other paper or document believed by him to be genuine
and to have been signed or presented by the proper party or parties, without
obligation to satisfy itself that the same was given in good faith and without
responsibility for errors in delivery, transmission or receipt;

(b) each Trustee may rely as to the truth of statements and correctness of facts
and opinions expressed in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order or other paper or document
believed by him to be genuine and to have been signed or presented by the proper
party or parties, and shall be fully protected personally in acting thereon;
provided such Trustee’s acts or omissions did not constitute gross negligence,
willful misconduct or criminal conduct;

(c) each Trustee may seek any order from the Court or any court of competent
jurisdiction, upon notice and an opportunity for a hearing, in furtherance of
implementation of the Plan, the Confirmation Order and this Trust Agreement in
which event such Trustee shall have no liability for any action or inaction
approved by the Court or any other court of competent jurisdiction for complying
with such order; and

 

-9-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 97 of 198

 

(d) no Trustee shall have any personal obligation to satisfy any liability of
the Plan Trust.

4.4 Investment and Safekeeping of Assets of the Plan Trust. The right and power
of the Trustees to invest assets of the Plan Trust, the proceeds thereof, or any
income earned by the Plan Trust, shall be limited to the right and power that a
liquidating trust, within the meaning of Treasury Regulations
Section 301.7701-4(d), is permitted to hold, pursuant to the Treasury
Regulations and the guidelines set forth in Rev. Proc. 94-45, 1994-2 C.B. 684,
or any modification in the IRS guidelines, whether set forth in IRS rulings,
other IRS pronouncements or otherwise. The Trustees shall have no liability or
responsibility on account of the Trustees’ investment or non-investment losses
with respect to any such investment of the Plan Trust’s assets, including,
without limitation, any market loss on any investment liquidated (whether at or
prior to maturity) in order to make a payment required under this Trust
Agreement, provided the Trustee’s decisions are otherwise made in accordance
with the terms of this Trust Agreement.

4.5 Expense Reimbursement and Compensation. The assets of the Plan Trust shall
be subject to the claims of the Trustees, and the actual, necessary and
reasonable costs and expenses of the Plan Trust, including the actual, necessary
and reasonable fees and expenses of the Trustees and their retained
professionals, to the extent not paid for by Holdings Ltd., shall be paid out of
the Stock Distributions. To the extent not paid by Holdings Ltd., each Trustee
shall be entitled to reimbursement out of any available Cash in the Plan Trust,
for actual, out-of-pocket, necessary and reasonable expenses and for any and all
loss, liability, claim, cost, expense or damage which such Trustee may sustain
that did not constitute gross negligence, willful misconduct or criminal conduct
in the exercise and performance by such Trustee of any of the powers and duties
of the Trustees under this Trust Agreement. As compensation for the performance
of their duties, the Trustees will be entitled to reasonable compensation in
such amounts as the Plan Trust may fix from time to time, consistent with that
of similar functionaries in similar types of bankruptcy proceedings. The
Trustees may be compensated on a nunc pro tunc basis, to a date prior to the
Effective Date. Such costs and expenses shall be considered administrative costs
of Holdings Ltd.’s estate.

4.6 Prior Lien of Trustees. The Trustees shall have a prior lien upon the Plan
Trust’s assets to secure payment of any amounts payable to them or employees or
agents of the Plan Trust as compensation for services to the Plan Trust or for
indemnification expenses pursuant to Section 4.2 hereof.

4.7 No Bond. The Trustees shall serve without bond.

4.8 Confidentiality. Each Trustee shall, during the period that he serves as
Trustee under this Trust Agreement and for a period of twelve (12) months
following the termination of this Trust Agreement, or following his removal or
resignation hereunder, hold strictly confidential and not use for personal gain
any and all confidential information and any and all non-public material
information of the Plan Trust, the Debtors and any Affiliate thereof or of which
such Trustee has become aware in his capacity as Trustee, except as otherwise
required by law. The Trustees shall exercise their business judgment in
determining what information should be maintained confidential. Nothing in this
Agreement shall prohibit a Trustee from issuing a

 

-10-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 98 of 198

 

press release or other form of public communication and disclosing theretofore
confidential and/or non-public information.

ARTICLE V

SUCCESSOR TRUSTEES

5.1 Term and Removal. Each of the Trustees (including the initial Trustees named
on the Effective Date and any successor Trustees) shall serve in such capacity
until he or she ceases to be a member of the Director Selection Committee or a
member of the Holdings Ltd. board of directors, as applicable. Notwithstanding
the foregoing, a Trustee may be removed (a) by the unanimous vote of the other
Trustees but only for cause, or (b) at any time with or without cause by the
Director Selection Committee member who appointed such Trustee if such Director
Selection Committee member (i) is himself the Trustee, or (ii) intends to
succeed such Trustee as a Trustee. Such removal shall become effective on the
date action is taken.

5.2 Resignation. A Trustee may resign by giving not less than ninety (90) days
prior written notice thereof to the other Trustees. Such resignation shall
become effective on the later to occur of: (i) the day specified in such notice,
and (ii) if such Trustee is the last Trustee then in office, the appointment of
a successor by the Court and the acceptance by such successor of such
appointment. If a successor Trustee is not appointed or does not accept its
appointment within ninety (90) days following delivery of notice of resignation,
the remaining Trustee(s) may petition any court of competent jurisdiction for
the appointment of a successor Trustee.

5.3 Appointment of Successor Trustee. In the event of the death (in the case of
a Trustee that is a natural person), dissolution (in the case of a Trustee that
is not a natural person), resignation pursuant to Section 5.2 hereof,
incompetency or removal of a Trustee pursuant to Section 5.1 hereof, the
Director Selection Committee member that had designated such departing Trustee
shall designate a successor Trustee; provided, however, that any successor
Trustee shall be both a Trustee and either a Director Selection Committee member
or a director of Holdings Ltd. at the election of such Director Selection
Committee member; provided, further, however, that if as part of the Director
Selection Committee determination process set forth in Section 6.1 hereof, a new
Holder of an Allowed Claim is invited to serve as a Director Selection Committee
member, such new Holder may designate a successor Trustee or serve as a
successor Trustee if the departing Trustee was designated by its predecessor
Director Selection Committee member. Such appointment shall specify the date on
which such appointment shall be effective. Every successor Trustee appointed
hereunder shall execute, acknowledge and deliver to the Plan Trust and to the
retiring Trustee an instrument accepting the appointment under this Trust
Agreement and agreeing to be bound thereto, and thereupon the successor Trustee,
without any further act, deed or conveyance, shall become vested with all
rights, powers, trusts and duties of the retiring Trustee; provided, however,
that a removed or resigning Trustee shall, nevertheless, when requested in
writing by the successor Trustee, execute and deliver an instrument or
instruments conveying and transferring to such successor Trustee all the
estates, properties, rights, powers and trusts of such predecessor Trustee under
the Plan Trust.

5.4 Trust Continuance. The death, resignation or removal of a Trustee shall not
operate to terminate the Plan Trust or to revoke any existing agency (other than
any agency of such Trustee as a Trustee) created pursuant to the terms of this
Trust Agreement or invalidate

 

-11-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 99 of 198

 

any action theretofore taken by the Trustees, and each Trustee agrees that the
provisions of this Trust Agreement shall be binding upon and inure to his or her
representatives, successors or assigns, as the case may be. If a Trustee resigns
or is removed, such Trustee shall promptly execute and deliver by the effective
date of resignation or removal such documents, instruments and other writings as
may be reasonably requested by the remaining Trustees to effect the termination
of the Trustee’s capacity under this Trust Agreement and the conveyance of the
Trust’s assets then held by him or her to his or her successor; deliver to the
remaining Trustees all documents, instruments, records and other writings
relating to the Trust as may be in the possession or under the control of the
Trustee; and otherwise assist and cooperate in effecting the assumption of his
or her obligations and functions by the successor Trustee. Each Trustee hereby
irrevocably appoints each other Trustee who shall be a remaining Trustee as his
or her attorney-in-fact and agent with full power of substitution for him or her
in his or her name, place and stead to do any and all acts that such Trustee is
obligated to perform under this Section 5.4. Such appointment shall not be
affected by the subsequent disability or incompetence of the Trustee making such
appointment.

ARTICLE VI

DIRECTOR SELECTION COMMITTEE

6.1 Director Selection Committee.

(a) The Plan Trust hereby creates a director selection committee (the “Director
Selection Committee”) for the purpose of nominating members of the board of
directors of Holdings Ltd. (each, a “Director”). The Plan Trust hereby agrees to
vote the Plan Trust Stock in favor of the election of the Directors designated
by the Director Selection Committee pursuant to and in accordance with the terms
of this ARTICLE VI, including voting at every annual, special or adjourned
meeting of the stockholders of Holdings Ltd. and in every written consent in
lieu of any such meeting.

(b) The Director Selection Committee shall be composed of three representatives
of the Creditor Co-Proponents. Members of the Director Selection Committee shall
serve eighteen (18) month terms beginning on the Effective Date. The initial
members of the Director Selection Committee shall be Joe Kronsberg, Austin
Saypol and Andrew Shannahan. On every eighteen (18) month anniversary of the
Effective Date, a determination shall be made as to who are the then-current
Holders of the largest Allowed Claims in (i) Class 5A plus (ii) Class 6A
(including interest that would have accrued at contract rates in the absence of
the Chapter 11 Cases) as of the last day of the preceding term. Those Holders
shall be invited in decreasing order of magnitude of Allowed Claim to serve on
the Director Selection Committee for an eighteen (18) month term until three
Holders accept the position on the Director Selection Committee.

(c) Each member of the Director Selection Committee shall be entitled to
designate one Director for election by the Plan Trust. Each Director must be
independent and disinterested (which collectively are defined here to mean only
that they must not be employees or Affiliates of any of the Plan Proponents),
and must not own any Claims against or Interests in any Debtor.

 

-12-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 100 of 198

 

(d) Each Director designated by the Director Selection Committee on or around
the Effective Date initially shall serve for a two year term beginning on the
Effective Date. Each subsequently designated Director (including any reappointed
Director, but excluding any replacement Director designated following a
Director’s resignation, death or removal) shall serve for a one year term
beginning on the applicable anniversary of the Effective Date. Upon expiration
of the term of a Director, or his or her resignation, death or removal, the
Director Selection Committee member who designated such Director or his
successor, if applicable, may designate a replacement Director. Any Director
designated following the resignation, death or removal of a prior Director,
however, shall only serve the remainder of such prior Director’s term. The Plan
Trust shall accomplish the foregoing through voting the Plan Trust Stock
accordingly at any annual meeting of the stockholders of Holdings Ltd. or in any
unanimous written consent in lieu of such meeting, and each of the Trustees
hereby agrees to vote the Plan Trust Stock accordingly at any such meeting or in
any such written consent; provided, however, that any of the Trustees may vote
the Plant Trust Stock to remove a Director (i) for cause upon the written
consent of a majority of the Trustees or (ii) without cause upon the unanimous
written consent of the Trustees.

ARTICLE VII

REPORTS TO HOLDERS OF PLAN TRUST INTERESTS

7.1 Securities Laws and Other Reports to Beneficiaries.

(a) Securities Laws. Under § 1145 of the Bankruptcy Code, the issuance of Trust
Interests under the Plan shall be exempt from registration under the Securities
Act of 1933, as amended, and applicable state and local laws requiring
registration of securities. If the Trustees determine, with the advice of
counsel, that the Plan Trust is required to comply with the registration and
reporting requirements of the Securities Exchange Act of 1934, as amended, the
Investment Company Act of 1940, as amended, or the Trust Indenture Act of 1939,
as amended, then the Trustees shall take any and all actions to comply with such
reporting requirements and file periodic reports with the Securities and
Exchange Commission as required by law.

(b) Other Reporting. If the Trustees are not required to file the periodic
reports referred to in Section 7.1(a) above, as soon as practicable, the
Trustees may post on a website to which the Beneficiaries have access, and,
while the Chapter 11 Cases remain open, file with the Court, reports setting
forth in reasonable detail any material event or change that occurs with respect
to the Plan Trust, which, to the knowledge of the Trustees, affects the
Beneficiaries hereunder. Such reports shall not be required to be audited or in
compliance with generally accepted accounting principles.

ARTICLE VIII

TERMINATION OF PLAN TRUST

8.1 Termination of Plan Trust.

(a) The Plan Trust shall terminate on the earlier of: (i) thirty (30) days after
the later of the final distribution of all of the Stock Distributions in
accordance with the terms of this Trust Agreement, the Plan and the Confirmation
Order and the cancellation of the Plan Trust

 

-13-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 101 of 198

 

Stock and (ii) the third (3rd) anniversary of the Confirmation Date; provided,
however, that, prior to the date of such termination (and the termination of any
future extended terms), the Court, upon motion by a party in interest on notice
with an opportunity for a hearing, may extend the maximum term of the Plan Trust
set forth in this clause (ii) if it is necessary to the liquidation of the
assets of the Plan Trust and the Debtors, for a term not to exceed nine
(9) years from the Confirmation Date.

8.2 Continuance of Trust for Winding Up. After the termination of the Plan Trust
and solely for the purpose of liquidating and winding up the affairs of the Plan
Trust, the Trustees shall continue to act as such until their duties have been
fully performed. Upon distribution of all assets of the Plan Trust, which shall
not include a distribution of the Plan Trust Stock to the Beneficiaries, the
Trustees shall retain the books, Beneficiary lists, registers, records and files
which shall have been delivered to or created by the Trustees. At the Trustees’
discretion, all such records and documents may be destroyed in accordance with
Section 3.3 hereof. Except as otherwise specifically provided herein, upon the
distribution of all assets of the Plan Trust, the Trustees shall have no further
duties or obligations hereunder except the obligations under Section 3.3 hereof.

ARTICLE IX

AMENDMENT AND WAIVER

9.1 Amendment and Waiver. Any provision of this Trust Agreement may be amended
or waived by the affirmative vote of a majority of the Trustees, upon notice to
the Beneficiaries. Notwithstanding this Section 9.1, any waiver or amendment to
this Trust Agreement shall not: (i) be inconsistent with the purpose and
intention of the Plan Trust to liquidate in an expeditious but orderly manner
the assets of the Plan Trust in accordance with Treasury Regulation
Section 301.7701-4(d); (ii) be inconsistent with the purposes of the Plan and
the Confirmation Order, (iii) permit any distribution or other transfer by the
Plan Trust of the Plan Trust Stock; (iv) permit any transfer of the Trust
Interests other than in accordance with Section 2.2 hereof; or (v) permit any
amendment or waiver of this Section 9.1. Additionally, no change may be made to
this Trust Agreement that would be inconsistent with the purpose and intention
of the Plan Trust as specified herein and in the Plan, adversely affect the
distributions to be made under this Trust Agreement to any of the Beneficiaries,
adversely affect the U.S. federal income tax status of the Plan Trust as a
“liquidating trust”, or adversely affect the rights of this Trust Agreement. No
change may be made to this Trust Agreement that would adversely affect the
rights or obligations of a Trustee without such Trustee’s prior consent.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Intention of Parties to Establish Plan Trust. This Trust Agreement is
intended to create a liquidating trust for federal income tax purposes and, to
the extent provided by law, shall be governed and construed in all respects as
such a trust and any ambiguity herein shall be construed consistent herewith
and, if necessary, this Trust Agreement may be amended, consistent with
Section 9.1 hereof, to comply with such federal income tax laws, which
amendments may apply retroactively.

 

-14-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 102 of 198

 

10.2 Governing Law; Submission to Jurisdiction; Consent to Service of Process.
This Trust Agreement shall be governed and construed in accordance with the laws
of the State of New York, without giving effect to rules governing the conflict
of laws that would result in the application of the laws of a jurisdiction other
than the State of New York. Without limiting any party’s right to appeal any
order of the Court, (i) the Court shall retain exclusive jurisdiction to enforce
the terms of this Trust Agreement and to decide any claims or disputes which may
arise or result from, or be connected with, this Trust Agreement, any breach or
default hereunder, or the transactions contemplated hereby, and (ii) any and all
proceedings related to the foregoing shall be filed and maintained only in the
Court and the parties hereby consent to, and submit to, the jurisdiction and
venue of the Court and shall receive notices at such locations as indicated in
Section 10.4 hereof; provided, however, that if the Chapter 11 Cases have
closed, or if the Court refuses to exercise its jurisdiction (including in
respect of any provision herein which refers to the Court), the parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
New York County, or the Commercial Division, Civil Branch of the Supreme Court
of the State of New York sitting in New York County, and any appellate court
thereof, for the resolution of any such claim or dispute. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the parties hereto
hereby consents to process being served by and on any party to this Trust
Agreement in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 10.4 hereof.

10.3 Severability. If any provision of this Trust Agreement or the application
thereof to any Person or circumstance shall be finally determined by a court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Trust Agreement, or the application of such provision to
Persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and such provision of this Trust
Agreement shall be valid and enforced to the fullest extent permitted by law.

10.4 Notices. Any notice or other communication hereunder shall be in writing
and shall be deemed to have been sufficiently given, for all purposes, if
personally delivered or sent by mail, postage prepaid, or by facsimile addressed
to the Person for whom such notice is intended as follows (or such other address
as may be designated by notice given in accordance with this Section 10.4):

(a) If to a Trustee, to the address and facsimile number set forth opposite such
Trustee’s name on Schedule 10.4 hereto, with copies to any other Person with its
name, address and facsimile number set forth opposite such Trustee’s name.

(b) If to Holdings Ltd., to the address and facsimile number set forth on
Schedule 10.4 hereto, with copies to any other Person with its name, address and
facsimile number set forth opposite such Holdings Ltd.’s name.

 

-15-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 103 of 198

 

(c) If to a Beneficiary, to the name and address set forth on the registry
maintained by, or at the direction of, the Trustees.

10.5 No Assignment. Neither Holdings Ltd., on the one hand, nor the Trustees, on
the other hand, may assign this Trust Agreement without the prior written
consent of the other.

10.6 Headings. The section headings contained in this Trust Agreement are solely
for convenience of reference and shall not affect the meaning or interpretation
of this Trust Agreement or of any term or provision hereof.

IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged
this Trust Agreement, or caused it to be executed and acknowledged on their
behalf by their duly authorized officers all as of the date first above written.

 

MF Global Holdings Ltd. By:    

Name:

   

Title:

        [Trustee 1]   [Trustee 2]   [Trustee 3]

 

-16-



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 104 of 198

 

SCHEDULE 10.4

NOTIFICATION INFORMATION OF HOLDINGS LTD. AND THE TRUSTEES

 

Holdings Ltd.    Address:    Attn: Plan Administrator    Fax:

TRUSTEES:

   [Andrew Shannahan /    Address: Rich Katz]       Fax: [Joe Kronsberg /   

 

Address:

Nader Tavakoli]       Fax: [Austin Saypol /   

 

Address:

Daniel Ehrmann]       Fax:

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 105 of 198

 

EXHIBIT IV.G

Nonexclusive List of Retained Causes of Action

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 106 of 198

 

PLAN SUPPLEMENT

EXHIBIT IV.G.

NONEXCLUSIVE LIST OF RETAINED CAUSES OF ACTION

ARTICLE IV.G. OF THE PLAN PRESERVES AND RETAINS FOR THE PLAN ADMINISTRATOR, ON
BEHALF OF EACH DEBTOR, ANY CLAIMS, DEMANDS, RIGHTS AND/OR CAUSES OF ACTION THAT
ANY DEBTOR OR ESTATE (OR THE CHAPTER 11 TRUSTEE ON THEIR BEHALF) MAY HOLD
AGAINST ANY PERSON OR ENTITY TO THE EXTENT NOT OTHERWISE RELEASED.

THE BELOW LIST IS A NONEXCLUSIVE LIST OF CAUSES OF ACTION AND CLAIMS THE PLAN
ADMINISTRATOR SHALL RETAIN. THE PLAN PROPONENTS’ INCLUSION OF OR FAILURE TO
INCLUDE ANY RIGHT OF ACTION OR CLAIM ON SUCH LIST SHALL NOT BE DEEMED AN
ADMISSION, DENIAL, OR WAIVER OF ANY CLAIMS, DEMANDS, RIGHTS OR CAUSES OF ACTION
THAT ANY DEBTOR OR ESTATE MAY HOLD AGAINST ANY PERSON OR ENTITY. THE PLAN
PROPONENTS INTEND TO PRESERVE ALL SUCH CLAIMS, DEMANDS, RIGHTS OR CAUSES OF
ACTION (EXCEPT TO THE EXTENT ANY SUCH CLAIM IS SPECIFICALLY RELEASED IN THE
PLAN).

Domestic Actions

 

  1. Louis J. Freeh, as Chapter 11 Trustee for and on Behalf of MF Global
Finance USA, Inc., et al. v. W.H. Davis Family Limited Partnership (Adv. Proc.
No. 12-01852)

 

  2. Louis J. Freeh, as Chapter 11 Trustee for and on Behalf of MF Global
Finance USA, Inc., et al. v. Central Coffee Corporation (Adv. Proc.
No. 12-01853)

 

  3. Louis J. Freeh, as Chapter 11 Trustee for and on Behalf of MF Global
Finance USA, Inc., et al. v. World Financial Desk LLC (Adv. Proc. No. 12-01854)

 

  4. Louis J. Freeh, as Chapter 11 Trustee for and on Behalf of MF Global
Finance USA, Inc., et al. v. Chopper Trading LLC (Adv. Proc. No. 12-01858)

 

  5. Louis J. Freeh, as Chapter 11 Trustee for and on Behalf of MF Global
Finance USA, Inc., et al. v. Commercial de Materias Primas S.A. (Adv. Proc.
No. 12-01859)

Foreign Actions or Claims

 

  1. (1) MF Global Holdings Ltd (2) MF Global Finance USA Inc (3) Louis Joseph
Freeh v MF Global UK Limited (in special administration) – case number 9527 of
2011

 

  2. (1) MF Global Holdings Ltd (2) MF Global Finance USA Inc v MF Global UK
Limited (in special administration) – claim number HC12E03846

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 107 of 198

 

  3. Louis Joseph Freeh (Trustee of MF Global Holdings Limited) v MF Global UK
Limited (in special administration) – case number 5088 of 2012

 

  4. Louis Joseph Freeh (Trustee of MF Global Finance USA Inc) v MF Global UK
Limited (in special administration) – case number 5089 of 2012

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 108 of 198

 

EXHIBIT V.E

Amended and/or Restated Certificate of Incorporation, By-Laws, and Operating
Agreements

 

A. AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF MF GLOBAL HOLDINGS LTD.

 

B. AMENDED AND RESTATED BY-LAWS OF MF GLOBAL HOLDINGS LTD.

 

C. RESTATED CERTIFICATE OF INCORPORATION OF MF GLOBAL HOLDINGS USA INC.

 

D. AMENDED AND RESTATED BY-LAWS OF MF GLOBAL HOLDINGS USA, INC.

 

E. RESTATED CERTIFICATE OF INCORPORATION OF MF GLOBAL FINANCE USA INC.

 

F. AMENDED AND RESTATED BY-LAWS MF GLOBAL FINANCE USA INC.

 

G. MF GLOBAL CAPITAL LLC SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

H. MF GLOBAL FX CLEAR LLC SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

I. MF GLOBAL MARKET SERVICES LLC SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 109 of 198

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

MF GLOBAL HOLDINGS LTD.

MF Global Holdings Ltd., a corporation organized and existing under the laws of
the State of Delaware (the “Corporation”), hereby certifies as follows:

1. The name of the Corporation is MF Global Holdings Ltd.

2. The original Certificate of Incorporation of the Corporation was filed with
the Secretary of State of the State of Delaware on January 4, 2010. The
Corporation was incorporated in Delaware on January 4, 2010 in connection with
the domestication of MF GLOBAL LTD., a Bermuda exempted company (“MFG Bermuda”),
pursuant to Section 388 of the General Corporation Law of the State of Delaware
(the “DGCL”), and a certificate of domestication of MFG Bermuda was filed
contemporaneously therewith. As provided in Section 388 of the DGCL, the
existence of the Corporation is deemed to have commenced on the date that the
corporate existence of MFG Bermuda commenced.

3. This Amended and Restated Certificate of Incorporation amends and restates
the original Certificate of Incorporation of the Corporation in its entirety.

4. On October 31, 2011, together with various affiliates, the Corporation filed
a voluntary petition for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”).

5. This Amended and Restated Certificate of Incorporation has been deemed
approved without the need for board of director or stockholder approval pursuant
to Section 303 of the DGCL because it has been adopted pursuant to a plan of
liquidation (the “Plan”) under the Bankruptcy Code, which has been confirmed by
Final Order, entered on [            ], of the Bankruptcy Court, which order is
in effect on the date hereof.

6. This Amended and Restated Certificate of Incorporation has been duly executed
and acknowledged by an officer of the Corporation pursuant to the Plan and in
accordance with the provisions of Sections 242, 245 and 303 of the DGCL.

7. Upon the filing of this Amended and Restated Certificate of Incorporation
with the Secretary of State of the State of Delaware, (i) all of the shares of
capital stock of the Corporation issued and outstanding immediately prior to the
filing of this Amended and Restated Certificate of Incorporation shall be
canceled, and (ii) the board of directors of the Corporation shall be
reconstituted by the removal from the board of directors, without cause, of all
directors of the Corporation in office immediately prior to the filing hereof
and the appointment, effective upon the filing hereof, of the following
individuals as directors of the Corporation: Nader Tavakoli, Daniel Ehrmann and
Rich Katz.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 110 of 198

 

8. The text of the Certificate of Incorporation of the Corporation is hereby
amended and restated to read in its entirety as follows:

FIRST. The name of the corporation (the “Corporation”) is MF Global Holdings
Ltd.

SECOND. The address of the Corporation’s registered office in the State of
Delaware is Corporation Trust Center, 1209 Orange Street in the City of
Wilmington, County of New Castle. The name of its registered agent at such
address is The Corporation Trust Company.

THIRD. The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of the
State of Delaware.

FOURTH. The total number of shares which the Corporation shall have authority to
issue is one (1) share of common stock, $0.01 par value. The Corporation shall
not issue nonvoting equity securities to the extent prohibited by section
1123(a)(6) of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”). The prohibition on the issuance of nonvoting equity securities is
included in this Certificate of Incorporation in compliance with section
1123(a)(6) of the Bankruptcy Code.

FIFTH. In furtherance and not in limitation of the rights, powers, privileges
and discretionary authority granted or conferred by the General Corporation Law
of the State of Delaware or other statutes or laws of the State of Delaware, the
Board of Directors of the Corporation is expressly authorized to make, alter,
amend or repeal the by-laws of the Corporation, without any action on the part
of the stockholders, but the stockholders may make additional by-laws and may
alter, amend or repeal any by-law whether adopted by them or otherwise. The
Corporation may in its by-laws confer powers upon its Board of Directors in
addition to the foregoing and in addition to the powers and authorities
expressly conferred upon the Board of Directors of the Corporation by applicable
law.

SIXTH. Elections of directors need not be by written ballot except and to the
extent provided in the by-laws of the Corporation.

SEVENTH. Any action required or permitted to be taken by the stockholders of the
Corporation, including but not limited to the election of directors, may be
taken by written consent or consents but only if such consent or consents are
signed by all stockholders entitled to vote on such action.

EIGHTH. Each person who is or was or had agreed to become a director or officer
of the Corporation, and each such person who is or was serving or who had agreed
to serve at the request of the Board of Directors or an officer of the
Corporation as an employee or agent of the Corporation or as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise (including the heirs, executors, administrators or
estate of such person), shall be indemnified by the Corporation to the full
extent permitted by the General Corporation Law of the State of Delaware or any
other applicable laws as presently

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 111 of 198

 

or hereafter in effect. Without limiting the generality or the effect of the
foregoing, the Corporation may enter into one or more agreements with any person
which provide for indemnification greater or different than that provided in
this Article Eighth. Any repeal or modification of this Article Eighth shall not
adversely affect any right or protection existing hereunder immediately prior to
such repeal or modification.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 112 of 198

 

IN WITNESS WHEREOF, MF Global Holdings Ltd. has caused this Amended and Restated
Certificate of Incorporation to be signed by the undersigned, thereunto duly
authorized, as of this              day of              2013.

 

MF GLOBAL HOLDINGS LTD. By:       Name:   Title:

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 113 of 198

 

AMENDED AND RESTATED

BY-LAWS

OF

MF GLOBAL HOLDINGS LTD.

(THE “CORPORATION”)

ARTICLE I

Stockholders

Section 1.1. Annual Meetings. An annual meeting of stockholders shall be held
for the election of directors in each calendar year at such date, time and
place, if any, either within or without the State of Delaware as may be
designated by the Chairman of the Board, if any, or the Board of Directors, from
time to time. Any other proper business may be transacted at the annual meeting.

Section 1.2. Special Meetings. Special meetings of stockholders may be called at
any time by the Chairman of the Board, if any, the Vice Chairman of the Board,
if any, the Chief Executive Officer, if any, or the Board of Directors whenever
they think fit, to be held at such date, time and place either within or without
the State of Delaware as may be stated in the notice of the meeting. A special
meeting of stockholders shall be called by the Board of Directors upon the
written request, stating the purpose of the meeting, of stockholders who
together own of record not less than a majority of all outstanding shares of
stock entitled to vote regularly at meetings of stockholders. Any such special
meeting called pursuant to the prior sentence is herein called a “Requisitioned
Meeting” and any reference herein to a special meeting of stockholders includes
a Requisitioned Meeting. Notwithstanding the foregoing, no Requisitioned Meeting
may be called for the purpose of electing a director of the Corporation.
Business transacted at any special meeting of stockholders shall be limited to
the purposes stated in the Corporation’s notice of the meeting.

Section 1.3. Notice of Meetings. Whenever stockholders are required or permitted
to take any action at a meeting, a notice of the meeting shall be given by the
Corporation which shall state the place, date and hour of the meeting, the
record date for determining the stockholders entitled to vote at the meeting (if
such date is different from the record date for stockholders entitled to notice
of the meeting) and, to the extent practicable, the business to be considered at
the meeting, and, in the case of an annual meeting, that the election of
directors will take place at such meeting. Unless otherwise provided by law, the
certificate of incorporation or these by-laws, the notice of any meeting shall
be given not less than ten (10) days nor more than sixty (60) days before the
date of the meeting to each stockholder entitled to vote at such meeting. If
mailed, such notice shall be deemed to be given when deposited in the United
States mail, postage prepaid, directed to the stockholder at such stockholder’s
address as it appears on the records of the Corporation. Each director shall be
entitled to receive notice, attend and be heard at any meeting of stockholders.

Section 1.4. Adjournments. Any meeting of stockholders, annual or special, at
which a quorum is present may be adjourned by the chairman of the meeting or the
Board of Directors, with the consent of the stockholders holding a majority of
the voting rights of those stockholders present in person or represented by
proxy and entitled to vote at the meeting, from time to time, to reconvene the
meeting at another time and at the same or some other place, and unless
otherwise provided by these by-laws notice need not be given of any such
adjourned meeting if the date, time and place thereof are announced at the
meeting at which the adjournment is taken. In addition, the chairman of the
meeting or the Board of Directors may adjourn the meeting as provided in the
prior sentence but without such consent or direction from the stockholders if it
appears to the chairman of the meeting or the Board of Directors, as the case
may be, in their sole discretion, that an adjournment is necessary so that the
business of the meeting may be properly conducted. At an adjourned meeting, the
Corporation may transact any business that might have been transacted at the
original meeting. If the adjournment is for more than thirty (30) days, or if
after the adjournment a new record date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given to each stockholder of record
entitled to vote at the meeting as of the record date for notice of such
adjourned meeting.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 114 of 198

 

Section 1.5. Quorum. At each meeting of stockholders, except where otherwise
provided by law or the certificate of incorporation or these by-laws, the
holders of a majority of all outstanding shares of stock entitled to vote on a
matter at the meeting (whether or not present or represented) shall constitute a
quorum. If a quorum of the holders of stock entitled to vote on the matter is
not present within thirty (30) minutes (or such longer time as the chairman of
the meeting may determine) after the time appointed for the commencement of the
meeting, the chairman of the meeting or the Board of Directors may adjourn the
meeting from time to time in the manner provided by Section 1.4 of these by-laws
until a quorum shall be so present or represented; provided that, if such
meeting is a Requisitioned Meeting, it shall be cancelled and, if such meeting
is any other meeting, the chairman of the meeting or the Board of Directors may
elect to cancel the meeting.

Section 1.6. Organization. Meetings of stockholders shall be presided over by
the Chairman of the Board, if any, or in the absence of the Chairman of the
Board by the Vice Chairman of the Board, if any, or in the absence of the Vice
Chairman of the Board by the Chief Executive Officer, or in the absence of the
Chief Executive Officer by a Vice President, or in the absence of the foregoing
persons by a chairman designated by the Board of Directors, or in the absence of
such designation by a chairman chosen at the meeting, the Secretary, or in the
absence of the Secretary an Assistant Secretary, shall act as secretary of the
meeting, but in the absence of the Secretary and any Assistant Secretary, the
chairman of the meeting may appoint any person to act as secretary of the
meeting.

The Board of Directors may adopt by resolution such rules and regulations for
the conduct of the meeting of stockholders as it shall deem appropriate. Except
to the extent inconsistent with such rules and regulations as may be adopted by
the Board of Directors, the chairman of the meeting shall have the right and
authority to prescribe such rules, regulations and procedures and to do all such
acts as, in the judgment of such chairman, are appropriate for the proper
conduct of the meeting. The chairman of the meeting of stockholders, in addition
to making any other determinations that may be appropriate to the conduct of the
meeting, shall, if the facts warrant, determine and declare to the meeting that
a nomination or matter or business was not properly brought before the meeting
and if such chairman should so determine, such chairman shall so declare to the
meeting and any such nomination, matter or business not properly brought before
the meeting shall not be transacted or considered. Unless and to the extent
determined by the Board of Directors or the chairman of the meeting, meetings of
stockholders shall not be required to be held in accordance with the rules of
parliamentary procedure.

Section 1.7. Inspectors. Prior to any meeting of stockholders, the Board of
Directors or the Chief Executive Officer may, and shall if required by law,
appoint one or more inspectors, who may be employees of the Corporation, to act
at such meeting or any adjournment thereof and make a written report thereof and
may designate one or more persons as alternate inspectors to replace any
inspector who fails to act. If no inspector or alternate is able to act at the
meeting of stockholders, the chairman of the meeting may, and shall if required
by law, appoint one or more inspectors to act at the meeting. Each inspector,
before entering upon the discharge of his or her duties, shall take and sign an
oath faithfully to execute the duties of inspector with strict impartiality and
according to the best of his or her ability. The inspectors shall ascertain the
number of shares outstanding and the voting power of each, determine the shares
represented at the meeting and the validity of proxies and ballots, count all
votes and ballots, determine and retain for a reasonable period a record of the
disposition of any challenges made to any determination by the inspectors and
certify their determination of the number of shares represented at the meeting
and their count of all votes and ballots. The inspectors may appoint or retain
other persons to assist them in the performance of their duties. If required by
law, the date and time of the opening and closing of the polls for each matter
upon which the stockholders will vote at a meeting shall be announced at the
meeting. No ballot, proxy or vote, nor any revocation thereof or change thereto,
shall be accepted by the inspectors after the closing of the polls unless a
court of competent jurisdiction upon application by the Corporation or a
stockholder shall determine otherwise. In determining the validity and counting
of proxies and ballots, the inspectors shall be limited to an examination of the
proxies, any envelopes submitted therewith, any information provided by a
stockholder who submits a proxy by electronic transmission from which it can be
determined that the proxy was authorized by the stockholder, ballots and the
regular books and records of the Corporation, and they may also consider other
reliable information for the limited purpose of reconciling proxies and ballots
submitted by or on behalf of banks, brokers, their nominees or similar persons
which represent more votes than the holder of a proxy is authorized by the
record owner to cast or more votes than the stockholder holds of record. If the
inspectors consider other reliable information for such purpose, they shall, at
the time they make their certification, specify the precise information
considered by them, including the person or persons from whom they obtained the
information, when the information was obtained, the

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 115 of 198

 

means by which the information was obtained and the basis for the inspectors’
belief that such information is accurate and reliable. No person who is a
candidate for an office at an election may serve as an inspector at such
election.

Section 1.8. Voting; Proxies. Each stockholder entitled to vote at any meeting
of stockholders shall be entitled to one vote for each share of stock held by
such stockholder which has voting power upon the matter in question. Each
stockholder entitled to vote at a meeting of stockholders or to express consent
or dissent to corporate action in writing without a meeting may authorize
another person or persons to act for such stockholder by proxy (with or without
the power of substitution), but no such proxy shall be voted or acted upon after
three years from its date, unless the proxy provides for a longer period, and
not more than one proxy may be appointed for each share held by such
stockholder. A duly executed proxy shall be irrevocable if it states that it is
irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power, regardless of whether the
interest with which it is coupled is an interest in the stock itself or an
interest in the Corporation generally. A proxy may be appointed by a written
instrument in substantially the form attached hereto as Schedule A, or such
other form as the Board of Directors may authorize from time to time, in lieu
thereof or in addition thereto. The instrument appointing a proxy must be
received by the Corporation at its registered office or at such other place or
in such manner, and at such time, as is specified in the notice convening a
meeting or in any instrument of proxy sent out by the Corporation in relation to
the meeting at which the person named in the appointment proposes to vote, and
an appointment of proxy which is not received in the manner and at a time so
permitted shall not be counted for purposes of such vote. A stockholder may
revoke any proxy that is not irrevocable by attending the meeting and voting in
person or by filing an instrument in writing revoking the proxy or another duly
executed proxy bearing a later date with the Secretary of the Corporation.
Voting at meetings of stockholders need not be by written ballot unless the
holders of a majority of the shares present in person or represented by proxy at
the meeting and entitled to vote and voting thereon shall so determine.
Directors shall be elected by a plurality of the votes of the shares present in
person or represented by proxy at the meeting and entitled to vote and voting on
the election of directors. In all other matters, unless otherwise provided by
law or the rules or regulations of any stock exchange or by the certificate of
incorporation or these by-laws, the affirmative vote of the holders of a
majority of the shares present in person or represented by proxy at the meeting
and entitled to vote and voting on the subject matter shall be the act of the
stockholders. In the case of an equality of votes the resolution shall fail.
Reference in these by-laws to the certificate of incorporation shall include any
applicable certificate of designations that is a part thereof.

Section 1.8. Fixing Date for Determination of Stockholders of Record. In order
that the Corporation may determine the stockholders entitled to notice of or to
vote at any meeting of stockholders or any adjournment thereof, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall not be more than sixty (60) nor less than
ten (10) days before the date of such meeting. If the Board of Directors so
fixes a date, such date shall also be the record date for determining the
stockholders entitled to vote at such meeting unless the Board of Directors
determines, at the time it fixes such record date, that a later date on or
before the date of the meeting shall be the date for making such determination.
If no record date is fixed by the Board of Directors, the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the day
on which notice is given, or, if notice is waived, at the close of business on
the day next preceding the day on which the meeting is held. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for determination of
stockholders entitled to vote at the adjourned meeting, and in such case shall
also fix as the record date for stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote in accordance herewith at the adjourned meeting.

In order that the Corporation may determine the stockholders entitled to consent
to corporate action in writing without a meeting, the Board of Directors may fix
a record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board of Directors, and
which date shall not be more than ten (10) days after the date upon which the
resolution fixing the record date is adopted by the Board of Directors. If no
record date for determining the stockholders entitled to consent to corporate
action in writing without a meeting has been fixed by the Board of Directors,
the record date for determining stockholders entitled to consent to corporate
action in writing without a meeting, when no prior action by the Board of
Directors is required by law, shall be the first date on which a signed written
consent setting forth the action taken or proposed

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 116 of 198

 

to be taken is delivered to the Corporation by delivery to its registered office
in the State of Delaware, its principal executive office or an officer or agent
of the Corporation having custody of the book in which proceedings of meetings
of stockholders are recorded. Delivery made to the Corporation’s registered
office shall be by hand or by certified or registered mail, return receipt
requested. If no record date has been fixed by the Board of Directors and prior
action by the Board of Directors is required by law, the record date for
determining stockholders entitled to consent to corporate action in writing
without a meeting shall be at the close of business on the day on which the
Board of Directors adopts the resolution taking such prior action.

In order that the Corporation may determine the stockholders entitled to receive
payment of any dividend or other distribution or allotment of any rights or the
stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted,
and which record date shall be not more than sixty (60) days prior to such
action. If no record date is fixed, the record date for determining stockholders
for any such purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution relating thereto.

Section 1.10. List of Stockholders Entitled to Vote. The Secretary shall prepare
and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting (provided,
however, that if the record date for determining the stockholders entitled to
vote is less than ten (10) days before the date of the meeting, the list shall
reflect the stockholders entitled to vote as of the tenth (10th) day before the
meeting date), arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, for a period of at least ten (10) days prior to the
meeting (a) on a reasonably accessible electronic network, provided that the
information required to gain access to such list is provided with the notice of
meeting or (b) during ordinary business hours at the principal executive office
of the Corporation. If the meeting is to be held at a place, then a list of
stockholders entitled to vote at the meeting shall be produced and kept at the
time and place of the meeting during the whole time thereof and may be examined
by any stockholder who is present. If the meeting is to be held solely by means
of remote communication, then the list shall also be open to the examination of
any stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to gain access to such list
shall be provided with the notice of the meeting. Except as otherwise provided
by law, the stock ledger shall be the only evidence as to who are the
stockholders entitled to examine the list of stockholders required by this
Section 1.10 or to vote in person or by proxy at any meeting of stockholders.

Section 1.11. Nomination of Persons for Election to the Board of Directors. The
Corporation may require any proposed nominee to furnish such other information
as may reasonably be required by the Corporation to determine the eligibility of
such proposed nominee to serve as a director of the Corporation.

ARTICLE II

Board of Directors

Section 2.1. Powers; Number; Qualifications. The business and affairs of the
Corporation shall be managed by or under the direction of the Board of
Directors, except as may be otherwise provided by law or in the certificate of
incorporation. In accordance with the Corporation’s Amended and Restated Joint
Plan of Liquidation (as may be amended, supplemented or modified from time to
time, the “Plan”), submitted to the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) on April 1, 2013 and
confirmed by the Bankruptcy Court on April [            ], 2013, the powers of
the Board of Directors include without limitation the power to (i) manage the
Corporation, (ii) instruct and supervise the Corporation (including in its
capacity as the Plan Administrator (as defined in the Plan)) with respect to its
responsibilities under the Plan, (iii) review and approve the prosecution of
adversary and other proceedings, if any, including approving proposed
settlements thereof, (iv) review and approve objections to any proposed
settlements of Disputed Claims (as defined in the Plan), (v) terminate or
replace any officer, employee or agent of the Plan Administrator with or without
cause, (vi) appoint replacement officers, employees or agents to carry out the
duties of the Plan Administrator, and (vii) take any other action that may be
necessary or appropriate in connection with the management of the Plan
Administrator. In its

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 117 of 198

 

discretion, following the [                    ] (the “Effective Date”), the
Board of Directors may also delegate any powers, authority or duties of the Plan
Administrator to any other committee, entity or individual.

The Board of Directors shall consist of three (3) members. Members of the Board
of Directors must be independent and disinterested (which collectively are
defined here to mean only that they must not be employees or Affiliates of any
of the Plan Proponents (as such terms are defined in the Plan)), and they must
not own any Claims against or Interests in any Debtor (as such terms are defined
in the Plan).

Section 2.2. Election; Term of Office; Resignation; Removal; Vacancies. Each
director shall hold office until his or her successor is elected and qualified
or until his or her earlier death, resignation, disqualification or removal. Any
director may resign at any time upon notice to the Board of Directors or to the
Chief Executive Officer or the Secretary of the Corporation. Such resignation
shall take effect at the time specified therein, and, unless otherwise specified
therein, no acceptance of such resignation shall be necessary to make it
effective. Any director may be removed with cause by a majority vote of the
holders of the shares then entitled to vote at an election of directors.
Vacancies may be filled by a vote of the stockholders. Any director elected or
appointed to fill a vacancy shall hold office until the next annual meeting of
the stockholders and until his or her successor is elected and qualified or
until his or her earlier death, resignation, disqualification or removal.

Section 2.3. Regular Meetings. Regular meetings of the Board of Directors may be
held at such places within or without the State of Delaware and at such times as
the Board may from time to time determine.

Section 2.4. Special Meetings. Special meetings of the Board of Directors may be
held at any time or place within or without the State of Delaware whenever
called by any member of the Board. Reasonable notice, but in any event, at least
twenty-four (24) hours notice, thereof shall be given by the person or persons
calling the meeting.

Section 2.5. Participation in Meetings by Conference Telephone Permitted. Unless
otherwise restricted by the certificate of incorporation or these by-laws,
members of the Board of Directors, or any committee designated by the Board, may
participate in a meeting of the Board or of such committee, as the case may be,
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in a meeting pursuant to this by-law shall constitute presence in
person at such meeting.

Section 2.6. Quorum; Vote Required for Action. At all meetings of the Board of
Directors a majority of the number of directors then in office shall constitute
a quorum for the transaction of business; provided that at no time shall the
number of directors constituting a quorum be less than one-third of the total
number of authorized directors. The vote of a majority of the directors present
at a meeting at which a quorum is present shall be the act of the Board unless
the certificate of incorporation, these by-laws or applicable law shall require
a vote of a greater number. In the case of an equality of votes the resolution
shall fail and the chairman of the meeting shall not be entitled to a second or
deciding vote. In case at any meeting of the Board a quorum shall not be
present, a majority of the directors present may adjourn the meeting from time
to time until a quorum shall be present, and no other business may be transacted
at such meeting until a quorum is present. Notice of the time and place of an
adjourned meeting need not be given to absent directors if the time and place is
fixed at the meeting adjourned.

Section 2.7. Organization. Unless otherwise agreed by a majority of directors in
attendance at a meeting, meetings of the Board of Directors shall be presided
over by the Chairman of the Board, if any, or in the absence of the Chairman of
the Board by the Chief Executive Officer, if any and if a director, in each case
for meetings at which such person is present. In their absence, a Vice Chairman,
if any and present, shall act as chairman and, in the absence of a Vice
Chairman, a chairman shall be chosen at the meeting by the vote of a majority of
the directors in attendance at the meeting. The Secretary, or in the absence of
the Secretary an Assistant Secretary, shall act as secretary of the meeting, but
in the absence of the Secretary and any Assistant Secretary the chairman of the
meeting may appoint any person to act as secretary of the meeting.

Section 2.8. Action by Directors Without a Meeting. Unless otherwise restricted
by the certificate of incorporation or these by-laws, any action required or
permitted to be taken at any meeting of the Board of Directors, or of any
committee thereof, may be taken without a meeting if all members of the Board or
of such

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 118 of 198

 

committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writing or writings or electronic transmissions are filed
with the minutes of proceedings of the Board or committee.

Section 2.9. Compensation of Directors. Unless otherwise restricted by the
certificate of incorporation or these by-laws, the Board of Directors shall have
the authority to fix the compensation of directors.

Section 2.10. Board to Continue in the Event of Vacancy. The Board of Directors
may act notwithstanding any vacancy in its number but, if and so long as its
number is reduced below the number fixed by these by-laws as the quorum
necessary for the transaction of business at meetings of the Board of Directors,
the continuing directors or director may act only for the purposes of summoning
a meeting of stockholders, preserving the assets of the Corporation or filling
director vacancies.

ARTICLE III

Committees

Section 3.1. Committees. The Board of Directors may designate one or more
committees, each committee to consist of one or more of the directors of the
Corporation. The Board may designate one or more directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee. In the absence or disqualification of a member of a
committee, the member or members thereof present at any meeting and not
disqualified from voting, whether or not such member or members constitute a
quorum, may unanimously appoint another member of the Board to act at the
meeting in the place of any such absent or disqualified member. Any such
committee, to the extent provided in a resolution of the Board of Directors or
in these by-laws, shall have and may exercise all the powers and authority of
the Board of Directors in the management of the business and affairs of the
Corporation, and may authorize the seal of the Corporation to be affixed to all
papers which may require it; but no such committee shall have the power or
authority in reference to the following matters: (a) approving or adopting, or
recommending to the stockholders, any action or matter expressly required by law
to be submitted to stockholders for approval or (b) adopting, amending or
repealing these by-laws.

Section 3.2. Committee Rules. Unless the Board of Directors otherwise provides,
each committee designated by the Board may adopt, amend and repeal rules for the
conduct of its business. In the absence of a provision by the Board or a
provision in the rules of such committee to the contrary, a majority of the
entire authorized number of members of such committee shall constitute a quorum
for the transaction of business, the vote of a majority of the members present
at a meeting at the time of such vote if a quorum is then present shall be the
act of such committee, and in other respects each committee shall conduct its
business in the same manner as the Board conducts its business pursuant to
Article II of these by-laws.

ARTICLE IV

Officers

Section 4.1. Officers; Election. As soon as practicable after the annual meeting
of stockholders in each year, the Board of Directors shall elect a Chief
Executive Officer (who may, unless the Board determines otherwise, perform any
duties that are required by the General Corporation Law of the State of
Delaware, as currently in effect or hereafter amended, to be performed by a
president) and a Secretary, and it may, if it so determines, elect from among
its members a Chairman of the Board, a Vice Chairman of the Board or a Board
position having any other title. The Board may also elect one or more Vice
Presidents, one or more Assistant Vice Presidents, one or more Assistant
Secretaries, a Treasurer, one or more Assistant Treasurers and such other
officers as the Board may deem desirable or appropriate and may give any of them
such further designations or alternate titles as it considers desirable. Any
number of offices may be held by the same person unless the certificate of
incorporation or these by-laws otherwise provide.

Section 4.2. Term of Office; Resignation; Removal; Vacancies. Unless otherwise
provided in a resolution of the Board of Directors electing any officer, each
officer shall hold office until his or her successor is

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 119 of 198

 

elected and qualified or until his or her earlier resignation or removal. Any
officer may resign at any time upon written notice to the Board, the Chairman of
the Board (if any), the Chief Executive Officer or the Secretary of the
Corporation. Such resignation shall take effect at the time specified therein,
and unless otherwise specified therein no acceptance of such resignation shall
be necessary to make it effective. The Board may remove any officer with or
without cause at any time. Any such removal shall be without prejudice to the
contractual rights of such officer, if any, with the Corporation, but the
election of an officer shall not of itself create contractual rights. Any
vacancy occurring in any office of the Corporation by death, resignation,
removal or otherwise may be filled by the Board.

Section 4.3. Powers and Duties. The officers of the Corporation shall have such
powers and duties in the management of the Corporation as shall be stated in
these by-laws or in a resolution of the Board of Directors which is not
inconsistent with these by-laws and, to the extent not so stated, as generally
pertain to their respective offices, subject to the control of the Board. The
Secretary shall have the duty to record the proceedings of the meetings of the
stockholders, the Board of Directors and any committees as well as the results
of all elections and appointments of directors and officers in a book to be kept
for that purpose. The Board may require any officer, agent or employee to give
security for the faithful performance of his or her duties.

ARTICLE V

Stock

Section 5.1. Stock Certificates and Uncertificated Shares. The shares of stock
in the Corporation shall be uncertificated, provided that the Board of Directors
may provide by resolution or resolutions that some or all of any of the
Corporation’s stock shall be certificated. Notwithstanding the foregoing, every
holder of shares of stock in the Corporation shall be entitled to have a
certificate signed by or in the name of the Corporation by the Chief Executive
Officer or a Vice President, and by the Treasurer or an Assistant Treasurer, or
the Secretary or an Assistant Secretary, of the Corporation, certifying the
number of shares of stock registered in certificated form and owned by such
holder. Any or all the signatures on such a certificate (including
countersignatures by any transfer agent or registrar) may be a facsimile (unless
the Board determines otherwise by resolution). In case any officer, transfer
agent or registrar who has signed or whose facsimile signature has been placed
upon a certificate shall have ceased to be such officer, transfer agent or
registrar before such certificate is issued, it may be issued by the Corporation
with the same effect as if such person were such officer, transfer agent or
registrar at the date of issue. The Corporation shall be under no obligation to
complete and deliver a share certificate unless specifically requested to do so
by the record holder of the shares represented thereby and then only if the
Corporation has not previously done so pursuant to Section 5.4. In the case of a
share held of record jointly by several persons, delivery of a certificate in
their joint names to one of the several joint holders of record shall be
sufficient delivery to all such holders, unless otherwise provided by applicable
law.

Section 5.2. Transfers of Stock. Transfers of shares of stock of the Corporation
shall be made on the stock ledger of the Corporation only by the registered
holder thereof, or by his attorney thereunto authorized by power of attorney
duly executed and filed with the Secretary, or with a transfer agent duly
appointed, and upon surrender of the certificate or certificates (if any) for
such shares properly endorsed (or with respect to uncertificated shares, by
delivery of duly executed instructions or in any other manner permitted by
applicable law) and payment of all taxes thereon. The person in whose name
shares of stock stand on the stock ledger of the Corporation shall be deemed the
owner (and record holder) thereof for all purposes as regards the Corporation.
An instrument of transfer shall be in writing substantially in the form of
Schedule B hereto, or such other form as the Board of Directors may authorize
from time to time (or as may otherwise be permitted by applicable law) in lieu
thereof or in addition thereto.

Section 5.3. Regulations. The Board of Directors may make such rules and
regulations as it may deem expedient, not inconsistent with these by-laws,
concerning the issue, transfer and registration of certificates for stock of the
Corporation. The Board may appoint, or authorize any officer or officers to
appoint, one or more transfer agents and one or more registrars, and may require
all certificates for stock to bear the signature or signatures of any of them.

 

7



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 120 of 198

 

Except as otherwise expressly provided by law or the certificate of
incorporation, the rights and obligations of the holders of uncertificated
shares and the rights and obligations of the holders of certificates
representing stock shall be identical.

Section 5.4. Lost, Stolen or Destroyed Stock Certificates; Issuance of New
Certificates. The Corporation may issue a new certificate of stock or
uncertificated shares in the place of any certificate theretofore issued by it,
alleged to have been lost, stolen or destroyed, and the Corporation may require
the owner of the lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Corporation a bond sufficient to indemnify it
against any claim that may be made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of such new
certificate or uncertificated shares.

Section 5.5. Inspection of Stock Ledger and List of Directors and Officers.
Subject to Section 1.10 of these by-laws, a list of stockholders of the
Corporation, also known as the stock ledger, as well as the list of directors
and officers of the Corporation, shall be open to inspection without charge by
any stockholder or his or her designee during business hours at the principal
executive office of the Corporation on every business day at such office,
subject to such reasonable restrictions as the Board of Directors may impose or
authorize so that not less than two (2) hours in each such business day be
allowed for inspection. The stock ledger may be closed for any time or times in
accordance with the law, but not more than thirty (30) days in each year.

ARTICLE VI

Miscellaneous

Section 6.1. Fiscal Year. The fiscal year of the Corporation shall end on
March 31 of each year unless otherwise determined by resolution of the Board of
Directors from time to time.

Section 6.2. Seal. The Corporation may have a corporate seal which shall have
the name of the Corporation inscribed thereon and shall be in such form as may
be approved from time to time by the Board of Directors. The corporate seal may
be used by causing it or a facsimile thereof to be impressed or affixed or in
any other manner reproduced.

Section 6.3. Manner of Notice. Except as otherwise provided herein or permitted
by applicable law, notices to directors and stockholders shall be in writing and
delivered personally or mailed to the directors or stockholders at their
addresses appearing on the books of the Corporation. Notice to directors may be
given by telecopier, telephone or other means of electronic transmission.

Section 6.4. Waiver of Notice of Meetings of Stockholders, Directors and
Committees. Whenever notice is required to be given by law or under any
provision of the certificate of incorporation or these by-laws, a written waiver
thereof, signed by the person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders,
directors or members of a committee of directors need be specified in any
written waiver of notice unless so required by the certificate of incorporation
or these by-laws.

Section 6.5. Indemnification of Directors, Officers and Others. The Corporation
shall indemnify to the full extent permitted by law, as it presently exists or
may hereafter be amended, any person who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that
such person or such person’s testator or intestate is or was a director or
officer of the Corporation, or is or was serving at the request of the
Corporation as a director or officer of any subsidiary or other affiliate of the
Corporation or as a trustee of an employee benefit plan of the Corporation or
any subsidiary or other affiliate thereof, or is or was serving at the request
of the Corporation in any other capacity approved by the Board of Directors or
any committee thereof for the purposes of this Section 6.5, in each case against
all liability and loss suffered and expenses (including attorneys’ fees)
reasonably incurred by such person.

 

8



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 121 of 198

 

The Corporation shall to the fullest extent not prohibited by applicable law pay
the expenses, including attorneys’ fees, incurred by any such person in
defending any such action, suit or proceeding in advance of its final
disposition, provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the proceeding shall
be made only upon receipt by it of an undertaking of such person to repay such
amounts advanced if it shall ultimately be determined that such person is not
entitled to be indemnified by the Corporation. The rights provided to any person
by this Section 6.5 shall be enforceable against the Corporation by such person
who shall be presumed to have relied upon it in serving or continuing to serve
as a director or officer or in any other capacity as provided above. In
addition, the rights provided to any person by this Section 6.5 shall survive
the termination of such person’s service as any such director, officer or
trustee or in any such other capacity and, insofar as such person is or was
serving at the request of the Corporation as any such director, officer or
trustee or in any such other capacity, shall survive the termination of such
request as to service prior to termination of such request. No amendment or
repeal of this Section 6.5 shall impair the rights of any person arising at any
time with respect to events occurring prior to such amendment or repeal.

Notwithstanding anything contained in this Section 6.5, except for proceedings
to enforce rights provided in this Section 6.5, the Corporation shall not be
obligated under this Section 6.5 to provide any indemnification or any payment
or reimbursement of expenses to any director, officer or other person in
connection with a proceeding (or part thereof) initiated by such person (which
shall not include counterclaims or crossclaims initiated by others) unless the
Board of Directors has authorized or consented to such proceeding (or part
thereof) in a resolution adopted by the Board.

For purposes of (but without limiting) this Section 6.5 (a) the term
“Corporation” shall include MF Global Holdings Ltd. as incorporated under
Bermuda law prior to the continuance of its existence under Delaware law as the
Corporation and shall also include any predecessor of the Corporation and any
constituent corporation (including any constituent of a constituent) absorbed by
the Corporation in a consolidation or merger, (b) the term “subsidiary” means
any corporation, partnership, limited liability company, joint venture, trust or
other entity or enterprise (whether or not for profit) that at the time of the
relevant service is or was a consolidated subsidiary of the Corporation for the
purpose of its financial reporting and the term “other affiliate” means any
corporation, partnership, limited liability company, joint venture, trust or
other entity or enterprise (whether or not for profit) that at the time of the
relevant service controls or controlled, is or was controlled by or is or was
under common control with the Corporation (other than a subsidiary), or has been
designated as an “other affiliate” for the purposes of this Section 6.5 by the
Board of Directors or any committee thereof, (c) any person who serves in any
office, trust or other capacity in relation to the Corporation or any subsidiary
thereof (or any employee benefit plan of the Corporation or any subsidiary
thereof) shall be deemed to be serving in such capacity at the request of the
Corporation and no other evidence of such request shall be necessary to
establish that such request was made, (d) any excise taxes assessed on a person
with respect to an employee benefit plan shall be deemed to be indemnifiable
expenses, and (e) action by a person with respect to an employee benefit plan
which such person reasonably believes to be in the interest of the participants
and beneficiaries of such plan shall be deemed to be action not opposed to the
best interests of the Corporation.

Nothing in this Section 6.5 shall limit the power of the Corporation or the
Board of Directors to provide rights of indemnification or advancement of
expenses and to make payment and reimbursement of expenses, including attorneys’
fees, to directors, officers, employees, agents and other persons otherwise than
pursuant to this Section 6.5.

The Corporation may purchase and maintain insurance for the benefit of any
director or officer of the Corporation and the Plan Trustees under the MF Global
Plan Trust Agreement against any loss or liability incurred by them in their
capacity as such. Nothing in this Section 6.5 shall limit the power of the
Corporation to purchase and maintain insurance of any kind for the benefit of
any person.

The Corporation’s obligation, if any, to indemnify or to advance expenses to any
person covered by this Section 6.5 who was or is serving at its request as a
director or officer of (or in another capacity at) another corporation,
partnership, joint venture, trust or other entity or enterprise (whether or not
for profit) shall be reduced by any amount such person has actually collected
prior thereto as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust or other entity or enterprise
(whether or not for profit).

 

9



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 122 of 198

 

Nothing in this paragraph, however, shall obligate the Corporation to seek
contribution from any such other entity or enterprise in respect of any
indemnification or advancement of expenses.

Section 6.6. Interested Directors; Quorum. No contract or transaction between
the Corporation and one or more of its directors or officers, or between the
Corporation and any other corporation, partnership, association or other
organization in which one or more of its directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or a committee thereof
which authorizes the contract or transaction, or solely because his or her or
their votes are counted for such purpose, if: (a) the material facts as to his
or her relationship or interest and as to the contract or transaction are
disclosed or are known to the Board or the committee, and the Board or committee
in good faith authorizes the contract or transaction by the affirmative votes of
a majority of the disinterested directors, even though the disinterested
directors be less than a quorum, (b) the material facts as to his or her
relationship or interest and as to the contract or transaction are disclosed or
are known to the stockholders entitled to vote thereon, and the contract or
transaction is specifically approved in good faith by vote of the stockholders,
or (c) the contract or transaction is fair as to the Corporation as of the time
it is authorized, approved or ratified by the Board, a committee thereof or the
stockholders. Common or interested directors may be counted in determining the
presence of a quorum at a meeting of the Board of Directors or of a committee
which authorizes the contract or transaction.

Section 6.7. Records. Any records maintained by the Corporation in the regular
course of its business, including its stock ledger, books of account and minute
books, may be kept on, or be in the form of, magnetic tape, photographs,
microphotographs or any other information storage device, provided that the
records so kept can be converted into clearly legible form within a reasonable
time. The Corporation shall so convert any records so kept upon the request of
any person entitled to inspect the same.

Section 6.8. Amendment of By-Laws. These by-laws may be amended or repealed, and
new bylaws may be adopted, in the manner provided in the certificate of
incorporation.

 

10



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 123 of 198

 

SCHEDULE A

Form of Proxy by Written Instrument

MF Global Holdings Ltd. (the “Corporation”)

I/We, [ insert names here ], being a stockholder of the Corporation with [
number ] shares, HEREBY APPOINT [ name ] of [ address ] or failing him, [ name ]
of [ address ] to be my/our proxy to vote [ all ] [ number ] of such shares for
me/us at the meeting of the stockholders to be held on the [            ] day of
[            ] , 20[            ] and at any adjournment thereof. (Any
restrictions on voting to be inserted here.)

Signed this [            ] day of [            ] , 20 [            ]

Stockholder(s)

 

11



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 124 of 198

 

SCHEDULE B

Transfer of a Share or Shares of MF Global Holdings Ltd. (the “Corporation”)

FOR VALUE RECEIVED [ amount ] , I, [ name of transferor ] hereby sell, assign
and transfer unto [ transferee ] of [address ] , [ number ] shares of MF Global
Holdings Ltd.

 

DATED this [        ] day of [        ] , 20 [        ]   Signed by:   
In the presence of:   Transferor    Witness   Transferee    Witness

 

12



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 125 of 198

 

RESTATED

CERTIFICATE OF INCORPORATION

OF

MF GLOBAL HOLDINGS USA INC.

(Under Section 807 of the

Business Corporation Law of the State of New York (the “BCL”))

 

 

1. The name of the corporation is “MF Global Holdings USA Inc.” (the
“Corporation”).

2. The Corporation’s certificate of incorporation was originally filed in the
office of the Secretary of State of the State of New York on April 30, 1962
under the name of Farr Whitlock Dixon & Co., Inc.

3. This Restated Certificate of Incorporation was adopted by the Board of
Directors and the sole stockholder of the Corporation.

4. The certificate of incorporation is hereby amended, as authorized by the BCL,
to add a new Article Ninth prohibiting the issuance of nonvoting securities. The
text of the certificate of incorporation is hereby amended to read in its
entirety as follows:

FIRST: The name of the corporation is MF Global Holdings USA Inc. (the
“Corporation”).

SECOND: The nature and purposes of the Corporation to be conducted or promoted
is to engage in any lawful act or activity for which corporations may be
organized under the Business Corporation Law of the State of New York (the
“BCL”), provided that the Corporation is not formed to engage in any act or
activity requiring the consent or approval of any state official, department,
board, agency or other body without such consent or approval first being
obtained.

THIRD: The office of the Corporation shall be located in the County of New York,
State of New York.

FOURTH: The aggregate number of shares which the Corporation shall have
authority to issue is 50,000 at $1.00 par value.

FIFTH: The Secretary of State of the State of New York is designated as the
agent of the Corporation upon whom process against the Corporation may be
served. The post office address within the State of New York to which the
Secretary of State shall mail a copy of any process against the Corporation
served upon it is c/o CT Corporation System, 111 Eighth Avenue, New York, New
York 10011.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 126 of 198

 

SIXTH: The duration of the Corporation is to have perpetual existence.

SEVENTH: No person who is or was a director of the Corporation shall be
personally liable to the Corporation or its shareholders for monetary damages
for any breach of duty as a director unless, and only to the extent that, a
judgment or other final adjudication adverse to such director establishes
(i) that the director’s acts or omissions were in bad faith or involved
intentional misconduct or a knowing violation of the law or (ii) that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled or (iii) that his acts violated Section 719 of the BCL or
any amendment thereto or successor provision thereto. No amendment to repeal or
adoption of any provision of the Certificate of Incorporation inconsistent with
this article shall apply to or have any effect on the liability of any director
of the Corporation for or with respect to any acts or omissions of such director
occurring prior to such amendment, repeal, or adoption of an inconsistent
provision.

EIGHTH: The Corporation shall, to the fullest extent legally permissible under
the provisions of the BCL, as the same may be amended from time to time,
indemnify and hold harmless any and all persons whom it shall have power to
indemnify under said provisions from and against all liabilities (including
expenses) imposed upon or reasonably incurred by him or her in connection with
any action, suit or other proceeding in which he or she may be involved or with
which he or she may be threatened, or other matters referred to in or covered by
said provisions both as to action in his or her official capacity and as to
action in another capacity while holding such office, and shall continue as to a
person who has ceased to be a director or officer of the Corporation. Such
indemnification shall not be deemed exclusive of any other rights to which those
indemnified persons may be entitled under any by-law, agreement or resolution
adopted by the stockholders entitled to vote thereon after notice.

NINTH: The Corporation shall not issue nonvoting equity securities to the extent
prohibited by section 1123(a)(6) of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”). The prohibition on the issuance of nonvoting
equity securities is included in this Certificate of Incorporation in compliance
with section 1123(a)(6) of the Bankruptcy Code.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 127 of 198

 

IN WITNESS WHEREOF, the undersigned has executed this Restated Certificate of
Incorporation on this      day of             , 2013.

 

MF GLOBAL USA HOLDINGS INC. By:       Name:   Title:

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 128 of 198

 

MF GLOBAL HOLDINGS USA INC.

(the “Corporation”)

AMENDED AND RESTATED

BY-LAWS

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 129 of 198

 

ARTICLE I

Shareholders

Section 1. Annual Meeting. A meeting of shareholders of the Corporation shall be
held annually at the principal office of the Corporation in the State of New
York, or at such place within or without the State of New York and at such time
as may from time to time be fixed by the Board of Directors, for the election of
directors and the transaction of such other business as may properly come before
the meeting.

Section 2. Special Meetings. Special meetings of shareholders of the Corporation
may be called by the Board of Directors, and shall be called by the Secretary
upon the written demand of shareholders of record holding at least a majority in
number of the issued and outstanding shares of the Corporation entitled to vote
at such meeting, which call shall set forth the purpose or purposes for which
the meeting is called. Special meetings shall be held at the principal office of
the Corporation in the State of New York, or at such other place within or
without the State of New York as may be fixed by the Board of Directors. Special
meetings shall be held at such time and on such date as shall be specified in
the call thereof, but not more than 90 days from the date of the call thereof.
At any special meeting, only such business may be transacted which is related to
the purpose or purposes set forth in the notice of such special meeting. Any
special meeting for the election of directors pursuant to Section 603(a) of the
Business Corporation Law of the State of New York (the “BCL”) shall be held at
the principal office of the Corporation in the State of New York or at such
other place within or without the State of New York as may be fixed by the Board
of Directors.

Section 3. Record Date. The Board of Directors may fix, in advance, a date,
which shall not be more than 60 nor less than ten (10) days before the date of
any meeting of shareholders nor more than 60 days prior to any other action, as
the record date for the purpose of determining the shareholders entitled to
notice, of or to vote at, any meeting of shareholders or any adjournment
thereof, or to express consent to or dissent from any proposal without a
meeting, or for the purpose of determining shareholders entitled to receive
payment of any dividend or the allotment of any rights, or for the purpose of
any other action. When a determination of shareholders of record entitled to
notice of, or to vote at, any meeting of

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 130 of 198

 

shareholders has been made as provided herein, such determination shall apply to
any adjournment thereof, unless the Board of Directors fixes a new record date
for the adjourned meeting.

Section 4. Notice of Meetings. Notice of each meeting of shareholders stating
the place, date and hour thereof and, unless it is an annual meeting, the
purpose or purposes for which the meeting is called and that it is being issued
by or at the direction of the person or persons calling the meeting, shall be
given not less than ten (10) nor more than 60 days before the date of such
meeting, to each shareholder entitled to vote at such meeting; provided,
however, if such notice is given by third class mail, such notice shall be given
not less than 24 days before the date of such meeting. Notice may be written or
electronic. If mailed, such notice is given when deposited in the United States
mail, with postage thereon prepaid, directed to the shareholder at his or her
address as it appears on the record of shareholders or, if he or she shall have
filed with the Secretary a request that notices to him or her be mailed to some
other address, then directed to him or her at such other address. If transmitted
electronically, such notice is given when directed to the shareholder’s
electronic mail address as supplied by the shareholder to the Secretary or as
otherwise directed pursuant to the shareholder’s authorization or instructions.
If, at any meeting, action is proposed to be taken which would, if taken,
entitle shareholders fulfilling the requirements of Section 623 of the BCL to
receive payment for their shares, the notice of such meeting shall include a
statement of that purpose and to that effect and shall be accompanied by a copy
of Section 623 of the BCL or an outline of its material terms.

Section 5. Waiver of Notice. Notice of any meeting of shareholders need not be
given to any shareholder who submits a signed waiver of notice whether before or
after the meeting. Waiver of notice may be written or electronic. If written,
the waiver must be executed by the shareholder or the shareholder’s authorized
officer, director, employee or agent by signing such waiver or causing his or
her signature to be affixed to such waiver by any reasonable means, including,
but not limited to facsimile signature. If electronic, the transmission of the
waiver must either set forth or be submitted with information from which it can
reasonably be determined that the transmission was authorized by the
shareholder. The attendance of any shareholder at a meeting, in person or by
proxy, without protesting prior to the conclusion of the

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 131 of 198

 

meeting the lack of notice of such meeting, shall constitute a waiver of notice
by such shareholder.

Section 6. Adjournment. When any meeting of shareholders is adjourned to another
time or place, it shall not be necessary to give any notice of the adjourned
meeting if the time and place to which the meeting is adjourned are announced at
the meeting at which the adjournment is taken, and at the adjourned meeting any
business may be transacted that might have been transacted on the original date
of the meeting. However, if after such adjournment the Board of Directors fixes
a new record date for the adjourned meeting, a notice of the adjourned meeting
shall be given to each shareholder of record on the new record date entitled to
vote at such meeting.

Section 7. Quorum. The holders of a majority of the shares entitled to vote at
any meeting of shareholders shall constitute a quorum thereat for the
transaction of any business, except as otherwise provided in Section 603(b) of
the BCL. When a quorum is present to organize a meeting, it is not broken by the
subsequent withdrawal of any shareholders. The shareholders present may adjourn
a meeting despite the absence of a quorum.

Section 8. Proxies. Every shareholder entitled to vote at a meeting of
shareholders or to express consent or dissent without a meeting may authorize
another person or persons to act for him or her by proxy. No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the shareholder executing it, except as otherwise provided in Section 609 of
the BCL.

Section 9. Voting. Every shareholder of record shall be entitled at every
meeting of shareholders to one (1) vote for every share standing in his or her
name on the record of shareholders. Directors shall, except as otherwise
required by law, be elected by a plurality of the votes cast at a meeting of
shareholders by the holders of shares entitled to vote in such election.
Whenever any corporate action, other than the election of directors, is to be
taken by vote of the shareholders, it shall, except as otherwise required by
law, be authorized by a majority of the votes cast in favor of or against such
action at a meeting of shareholders by the holders of shares entitled to vote
thereon. An abstention shall not constitute a vote cast. Shares standing in the

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 132 of 198

 

name of another domestic or foreign corporation of any type or kind may be voted
by any officer thereof.

Section 10. Action Without a Meeting. Any action required or permitted to be
taken by shareholders by vote may be taken without a meeting on written consent,
setting forth the action so taken, signed by the holders of all outstanding
shares entitled to vote thereon.

Section 11. Inspectors. The Board of Directors may appoint one (1) or more
inspectors, and one (1) or more alternate inspectors to replace any inspector
who fails to act, to act at a meeting of shareholders or any adjournment thereof
and make a written report thereof. If no inspector or alternate has been
appointed, or if such persons are unable to act, the person presiding at the
meeting may appoint one (1) or more inspectors to act at the meeting.

Section 12. Conduct of Meetings. The President, or in his or her absence such
other person as the Board of Directors shall designate, shall preside at and
conduct every meeting of shareholders, shall establish the order of business to
be conducted, shall establish the procedures and requirements for the nomination
of directors, and shall establish the procedures with respect to the making of
shareholder proposals. The person presiding at a meeting shall also determine
and announce at the beginning of the meeting the date and time of the opening
and closing of the polls for each matter upon which the shareholders will vote
at the meeting, or if no date and time are so announced, the polls shall close
at the end of the meeting, including any adjournment thereof.

ARTICLE II

Directors

Section 1. Number of Directors. The number of directors constituting the entire
Board of Directors shall be three (3). For the purposes of these By-Laws, the
entire Board of Directors means the total number of directors that the
Corporation would have if there were no vacancies.

Section 2. Qualifications. Directors need not be shareholders of the
Corporation. Each of the directors shall be at least eighteen (18) years of age.
Each director will be a concurrently serving member of the board of directors of
MF Global Holdings Ltd.

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 133 of 198

 

Section 3. Election and Term of Office. At each annual meeting of the
shareholders, directors shall be elected to hold office until the next annual
meeting of shareholders. Each director shall hold office until the expiration of
such term and until his or her successor has been elected and qualified, unless
he or she sooner die, resign or be removed.

Section 4. Removal; Resignation. Any or all of the directors may be removed for
cause or without cause by vote of the shareholders, subject to the limitations
in Section 706(c) of the BCL, and any of the directors may be removed for cause
by action of the Board of Directors, except as otherwise provided in
Section 706(a) of the BCL. Any director may resign at any time, such resignation
to be made in writing and to take effect immediately or on any future date
stated in such writing, without acceptance by the Corporation.

Section 5. Vacancies. Any vacancies occurring in the Board of Directors for any
reason may be filled by vote of the shareholders. A director elected by the
shareholders to fill a vacancy shall hold office for the unexpired term of his
or her predecessor, unless he or she shall sooner die, resign or be removed.

Section 6. Meetings. A meeting of the Board of Directors shall be held for the
election of officers and for the transaction of such other business as may
properly come before such meeting as soon as practicable after the annual
meeting of shareholders. Other regular meetings of the Board of Directors may be
held at such times as the Board of Directors may from time to time determine.
Special meetings of the Board of Directors may be called at any time by the
President or by a majority of the directors then in office. Meetings of the
Board of Directors shall be held at the principal office of the Corporation in
the State of New York, or at such other place within or without the State of New
York as may from time to time be fixed by the Board of Directors.

Section 7. Notice of Meetings; Adjournment. Regular meetings of the Board of
Directors may be held without notice if the time and place of such meetings are
fixed by the Board of Directors. Notice of each regular meeting the time and
place of which has not been fixed by the Board of Directors, and of each special
meeting of the Board of Directors, specifying the place, date and time thereof
shall be given personally, by mail or by facsimile to each director at his or
her address as such address appears upon the books of the Corporation at

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 134 of 198

 

least two (2) business days (Saturdays, Sundays and legal holidays not being
considered business days for the purpose of these By-Laws) before the date of
such meeting. Notice of a meeting need not be given to any director who submits
a signed waiver of notice, whether before or after the meeting, or who attends
the meeting without protesting, prior thereto or at its commencement, the lack
of notice to him or her. A notice, or waiver of notice, need not state the
purpose of the meeting. A majority of the directors present, whether or not a
quorum is present, may adjourn any meeting to another time and place. Notice of
any adjournment of a meeting of the Board of Directors to another time or place
shall be given to the directors who were not present at the time of the
adjournment and, unless such time and place are announced at the meeting, to the
other directors.

Section 8. Quorum; Voting. At any meeting of the Board of Directors, a majority
of the entire Board of Directors shall constitute a quorum for the transaction
of business or of any specified item of business. Except as otherwise required
by law, the vote of a majority of the directors present at the time of the vote,
if a quorum is present at such time, shall be the act of the Board of Directors.

Section 9. Action by Conference Call. Any one (1) or more members of the Board
of Directors or any committee thereof may participate in a meeting of the Board
of Directors or such committee by means of a conference telephone or similar
communications equipment allowing all persons participating in the meeting to
hear each other at the same time. Participation by such means shall constitute
presence in person at a meeting.

Section 10. Action Without a Meeting. Any action required or permitted to be
taken by the Board of Directors or any committee thereof may be taken without a
meeting if all members of the Board of Directors or such committee consent in
writing to the adoption of a resolution authorizing the action. The resolution
and the written consents thereto by the members of the Board of Directors or
such committee shall be filed with the minutes of the proceedings of the Board
of Directors or such committee.

Section 11. Committees. The Board of Directors, by resolution adopted by a
majority of the entire Board of Directors, may designate from among its members
an Executive Committee and other committees, each consisting of one (1) or more
directors. Each such

 

7



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 135 of 198

 

committee, to the extent provided in such resolution, shall have all the
authority of the Board of Directors, except that no such committee shall have
authority as to the following matters: (a) the submission to shareholders of any
action that needs shareholders’ approval pursuant to law, (b) the filling of
vacancies in the Board of Directors or in any committee, (c) the fixing of the
compensation of the directors for serving on the Board of Directors or on any
committee, (d) the amendment or repeal of these By-Laws, or the adoption of new
By-Laws, or (e) the amendment or repeal of any resolution of the Board of
Directors, which by its terms shall not be so amendable or repealable. The Board
of Directors may designate one (1) or more directors as alternate members of any
such committee, who may replace any absent or disqualified member or members at
any meeting of such committee. Each such committee shall serve at the pleasure
of the Board of Directors.

Section 12. Director Compensation. The Board of Directors shall have authority
to fix the compensation of directors for services in any capacity.

ARTICLE III

Officers

Section 1. Election; Qualifications. At the first meeting of the Board of
Directors and as soon as practicable after each annual meeting of stockholders,
the Board of Directors shall elect or appoint a President, a Secretary and a
Treasurer, and may elect or appoint at such time or from time to time such
additional officers, with such titles, powers and duties as the Board of
Directors shall designate by resolution, as the Board of Directors deems
advisable. No officer need be a director of the Corporation. Any number of
offices may be held by the same person.

Section 2. Term of Office; Vacancies. Each officer shall hold office until the
election and qualification of his or her successor or until his or her earlier
death, resignation or removal. Any vacancy occurring in any office, whether
because of death, resignation or removal, with or without cause, or otherwise,
shall be filled by the Board of Directors.

Section 3. Removal; Resignation. Any officer may be removed from office at any
time with or without cause by the Board of Directors. Any officer may resign his
or her office at any time upon written notice to the Corporation.

 

8



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 136 of 198

 

Section 4. Powers and Duties. The officers of the Corporation shall have such
powers and duties in the management of the Corporation as shall be stated in
these By-Laws or in a resolution of the Board of Directors which is not
inconsistent with these By-Laws and, to the extent not so stated, as generally
pertain to their respective offices, subject to the control of the Board of
Directors. The Secretary shall have the duty to record the proceedings of the
meetings of the stockholders, the Board of Directors and any committees in a
book to be kept for that purpose. The Board of Directors may require any
officer, agent or employee to give security for the faithful performance of his
or her duties.

Section 5. Delegation. In the event of the absence of any officer of the
Corporation or for any other reason that the Board of Directors may deem
sufficient, the Board of Directors may at any time or from time to time delegate
all or any part of the powers or duties of any officer to any other officer or
officers or to any director or directors.

ARTICLE IV

Shares

The shares of the Corporation shall be represented by certificates signed by the
President or a Vice President and by the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer, and may be sealed with the seal of the
Corporation or a facsimile thereof. Each certificate representing shares shall
state upon the face thereof (a) that the Corporation is formed under the laws of
the State of New York, (b) the name of the person or persons to whom it is
issued, (c) the number and class of shares which such certificate represents,
and (d) the designation of the series, if any, which such certificate
represents. Each certificate shall also state upon the face or back thereof a
full statement of the description, relative rights, preferences and limitations
of the shares of each class authorized to be issued, the designation, relative
rights, preferences and limitations of each series of any class of preferred
shares so far as the same have been fixed and the authority of the Board of
Directors to designate and fix the relative rights, preferences and limitations
of other series.

 

9



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 137 of 198

 

ARTICLE V

Documents and Records

Section 1. Execution of Documents. All contracts, agreements, instruments, bills
payable, notes, checks, drafts, warrants or other obligations of the Corporation
shall be made in the name of the Corporation and shall be signed by such officer
or officers as the Board of Directors may from time to time designate.

Section 2. Form of Records. Any records maintained by the Corporation in the
regular course of its business, including its stock ledger, books of account and
minute books, may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, microphotographs or any other information storage device, provided
that the records so kept can be converted into clearly legible form within a
reasonable time. The Corporation shall so convert any records so kept upon the
request of any person entitled to inspect the same.

ARTICLE VI

Execution of Documents

All contracts, instruments, agreements, bills payable, notes, checks, drafts,
warrants or other obligations of the Corporation shall be made in the name of
the Corporation and shall be signed by such officer or officers as the Board of
Directors may from time to time designate.

ARTICLE VII

Seal

The seal of the Corporation shall contain the name of the Corporation, the words
“Corporate Seal”, the year of its organization and the words “New York”.

ARTICLE VIII

Indemnification

Section 1. Exculpation. No director, officers, employees or agents of the
Corporation shall be liable to the Corporation for any act or omission based
upon errors of judgment or other fault in connection with the business of the
Corporation. No director, officer,

 

10



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 138 of 198

 

any employee, or any agent of the Corporation, will be liable, responsible or
accountable, in damages or otherwise, to the Corporation or any other person for
any act performed by them, or failure to act in good faith on behalf of the
Corporation and in a manner reasonably believed to be within the scope of the
authority conferred on such person by these By-Laws or by the Board of
Directors, unless a judgment or other final adjudication adverse to such person
establishes that such person’s acts or omissions were in bad faith or involved
intentional misconduct or a knowing violation of law or that such person
personally gained in fact a financial profit or other advantage to which such
person knew such person was not legally entitled.

Section 2. Indemnification and Expenses. The Corporation hereby agrees to
indemnify and hold harmless each director, officer, employee and agent of the
Corporation to the fullest extent permitted under the BCL, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Corporation to provide
broader indemnification rights than the Corporation is providing immediately
prior to such amendment), against all expenses, liabilities and losses
(including reasonable attorneys’ fees and expenses, judgments, fines, excise
taxes or penalties) reasonably incurred or suffered by such person by reason of
the fact that such person is or was a director officer, employee or agent of the
Corporation or is or was serving as a director officer, employee or agent of a
subsidiary of the Corporation; provided, that no such person will be indemnified
for any expenses, liabilities and losses suffered that are attributable to such
person’s bad faith, intentional misconduct or knowing violation of law (as
described in Section 1 of this Article VIII). Expenses, including reasonable
attorneys fees and expenses, incurred by any such indemnified person in
defending a proceeding will be paid by the Corporation in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking by or on behalf of such person to repay promptly such amount if
it will ultimately be determined that such person is not entitled to be
indemnified by the Corporation.

 

11



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 139 of 198

 

ARTICLE IX

Fiscal Year

The fiscal year of the Corporation shall be coterminous with the fiscal year of
MF Global Holdings Ltd. or end on such other date as shall be determined by the
Board of Directors.

ARTICLE X

Amendment of By-Laws

These By-Laws may be amended or repealed, and any new By-Law may be adopted, by
a majority of the votes cast by the shares at the time entitled to vote in the
election of any directors or by a majority of the entire Board of Directors, but
any By-Law adopted by the Board of Directors may be amended or repealed by the
shareholders entitled to vote thereon as herein provided.

 

12



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 140 of 198

 

RESTATED

CERTIFICATE OF INCORPORATION

OF

MF GLOBAL FINANCE USA INC.

(Under Section 807 of the

Business Corporation Law of the State of New York (the “BCL”))

 

 

1. The name of the corporation is “MF Global Finance USA Inc.” (the
“Corporation”).

2. The Corporation’s certificate of incorporation was originally filed in the
office of the Secretary of State of the State of New York on January 9, 1996
under the name of E.D. & F. Man Funding Corp.

3. This Restated Certificate of Incorporation was adopted by the Board of
Directors and the sole stockholder of the Corporation.

4. The certificate of incorporation is hereby amended, as authorized by the BCL,
to add a new Article Ninth prohibiting the issuance of nonvoting securities. The
text of the certificate of incorporation is hereby amended to read in its
entirety as follows:

FIRST: The name of the corporation is MF Global Finance USA Inc. (the
“Corporation”).

SECOND: The nature and purposes of the Corporation to be conducted or promoted
is to engage in any lawful act or activity for which corporations may be
organized under the Business Corporation Law of the State of New York (the
“BCL”), provided that the Corporation is not formed to engage in any act or
activity requiring the consent or approval of any state official, department,
board, agency or other body without such consent or approval first being
obtained.

THIRD: The office of the Corporation shall be located in the County of New York,
State of New York.

FOURTH: The aggregate number of shares which the Corporation shall have
authority to issue is 1,000 at $.01 par value.

FIFTH: The Secretary of State of the State of New York is designated as the
agent of the Corporation upon whom process against the Corporation may be
served. The post office address within the State of New York to which the
Secretary of State shall mail a copy of any process against the Corporation
served upon it is c/o CT Corporation System, 111 Eighth Avenue, New York, New
York 10011.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 141 of 198

 

SIXTH: The duration of the Corporation is to have perpetual existence.

SEVENTH: No person who is or was a director of the Corporation shall be
personally liable to the Corporation or its shareholders for monetary damages
for any breach of duty as a director unless, and only to the extent that, a
judgment or other final adjudication adverse to such director establishes
(i) that the director’s acts or omissions were in bad faith or involved
intentional misconduct or a knowing violation of the law or (ii) that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled or (iii) that his acts violated Section 719 of the BCL or
any amendment thereto or successor provision thereto. No amendment to repeal or
adoption of any provision of the Certificate of Incorporation inconsistent with
this article shall apply to or have any effect on the liability of any director
of the Corporation for or with respect to any acts or omissions of such director
occurring prior to such amendment, repeal, or adoption of an inconsistent
provision.

EIGHTH: The Corporation shall, to the fullest extent legally permissible under
the provisions of the BCL, as the same may be amended from time to time,
indemnify and hold harmless any and all persons whom it shall have power to
indemnify under said provisions from and against all liabilities (including
expenses) imposed upon or reasonably incurred by him or her in connection with
any action, suit or other proceeding in which he or she may be involved or with
which he or she may be threatened, or other matters referred to in or covered by
said provisions both as to action in his or her official capacity and as to
action in another capacity while holding such office, and shall continue as to a
person who has ceased to be a director or officer of the Corporation. Such
indemnification shall not be deemed exclusive of any other rights to which those
indemnified persons may be entitled under any by-law, agreement or resolution
adopted by the stockholders entitled to vote thereon after notice.

NINTH: The Corporation shall not issue nonvoting equity securities to the extent
prohibited by section 1123(a)(6) of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”). The prohibition on the issuance of nonvoting
equity securities is included in this Certificate of Incorporation in compliance
with section 1123(a)(6) of the Bankruptcy Code.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 142 of 198

 

IN WITNESS WHEREOF, the undersigned has executed this Restated Certificate of
Incorporation on this              day of                     , 2013.

 

MF GLOBAL FINANCE USA INC. By:       Name:   Title:

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 143 of 198

 

MF GLOBAL FINANCE USA INC.

(the “Corporation”)

AMENDED AND RESTATED

BY-LAWS

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 144 of 198

 

ARTICLE I

Shareholders

Section 1. Annual Meeting. A meeting of shareholders of the Corporation shall be
held annually at the principal office of the Corporation in the State of New
York, or at such place within or without the State of New York and at such time
as may from time to time be fixed by the Board of Directors, for the election of
directors and the transaction of such other business as may properly come before
the meeting.

Section 2. Special Meetings. Special meetings of shareholders of the Corporation
may be called by the Board of Directors, and shall be called by the Secretary
upon the written demand of shareholders of record holding at least a majority in
number of the issued and outstanding shares of the Corporation entitled to vote
at such meeting, which call shall set forth the purpose or purposes for which
the meeting is called. Special meetings shall be held at the principal office of
the Corporation in the State of New York, or at such other place within or
without the State of New York as may be fixed by the Board of Directors. Special
meetings shall be held at such time and on such date as shall be specified in
the call thereof, but not more than 90 days from the date of the call thereof.
At any special meeting, only such business may be transacted which is related to
the purpose or purposes set forth in the notice of such special meeting. Any
special meeting for the election of directors pursuant to Section 603(a) of the
Business Corporation Law of the State of New York (the “BCL”) shall be held at
the principal office of the Corporation in the State of New York or at such
other place within or without the State of New York as may be fixed by the Board
of Directors.

Section 3. Record Date. The Board of Directors may fix, in advance, a date,
which shall not be more than 60 nor less than ten (10) days before the date of
any meeting of shareholders nor more than 60 days prior to any other action, as
the record date for the purpose of determining the shareholders entitled to
notice, of or to vote at, any meeting of shareholders or any adjournment
thereof, or to express consent to or dissent from any proposal without a
meeting, or for the purpose of determining shareholders entitled to receive
payment of any dividend or the allotment of any rights, or for the purpose of
any other action. When a determination of shareholders of record entitled to
notice of, or to vote at, any meeting of

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 145 of 198

 

shareholders has been made as provided herein, such determination shall apply to
any adjournment thereof, unless the Board of Directors fixes a new record date
for the adjourned meeting.

Section 4. Notice of Meetings. Notice of each meeting of shareholders stating
the place, date and hour thereof and, unless it is an annual meeting, the
purpose or purposes for which the meeting is called and that it is being issued
by or at the direction of the person or persons calling the meeting, shall be
given not less than ten (10) nor more than 60 days before the date of such
meeting, to each shareholder entitled to vote at such meeting; provided,
however, if such notice is given by third class mail, such notice shall be given
not less than 24 days before the date of such meeting. Notice may be written or
electronic. If mailed, such notice is given when deposited in the United States
mail, with postage thereon prepaid, directed to the shareholder at his or her
address as it appears on the record of shareholders or, if he or she shall have
filed with the Secretary a request that notices to him or her be mailed to some
other address, then directed to him or her at such other address. If transmitted
electronically, such notice is given when directed to the shareholder’s
electronic mail address as supplied by the shareholder to the Secretary or as
otherwise directed pursuant to the shareholder’s authorization or instructions.
If, at any meeting, action is proposed to be taken which would, if taken,
entitle shareholders fulfilling the requirements of Section 623 of the BCL to
receive payment for their shares, the notice of such meeting shall include a
statement of that purpose and to that effect and shall be accompanied by a copy
of Section 623 of the BCL or an outline of its material terms.

Section 5. Waiver of Notice. Notice of any meeting of shareholders need not be
given to any shareholder who submits a signed waiver of notice whether before or
after the meeting. Waiver of notice may be written or electronic. If written,
the waiver must be executed by the shareholder or the shareholder’s authorized
officer, director, employee or agent by signing such waiver or causing his or
her signature to be affixed to such waiver by any reasonable means, including,
but not limited to facsimile signature. If electronic, the transmission of the
waiver must either set forth or be submitted with information from which it can
reasonably be determined that the transmission was authorized by the
shareholder. The attendance of any shareholder at a meeting, in person or by
proxy, without protesting prior to the conclusion of the

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 146 of 198

 

meeting the lack of notice of such meeting, shall constitute a waiver of notice
by such shareholder.

Section 6. Adjournment. When any meeting of shareholders is adjourned to another
time or place, it shall not be necessary to give any notice of the adjourned
meeting if the time and place to which the meeting is adjourned are announced at
the meeting at which the adjournment is taken, and at the adjourned meeting any
business may be transacted that might have been transacted on the original date
of the meeting. However, if after such adjournment the Board of Directors fixes
a new record date for the adjourned meeting, a notice of the adjourned meeting
shall be given to each shareholder of record on the new record date entitled to
vote at such meeting.

Section 7. Quorum. The holders of a majority of the shares entitled to vote at
any meeting of shareholders shall constitute a quorum thereat for the
transaction of any business, except as otherwise provided in Section 603(b) of
the BCL. When a quorum is present to organize a meeting, it is not broken by the
subsequent withdrawal of any shareholders. The shareholders present may adjourn
a meeting despite the absence of a quorum.

Section 8. Proxies. Every shareholder entitled to vote at a meeting of
shareholders or to express consent or dissent without a meeting may authorize
another person or persons to act for him or her by proxy. No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the shareholder executing it, except as otherwise provided in Section 609 of
the BCL.

Section 9. Voting. Every shareholder of record shall be entitled at every
meeting of shareholders to one (1) vote for every share standing in his or her
name on the record of shareholders. Directors shall, except as otherwise
required by law, be elected by a plurality of the votes cast at a meeting of
shareholders by the holders of shares entitled to vote in such election.
Whenever any corporate action, other than the election of directors, is to be
taken by vote of the shareholders, it shall, except as otherwise required by
law, be authorized by a majority of the votes cast in favor of or against such
action at a meeting of shareholders by the holders of shares entitled to vote
thereon. An abstention shall not constitute a vote cast. Shares standing in the

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 147 of 198

 

name of another domestic or foreign corporation of any type or kind may be voted
by any officer thereof.

Section 10. Action Without a Meeting. Any action required or permitted to be
taken by shareholders by vote may be taken without a meeting on written consent,
setting forth the action so taken, signed by the holders of all outstanding
shares entitled to vote thereon.

Section 11. Inspectors. The Board of Directors may appoint one (1) or more
inspectors, and one (1) or more alternate inspectors to replace any inspector
who fails to act, to act at a meeting of shareholders or any adjournment thereof
and make a written report thereof. If no inspector or alternate has been
appointed, or if such persons are unable to act, the person presiding at the
meeting may appoint one (1) or more inspectors to act at the meeting.

Section 12. Conduct of Meetings. The President, or in his or her absence such
other person as the Board of Directors shall designate, shall preside at and
conduct every meeting of shareholders, shall establish the order of business to
be conducted, shall establish the procedures and requirements for the nomination
of directors, and shall establish the procedures with respect to the making of
shareholder proposals. The person presiding at a meeting shall also determine
and announce at the beginning of the meeting the date and time of the opening
and closing of the polls for each matter upon which the shareholders will vote
at the meeting, or if no date and time are so announced, the polls shall close
at the end of the meeting, including any adjournment thereof.

ARTICLE II

Directors

Section 1. Number of Directors. The number of directors constituting the entire
Board of Directors shall be three (3). For the purposes of these By-Laws, the
entire Board of Directors means the total number of directors that the
Corporation would have if there were no vacancies.

Section 2. Qualifications. Directors need not be shareholders of the
Corporation. Each of the directors shall be at least eighteen (18) years of age.
Each director will be a concurrently serving member of the board of directors of
MF Global Holdings Ltd.

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 148 of 198

 

Section 3. Election and Term of Office. At each annual meeting of the
shareholders, directors shall be elected to hold office until the next annual
meeting of shareholders. Each director shall hold office until the expiration of
such term and until his or her successor has been elected and qualified, unless
he or she sooner die, resign or be removed.

Section 4. Removal; Resignation. Any or all of the directors may be removed for
cause or without cause by vote of the shareholders, subject to the limitations
in Section 706(c) of the BCL, and any of the directors may be removed for cause
by action of the Board of Directors, except as otherwise provided in
Section 706(a) of the BCL. Any director may resign at any time, such resignation
to be made in writing and to take effect immediately or on any future date
stated in such writing, without acceptance by the Corporation.

Section 5. Vacancies. Any vacancies occurring in the Board of Directors for any
reason may be filled by vote of the shareholders. A director elected by the
shareholders to fill a vacancy shall hold office for the unexpired term of his
or her predecessor, unless he or she shall sooner die, resign or be removed.

Section 6. Meetings. A meeting of the Board of Directors shall be held for the
election of officers and for the transaction of such other business as may
properly come before such meeting as soon as practicable after the annual
meeting of shareholders. Other regular meetings of the Board of Directors may be
held at such times as the Board of Directors may from time to time determine.
Special meetings of the Board of Directors may be called at any time by the
President or by a majority of the directors then in office. Meetings of the
Board of Directors shall be held at the principal office of the Corporation in
the State of New York, or at such other place within or without the State of New
York as may from time to time be fixed by the Board of Directors.

Section 7. Notice of Meetings; Adjournment. Regular meetings of the Board of
Directors may be held without notice if the time and place of such meetings are
fixed by the Board of Directors. Notice of each regular meeting the time and
place of which has not been fixed by the Board of Directors, and of each special
meeting of the Board of Directors, specifying the place, date and time thereof
shall be given personally, by mail or by facsimile to each director at his or
her address as such address appears upon the books of the Corporation at

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 149 of 198

 

least two (2) business days (Saturdays, Sundays and legal holidays not being
considered business days for the purpose of these By-Laws) before the date of
such meeting. Notice of a meeting need not be given to any director who submits
a signed waiver of notice, whether before or after the meeting, or who attends
the meeting without protesting, prior thereto or at its commencement, the lack
of notice to him or her. A notice, or waiver of notice, need not state the
purpose of the meeting. A majority of the directors present, whether or not a
quorum is present, may adjourn any meeting to another time and place. Notice of
any adjournment of a meeting of the Board of Directors to another time or place
shall be given to the directors who were not present at the time of the
adjournment and, unless such time and place are announced at the meeting, to the
other directors.

Section 8. Quorum; Voting. At any meeting of the Board of Directors, a majority
of the entire Board of Directors shall constitute a quorum for the transaction
of business or of any specified item of business. Except as otherwise required
by law, the vote of a majority of the directors present at the time of the vote,
if a quorum is present at such time, shall be the act of the Board of Directors.

Section 9. Action by Conference Call. Any one (1) or more members of the Board
of Directors or any committee thereof may participate in a meeting of the Board
of Directors or such committee by means of a conference telephone or similar
communications equipment allowing all persons participating in the meeting to
hear each other at the same time.

Participation by such means shall constitute presence in person at a meeting.

Section 10. Action Without a Meeting. Any action required or permitted to be
taken by the Board of Directors or any committee thereof may be taken without a
meeting if all members of the Board of Directors or such committee consent in
writing to the adoption of a resolution authorizing the action. The resolution
and the written consents thereto by the members of the Board of Directors or
such committee shall be filed with the minutes of the proceedings of the Board
of Directors or such committee.

Section 11. Committees. The Board of Directors, by resolution adopted by a
majority of the entire Board of Directors, may designate from among its members
an Executive Committee and other committees, each consisting of one (1) or more
directors. Each such

 

7



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 150 of 198

 

committee, to the extent provided in such resolution, shall have all the
authority of the Board of Directors, except that no such committee shall have
authority as to the following matters: (a) the submission to shareholders of any
action that needs shareholders’ approval pursuant to law, (b) the filling of
vacancies in the Board of Directors or in any committee, (c) the fixing of the
compensation of the directors for serving on the Board of Directors or on any
committee, (d) the amendment or repeal of these By-Laws, or the adoption of new
By-Laws, or (e) the amendment or repeal of any resolution of the Board of
Directors, which by its terms shall not be so amendable or repealable. The Board
of Directors may designate one (1) or more directors as alternate members of any
such committee, who may replace any absent or disqualified member or members at
any meeting of such committee. Each such committee shall serve at the pleasure
of the Board of Directors.

Section 12. Director Compensation. The Board of Directors shall have authority
to fix the compensation of directors for services in any capacity.

ARTICLE III

Officers

Section 1. Election; Qualifications. At the first meeting of the Board of
Directors and as soon as practicable after each annual meeting of stockholders,
the Board of Directors shall elect or appoint a President, a Secretary and a
Treasurer, and may elect or appoint at such time or from time to time such
additional officers, with such titles, powers and duties as the Board of
Directors shall designate by resolution, as the Board of Directors deems
advisable. No officer need be a director of the Corporation. Any number of
offices may be held by the same person.

Section 2. Term of Office; Vacancies. Each officer shall hold office until the
election and qualification of his or her successor or until his or her earlier
death, resignation or removal. Any vacancy occurring in any office, whether
because of death, resignation or removal, with or without cause, or otherwise,
shall be filled by the Board of Directors.

Section 3. Removal; Resignation. Any officer may be removed from office at any
time with or without cause by the Board of Directors. Any officer may resign his
or her office at any time upon written notice to the Corporation.

 

8



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 151 of 198

 

Section 4. Powers and Duties. The officers of the Corporation shall have such
powers and duties in the management of the Corporation as shall be stated in
these By-Laws or in a resolution of the Board of Directors which is not
inconsistent with these By-Laws and, to the extent not so stated, as generally
pertain to their respective offices, subject to the control of the Board of
Directors. The Secretary shall have the duty to record the proceedings of the
meetings of the stockholders, the Board of Directors and any committees in a
book to be kept for that purpose. The Board of Directors may require any
officer, agent or employee to give security for the faithful performance of his
or her duties.

Section 5. Delegation. In the event of the absence of any officer of the
Corporation or for any other reason that the Board of Directors may deem
sufficient, the Board of Directors may at any time or from time to time delegate
all or any part of the powers or duties of any officer to any other officer or
officers or to any director or directors.

ARTICLE IV

Shares

The shares of the Corporation shall be represented by certificates signed by the
President or a Vice President and by the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer, and may be sealed with the seal of the
Corporation or a facsimile thereof. Each certificate representing shares shall
state upon the face thereof (a) that the Corporation is formed under the laws of
the State of New York, (b) the name of the person or persons to whom it is
issued, (c) the number and class of shares which such certificate represents,
and (d) the designation of the series, if any, which such certificate
represents. Each certificate shall also state upon the face or back thereof a
full statement of the description, relative rights, preferences and limitations
of the shares of each class authorized to be issued, the designation, relative
rights, preferences and limitations of each series of any class of preferred
shares so far as the same have been fixed and the authority of the Board of
Directors to designate and fix the relative rights, preferences and limitations
of other series.

 

9



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 152 of 198

 

ARTICLE V

Documents and Records

Section 1. Execution of Documents. All contracts, agreements, instruments, bills
payable, notes, checks, drafts, warrants or other obligations of the Corporation
shall be made in the name of the Corporation and shall be signed by such officer
or officers as the Board of Directors may from time to time designate.

Section 2. Form of Records. Any records maintained by the Corporation in the
regular course of its business, including its stock ledger, books of account and
minute books, may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, microphotographs or any other information storage device, provided
that the records so kept can be converted into clearly legible form within a
reasonable time. The Corporation shall so convert any records so kept upon the
request of any person entitled to inspect the same.

ARTICLE VI

Execution of Documents

All contracts, instruments, agreements, bills payable, notes, checks, drafts,
warrants or other obligations of the Corporation shall be made in the name of
the Corporation and shall be signed by such officer or officers as the Board of
Directors may from time to time designate.

ARTICLE VII

Seal

The seal of the Corporation shall contain the name of the Corporation, the words
“Corporate Seal”, the year of its organization and the words “New York”.

ARTICLE VIII

Indemnification

Section 1. Exculpation. No director, officers, employees or agents of the
Corporation shall be liable to the Corporation for any act or omission based
upon errors of judgment or other fault in connection with the business of the
Corporation. No director, officer,

 

10



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 153 of 198

 

any employee, or any agent of the Corporation, will be liable, responsible or
accountable, in damages or otherwise, to the Corporation or any other person for
any act performed by them, or failure to act in good faith on behalf of the
Corporation and in a manner reasonably believed to be within the scope of the
authority conferred on such person by these By-Laws or by the Board of
Directors, unless a judgment or other final adjudication adverse to such person
establishes that such person’s acts or omissions were in bad faith or involved
intentional misconduct or a knowing violation of law or that such person
personally gained in fact a financial profit or other advantage to which such
person knew such person was not legally entitled.

Section 2. Indemnification and Expenses. The Corporation hereby agrees to
indemnify and hold harmless each director, officer, employee and agent of the
Corporation to the fullest extent permitted under the BCL, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Corporation to provide
broader indemnification rights than the Corporation is providing immediately
prior to such amendment), against all expenses, liabilities and losses
(including reasonable attorneys’ fees and expenses, judgments, fines, excise
taxes or penalties) reasonably incurred or suffered by such person by reason of
the fact that such person is or was a director officer, employee or agent of the
Corporation or is or was serving as a director officer, employee or agent of a
subsidiary of the Corporation; provided, that no such person will be indemnified
for any expenses, liabilities and losses suffered that are attributable to such
person’s bad faith, intentional misconduct or knowing violation of law (as
described in Section 1 of this Article VIII). Expenses, including reasonable
attorneys fees and expenses, incurred by any such indemnified person in
defending a proceeding will be paid by the Corporation in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking by or on behalf of such person to repay promptly such amount if
it will ultimately be determined that such person is not entitled to be
indemnified by the Corporation.

 

11



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 154 of 198

 

ARTICLE IX

Fiscal Year

The fiscal year of the Corporation shall be coterminous with the fiscal year of
MF Global Holdings Ltd. or end on such other date as shall be determined by the
Board of Directors.

ARTICLE X

Amendment of By-Laws

These By-Laws may be amended or repealed, and any new By-Law may be adopted, by
a majority of the votes cast by the shares at the time entitled to vote in the
election of any directors or by a majority of the entire Board of Directors, but
any By-Law adopted by the Board of Directors may be amended or repealed by the
shareholders entitled to vote thereon as herein provided.

 

12



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 155 of 198

 

MF GLOBAL CAPITAL LLC

SECOND

AMENDED

AND

RESTATED

OPERATING AGREEMENT

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 156 of 198

 

MF GLOBAL CAPITAL LLC

SECOND AMENDED AND RESTATED

OPERATING AGREEMENT

This Second Amended and Restated Operating Agreement (this “Agreement”) of MF
Global Capital LLC (the “Company”) by MF Global Holdings USA Inc. (the “Member”)
is hereby entered into as of [            ], 2013 and effective as of the
Effective Date (as defined below).

WHEREAS, the Company previously was formed as a limited liability company under
the name of E.D.& F. Man Capital LLC for the purposes and on the terms and
conditions set forth in the Amended and Restated Operating Agreement of Man
Capital LLC dated March 31, 2001 (the “Original Operating Agreement”);

WHEREAS, the Company amended and restated the Original Operating Agreement on
July 20, 2007 (the “Restated Operating Agreement”);

WHEREAS, on October 31, 2011, together with various affiliates, the Company
filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”); and

WHEREAS, on April 1, 2013, the Company’s Amended and Restated Joint Plan of
Liquidation was submitted to the Bankruptcy Court (as amended, modified or
supplemented from time to time, the “Plan”), which Plan was confirmed pursuant
to an order of the Bankruptcy Court entered on April [            ], 2013 (the
“Order”) and effective as of [            ], 2013 (the “Effective Date”);

NOW THEREFORE, effective as of the Effective Date, the Member hereby amends and
restates the Restated Operating Agreement in its entirety as follows:

1. General Provisions.

1.1 Articles of Organization. The Company’s Amended and Restated Articles of
Organization (the “Articles of Organization”) were filed with the Department of
State of the State of New York on or around the date hereof, a copy of which is
attached hereto as Exhibit A, and all actions taken by the person who executed
and filed the Articles of Organization in connection therewith are hereby
adopted and ratified.

1.2 Name. The name of the Company is “MF Global Capital LLC”.

1.3 Purpose. The purpose of the Company is to engage in any lawful act or
activities for which limited liability companies may be formed under the New
York Limited Liability Company Law (the “Law”).

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 157 of 198

 

1.4 Principal Office. The principal office of the Company shall be located at
717 Fifth Avenue, New York, New York 10022 or at such other location as the
Member may from time to time designate.

1.5 Foreign Qualification. The Company may qualify to do business in any state
that recognizes limited liability companies and in which it is necessary or
expedient for the Company to transact business. The officers of the Company are
authorized to appoint and substitute all necessary agents or attorneys for
service of process, to designate and change the location of all necessary
statutory offices, to make and file all necessary certificates, reports, powers
of attorney and other instruments as may be required or appropriate under the
laws of such state, to authorize the Company to transact business therein and,
whenever it is expedient for the Company to cease doing business therein, to
withdraw therefrom, to revoke any appointment of an agent or attorney for
service of process, and to file such certificates, reports, revocation of
appointment or surrender of authority of the Company to do business in any such
state, territory, dependency or country.

2. Capital Contributions; Membership Interests.

2.1 Membership Interests. The Member shall possess one hundred percent (100%) of
the membership interests in the Company (the “Membership Interests”).

2.2 Capital Contribution. On July 20, 2007, the Member made an initial capital
contribution to the Company of such amount of cash and/or property as is listed
on Schedule 1. The Member shall, from time-to-time, make such additional capital
contributions to the Company as the Member shall in its sole discretion
determine to be necessary and/or desirable; provided, however, for the avoidance
of doubt, the Member is not required to make any additional capital
contributions to the Company.

2.3 No Nonvoting Equity Securities. Notwithstanding anything to the contrary in
this Agreement, the Company shall not issue nonvoting equity securities to the
extent prohibited by section 1123(a)(6) of the Bankruptcy Code. The prohibition
on the issuance of nonvoting equity securities is included in this Agreement in
compliance with section 1123(a)(6) of the Bankruptcy Code.

3. Income, Gains and Losses.

All net income, gains and losses, as set forth on the books of account of the
Company, shall be allocated to the Member.

4. Distributions.

The amount and timing of any distributions of Company funds shall be determined
by the Member in its sole discretion.

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 158 of 198

 

5. Member and Manager Not Liable for Company Losses.

Except as expressly provided under the Law, neither the Member nor the Manager
(or any of their respective affiliates) shall have any personal liability for
the losses, debts, claims, expenses or encumbrances of or against the Company or
its property.

6. Management.

6.1 Management. The day-to-day business, operations and affairs of the Company
shall be managed and all its powers and authority shall be exercised by the
manager (the “Manager”). The Manager shall have the power and authority to
delegate authority to any number of qualified individuals or entities, who/which
shall have such titles and powers as may be determined by the Manager in its
sole discretion, and shall have and may exercise on behalf of the Company all
powers and rights granted to them by the Manager. Any such delegation may be
rescinded at the sole discretion of the Manager. The Manager’s initial term of
office shall be for a period of two years, commencing on the Effective Date,
unless he or she sooner dies, resigns or is removed by the Member (the “Initial
Term”). Any Manager designated following the resignation, death or removal for
cause of the initial Manager shall only serve the remainder of the Initial Term.
The initial Manager of the Company following the Effective Date shall be
[            ]. The Member may (i) remove the Manager at any time with or
without cause, (ii) elect a new Manager annually after the expiration of the
Initial Term, and (iii) elect a new Manager upon the removal or resignation of
the Manager. Each Manager designated after the expiration of the Initial Term
(including the initial Manager if reappointed) shall serve for a one year term
commencing on the applicable anniversary of the Effective Date. Any Manager
elected by the Member must be a concurrently serving member of the board of
directors of MF Global Holdings Ltd. Neither the Manager nor the Member is
required to hold any annual meetings.

6.2 Other Activities of the Manager. The Manager shall be entitled to engage in
and/or possess any interest in other businesses and investment ventures or
transactions, of any nature or description, independently or with others,
whether existing as of the date hereof or hereafter coming into existence, and
whether or not directly competitive with the business of the Company.

7. Transfers of Membership Interests.

The Member may transfer the whole or any part of its Membership Interest at its
sole discretion at any time.

8. Substituted Member.

8.1 Substitutions. The Member shall have the right to substitute a purchaser,
assignee, transferee, donee, distributee or other recipient of its Membership
Interest in its place. Any such purchaser, assignee, transferee, donee,
distributee or other recipient of the Member’s Membership Interest (whether
voluntary or by operation of law) shall be admitted to the Company as a
substituted Member.

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 159 of 198

 

8.2 Requirements of Substitutions. Each substituted Member, as a condition to
its admission as a Member, shall execute and acknowledge such instruments, in
form and substance satisfactory to the Member as the Member deems necessary or
desirable to effectuate such admission and to confirm the agreement of the
substituted Member to be bound by all the terms and provisions of this
Agreement.

9. Term; Dissolution; Liquidation.

9.1 Term; Dissolution Prior to Expiration of Term. The Company shall continue in
existence until terminated and dissolved by the Member, or upon the entering of
a decree of judicial dissolution under Section 702 of the Law.

In accordance with Section 701(b) of the Law, it is agreed that the Company
shall not be dissolved, and shall continue to exist, upon the bankruptcy or
dissolution of the Member, unless a majority in interest of all remaining
members vote to dissolve the Company.

9.2 Liquidation and Distribution of Assets. Upon dissolution of the Company, the
Manager shall proceed to sell or liquidate the assets of the Company within a
reasonable time and, after paying or making provision for all liabilities to
creditors of the Company, shall distribute the Company’s cash and other assets
to the Member.

9.3 Termination. The Company shall terminate when (a) the Articles of
Organization have been cancelled and (b) all property owned by the Company has
been disposed of and the assets, after payment of or provision for all
liabilities to the Company’s creditors, have been distributed to the Member as
provided in Section 9.2.

10. Books and Records.

10.1 Fiscal Year. The Company’s fiscal year shall be determined by the Member.

10.2 Books of Account. Complete and accurate books of account shall be kept by
the Company at the principal office of the Company or at such other office as
the Manager may designate.

11. Exculpation; Indemnification and Expenses.

11.1 Exculpation. None of the Member, the Manager or any officers, employees or
agents of the Company shall be liable to the Company for any act or omission
based upon errors of judgment or other fault in connection with the business of
the Company. None of the Member, the Manager, any officer, any employee, or any
agent of the Company, will be liable, responsible or accountable, in damages or
otherwise, to any Member, the Company or any other person for any act performed
by them, or failure to act in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such person by this Agreement or by the Member or the Manager, unless a judgment
or other final adjudication adverse to such person establishes that such
person’s acts or omissions were in bad faith or involved intentional misconduct
or a knowing violation of law or that such person personally gained in fact a
financial profit or other advantage to which such person knew such

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 160 of 198

 

person was not legally entitled or, that with respect to a distribution to the
Member, such Member’s acts were not performed in accordance with the Law.

11.2 Indemnification and Expenses. The Company hereby agrees to indemnify and
hold harmless the Member, the Manager and each officer, employee and agent of
the Company to the fullest extent permitted under the Law, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including reasonable
attorneys’ fees and expenses, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such person by reason of the fact that such
person is or was a Member, Manager, officer, employee or agent of the Company or
is or was serving as a Member, Manager, officer, employee or agent of a
subsidiary of the Company; provided, that no such person will be indemnified for
any expenses, liabilities and losses suffered that are attributable to such
person’s bad faith, intentional misconduct or knowing violation of law (as
described in Section 11.1). Expenses, including reasonable attorneys fees and
expenses, incurred by any such indemnified person in defending a proceeding will
be paid by the Company in advance of the final disposition of such proceeding,
including any appeal therefrom, upon receipt of an undertaking by or on behalf
of such person to repay promptly such amount if it will ultimately be determined
that such person is not entitled to be indemnified by the Company.

12. Other Actions.

The Manager shall execute and deliver such additional documents and instruments,
and shall perform such additional acts, as may be necessary or appropriate to
carry out the terms of this Agreement.

13. Miscellaneous.

13.1 Entire Agreement; Amendment. This Agreement, together with the Articles of
Organization, contains the complete statement of the arrangements by the Member
with respect to the Company, and supersedes all prior agreements and
understandings with respect to the Company. This Agreement may be amended only
by a writing signed by the Member.

13.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to conflict of laws principles.

13.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the party hereto and its legal representatives, successors and
permitted assigns.

13.4 Severability. If any provision of this Agreement or application thereof to
any person or circumstances is held invalid, such invalidity shall not affect
any other provisions or applications of this Agreement that can be given effect
without the invalid provision or application.

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 161 of 198

 

13.5 Headings. Headings are supplied in this Agreement for the purpose of
convenience and reference only and do not constitute part of this Agreement.

13.6 Interpretation. As used in this Agreement, (a) words used herein regardless
of the gender specifically used shall be deemed and construed to include any
other gender, masculine, feminine or neuter, as the context shall require,
(b) all terms defined in the singular shall have the same meanings when used in
the plural and vice versa, and (c) words denoting natural persons shall include
corporations, partnerships and other legal entities and vice versa, unless the
context otherwise requires.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 162 of 198

 

IN WITNESS WHEREOF, the Member, intending to be legally bound hereby, has
executed this Agreement as of the date first above written.

 

MF GLOBAL HOLDINGS USA INC. By:     Name:  

Title:

 

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 163 of 198

 

SCHEDULE 1

Capital Contribution

 

MF Global Holdings USA Inc. (f/k/a Man Group USA Inc.)

   $ 1,000   

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 164 of 198

 

Exhibit A

RESTATED

ARTICLES OF ORGANIZATION

OF

MF GLOBAL CAPITAL LLC

UNDER SECTION 214

OF THE

LIMITED LIABILITY COMPANY LAW

 

 

1. The name of the limited liability company (the “Company”) is MF Global
Capital LLC and the name under which the Company was originally organized was
E.D.& F. Man Capital LLC.

2. The original articles of organization were filed with the Department of State
of New York on January 31, 2000 (as amended from time to time, the “Articles of
Organization”).

3. The Articles of Organization are hereby amended, as authorized by the Limited
Liability Company Law of the State of New York, to change Article Third of the
Articles of Organization, pertaining to the dissolution of the Company, to the
following:

“The Company will be managed by a manager appointed by the member or members of
the Company pursuant to the operating agreement of the Company.”

4. The text of the Articles of Organization is hereby amended to read in its
entirety as follows:

 

  First: The name of the limited liability company (hereinafter referred to as
the “Company”) is MF Global Capital LLC.

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 165 of 198

 

  Second: The county within New York State in which the principal office of the
Company is to be located is New York County.

 

  Third: The Company shall be managed by a manager to be appointed by the member
or members of the Company pursuant to the operating agreement of the Company.

 

  Fourth: The Secretary of State of the State of New York is designated as agent
of the Company upon whom process against the Company may be served. The post
office address to which the Secretary of State of the State of New York shall
mail a copy of any process against the Company is c/o CT Corporation System, 111
Eighth Avenue, New York, New York 10011.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 166 of 198

 

IN WITNESS WHEREOF, the undersigned has executed these Restated Articles of
Organization on this              day of                 , 2013.

 

MF GLOBAL CAPITAL LLC By:       Name:   Title: Authorized Person

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 167 of 198

 

MF GLOBAL FX CLEAR LLC

SECOND

AMENDED

AND

RESTATED

OPERATING AGREEMENT

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 168 of 198

 

MF GLOBAL FX CLEAR LLC

SECOND AMENDED AND RESTATED

OPERATING AGREEMENT

This Second Amended and Restated Operating Agreement (this “Agreement”), of MF
Global FX Clear LLC (the “Company”) by MF Global Holdings USA Inc. (the
“Member”) is hereby entered into as of [            ], 2013 and effective as of
the Effective Date (as defined below).

WHEREAS, the Company previously was formed as a limited liability company under
the name Man FX Clear LLC for the purposes and on the terms and conditions set
forth in that Operating Agreement dated November 30, 2005 (the “Original
Operating Agreement”); WHEREAS, the Company amended and restated the Original
Operating Agreement on July 20, 2007 (the “Restated Operating Agreement”);

WHEREAS, on October 31, 2011, together with various affiliates, the Company
filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”); and

WHEREAS, on April 1, 2013, the Company’s Amended and Restated Joint Plan of
Liquidation was submitted to the Bankruptcy Court (as amended, modified or
supplemented from time to time, the “Plan”), which Plan was confirmed pursuant
to an order of the Bankruptcy Court entered on April [            ], 2013 (the
“Order”) and effective as of [                ], 2013 (the “Effective Date”);

NOW THEREFORE, effective as of the Effective Date, the Member hereby amends and
restates the Restated Operating Agreement in its entirety as follows:

1. General Provisions.

1.1 Articles of Organization. The Company’s Amended and Restated Articles of
Organization (the “Articles of Organization”) were filed with the Department of
State of the State of New York on or around the date hereof, a copy of which is
attached hereto as Exhibit A, and all actions taken by the person who executed
and filed the Articles of Organization in connection therewith are hereby
adopted and ratified.

1.2 Name. The name of the Company is “MF Global FX Clear LLC”.

1.3 Purpose. The purpose of the Company is to engage in any lawful act or
activities for which limited liability companies may be formed under the New
York Limited Liability Company Law (the “Law”).

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 169 of 198

 

1.4 Principal Office. The principal office of the Company shall be located at
717 Fifth Avenue, New York, New York 10022 or at such other location as the
Member may from time to time designate.

1.5 Foreign Qualification. The Company may qualify to do business in any state
that recognizes limited liability companies and in which it is necessary or
expedient for the Company to transact business. The officers of the Company are
authorized to appoint and substitute all necessary agents or attorneys for
service of process, to designate and change the location of all necessary
statutory offices, to make and file all necessary certificates, reports, powers
of attorney and other instruments as may be required or appropriate under the
laws of such state, to authorize the Company to transact business therein and,
whenever it is expedient for the Company to cease doing business therein, to
withdraw therefrom, to revoke any appointment of an agent or attorney for
service of process, and to file such certificates, reports, revocation of
appointment or surrender of authority of the Company to do business in any such
state, territory, dependency or country.

2. Capital Contributions; Membership Interests.

2.1 Membership Interests. The Member shall possess one hundred percent (100%) of
the membership interests in the Company (the “Membership Interests”).

2.2 Capital Contribution. On July 20, 2007, the Member made an initial capital
contribution to the Company of such amount of cash and/or property as is listed
on Schedule 1. The Member shall, from time-to-time, make such additional capital
contributions to the Company as the Member shall in its sole discretion
determine to be necessary and/or desirable; provided, however, for the avoidance
of doubt, the Member is not required to make any additional capital
contributions to the Company.

2.3 No Nonvoting Equity Securities. Notwithstanding anything to the contrary in
this Agreement, the Company shall not issue nonvoting equity securities to the
extent prohibited by section 1123(a)(6) of the Bankruptcy Code. The prohibition
on the issuance of nonvoting equity securities is included in this Agreement in
compliance with section 1123(a)(6) of the Bankruptcy Code.

3. Income, Gains and Losses.

All net income, gains and losses, as set forth on the books of account of the
Company, shall be allocated to the Member.

4. Distributions.

The amount and timing of any distributions of Company funds shall be determined
by the Member in its sole discretion.

5. Member and Manager Not Liable for Company Losses.

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 170 of 198

 

Except as expressly provided under the Law, neither the Member nor the Manager
(or any of their respective affiliates) shall have any personal liability for
the losses, debts, claims, expenses or encumbrances of or against the Company or
its property.

6. Management.

6.1 Management. The day-to-day business, operations and affairs of the Company
shall be managed and all its powers and authority shall be exercised by the
manager (the “Manager”). The Manager shall have the power and authority to
delegate authority to any number of qualified individuals or entities, who/which
shall have such titles and powers as may be determined by the Manager in its
sole discretion, and shall have and may exercise on behalf of the Company all
powers and rights granted to them by the Manager. Any such delegation may be
rescinded at the sole discretion of the Manager. The Manager’s initial term of
office shall be for a period of two years, commencing on the Effective Date,
unless he or she sooner dies, resigns or is removed by the Member (the “Initial
Term”). Any Manager designated following the resignation, death or removal for
cause of the initial Manager shall only serve the remainder of the Initial Term.
The initial Manager of the Company following the Effective Date shall be
[            ]. The Member may (i) remove the Manager at any time with or
without cause, (ii) elect a new Manager annually after the expiration of the
Initial Term, and (iii) elect a new Manager upon the removal or resignation of
the Manager. Each Manager designated after the expiration of the Initial Term
(including the initial Manager if reappointed) shall serve for a one year term
commencing on the applicable anniversary of the Effective Date. Any Manager
elected by the Member must be a concurrently serving member of the board of
directors of MF Global Holdings Ltd. Neither the Manager nor the Member is
required to hold any annual meetings.

6.2 Other Activities of the Manager. The Manager shall be entitled to engage in
and/or possess any interest in other businesses and investment ventures or
transactions, of any nature or description, independently or with others,
whether existing as of the date hereof or hereafter coming into existence, and
whether or not directly competitive with the business of the Company.

7. Transfers of Membership Interests.

The Member may transfer the whole or any part of its Membership Interest at its
sole discretion at any time.

8. Substituted Member.

8.1 Substitutions. The Member shall have the right to substitute a purchaser,
assignee, transferee, donee, distributee or other recipient of its Membership
Interest in its place. Any such purchaser, assignee, transferee, donee,
distributee or other recipient of the Member’s Membership Interest (whether
voluntary or by operation of law) shall be admitted to the Company as a
substituted Member.

8.2 Requirements of Substitutions. Each substituted Member, as a condition to
its admission as a Member, shall execute and acknowledge such instruments, in
form and substance satisfactory to the Member, as the Member deems necessary or
desirable to effectuate such

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 171 of 198

 

admission and to confirm the agreement of the substituted Member to be bound by
all the terms and provisions of this Agreement.

9. Term; Dissolution; Liquidation.

9.1 Term; Dissolution Prior to Expiration of Term. The Company shall continue in
existence until terminated and dissolved by the Member, or upon the entering of
a decree of judicial dissolution under Section 702 of the Law.

In accordance with Section 701(b) of the Law, it is agreed that the Company
shall not be dissolved, and shall continue to exist, upon the bankruptcy or
dissolution of the Member, unless a majority in interest of all remaining
members vote to dissolve the Company.

9.2 Liquidation and Distribution of Assets. Upon dissolution of the Company, the
Manager shall proceed to sell or liquidate the assets of the Company within a
reasonable time and, after paying or making provision for all liabilities to
creditors of the Company, shall distribute the Company’s cash and other assets
to the Member.

9.3 Termination. The Company shall terminate when (a) the Articles of
Organization have been cancelled and (b) all property owned by the Company has
been disposed of and the assets, after payment of or provision for all
liabilities to the Company’s creditors, have been distributed to the Member as
provided in Section 9.2.

10. Books and Records.

10.1 Fiscal Year. The Company’s fiscal year shall be determined by the Member.

10.2 Books of Account. Complete and accurate books of account shall be kept by
the Company at the principal office of the Company or at such other office as
the Manager may designate.

11. Exculpation; Indemnification and Expenses.

11.1 Exculpation. None of the Member, the Manager or any officers, employees or
agents of the Company shall be liable to the Company for any act or omission
based upon errors of judgment or other fault in connection with the business of
the Company. None of the Member, the Manager, any officer, any employee, or any
agent of the Company, will be liable, responsible or accountable, in damages or
otherwise, to any Member, the Company or any other person for any act performed
by them, or failure to act in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such person by this Agreement or by the Member or the Manager, unless a judgment
or other final adjudication adverse to such person establishes that such
person’s acts or omissions were in bad faith or involved intentional misconduct
or a knowing violation of law or that such person personally gained in fact a
financial profit or other advantage to which such person knew such person was
not legally entitled or, that with respect to a distribution to the Member, such
Member’s acts were not performed in accordance with the Law.

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 172 of 198

 

11.2 Indemnification and Expenses. The Company hereby agrees to indemnify and
hold harmless the Member, the Manager and each officer, employee and agent of
the Company to the fullest extent permitted under the Law, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including reasonable
attorneys’ fees and expenses, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such person by reason of the fact that such
person is or was a Member, Manager, officer, employee or agent of the Company or
is or was serving as a Member, Manager, officer, employee or agent of a
subsidiary of the Company; provided, that no such person will be indemnified for
any expenses, liabilities and losses suffered that are attributable to such
person’s bad faith, intentional misconduct or knowing violation of law (as
described in Section 11.1). Expenses, including reasonable attorneys fees and
expenses, incurred by any such indemnified person in defending a proceeding will
be paid by the Company in advance of the final disposition of such proceeding,
including any appeal therefrom, upon receipt of an undertaking by or on behalf
of such person to repay promptly such amount if it will ultimately be determined
that such person is not entitled to be indemnified by the Company.

12. Other Actions.

The Manager shall execute and deliver such additional documents and instruments,
and shall perform such additional acts, as may be necessary or appropriate to
carry out the terms of this Agreement.

13. Miscellaneous.

13.1 Entire Agreement; Amendment. This Agreement, together with the Articles of
Organization, contains the complete statement of the arrangements by the Member
with respect to the Company, and supersedes all prior agreements and
understandings with respect to the Company. This Agreement may be amended only
by a writing signed by the Member.

13.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to conflict of laws principles.

13.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the party hereto and its legal representatives, successors and
permitted assigns.

13.4 Severability. If any provision of this Agreement or application thereof to
any person or circumstances is held invalid, such invalidity shall not affect
any other provisions or applications of this Agreement that can be given effect
without the invalid provision or application.

13.5 Headings. Headings are supplied in this Agreement for the purpose of
convenience and reference only and do not constitute part of this Agreement.

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 173 of 198

 

13.6 Interpretation. As used in this Agreement, (a) words used herein regardless
of the gender specifically used shall be deemed and construed to include any
other gender, masculine, feminine or neuter, as the context shall require,
(b) all terms defined in the singular shall have the same meanings when used in
the plural and vice versa, and (c) words denoting natural persons shall include
corporations, partnerships and other legal entities and vice versa, unless the
context otherwise requires.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 174 of 198

 

IN WITNESS WHEREOF, the Member, intending to be legally bound hereby, has
executed this Agreement as of the date first above written.

 

MF GLOBAL HOLDINGS USA INC. By:    

Name:

 

Title:

 

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 175 of 198

 

SCHEDULE 1

Capital Contribution

 

MF Global Holdings USA Inc. (f/k/a Man Group USA Inc.)

   $ 1,000   

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 176 of 198

 

Exhibit A

RESTATED

ARTICLES OF ORGANIZATION

OF

MF GLOBAL FX CLEAR LLC

UNDER SECTION 214

OF THE

LIMITED LIABILITY COMPANY LAW

 

 

1. The name of the limited liability company (the “Company”) is MF Global FX
Clear LLC and the name under which the Company was originally organized was Man
FX Clear LLC.

2. The original articles of organization were filed with the Department of State
of New York on December 1, 2005 (as amended from time to time, the “Articles of
Organization”).

3. The Articles of Organization are hereby amended, as authorized by the Limited
Liability Company Law of the State of New York, to change Article Third of the
Articles of Organization, pertaining to the dissolution of the Company, to the
following:

“The Company will be managed by a manager appointed by the member or members of
the Company pursuant to the operating agreement of the Company.”

4. The text of the Articles of Organization is hereby amended to read in its
entirety as follows:

 

  First: The name of the limited liability company (hereinafter referred to as
the “Company”) is MF Global FX Clear LLC.

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 177 of 198

 

  Second: The county within New York State in which the principal office of the
Company is to be located is New York County.

 

  Third: The Company shall be managed by a manager to be appointed by the member
or members of the Company pursuant to the operating agreement of the Company.

 

  Fourth: The Secretary of State of the State of New York is designated as agent
of the Company upon whom process against the Company may be served. The post
office address to which the Secretary of State of the State of New York shall
mail a copy of any process against the Company is c/o CT Corporation System, 111
Eighth Avenue, New York, New York 10011.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 178 of 198

 

IN WITNESS WHEREOF, the undersigned has executed these Restated Articles of
Organization on this              day of             , 2013.

 

MF GLOBAL FX CLEAR LLC By:       Name:   Title: Authorized Person

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 179 of 198

 

MF GLOBAL MARKET SERVICES LLC

SECOND

AMENDED

AND

RESTATED

OPERATING AGREEMENT

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 180 of 198

 

MF GLOBAL MARKET SERVICES LLC

SECOND AMENDED AND RESTATED

OPERATING AGREEMENT

This Second Amended and Restated Operating Agreement (this “Agreement”) of MF
Global Market Services LLC (the “Company”) by MF Global Holdings USA Inc. (the
“Member”) is hereby entered into as of [            ], 2013 and effective as of
the Effective Date (as defined below).

WHEREAS, the Company previously was formed as a limited liability company under
the name ManTrad LLC for the purposes and on the terms and conditions set forth
in the Operating Agreement dated April 30, 2003 (the “Original Operating
Agreement”);

WHEREAS, the Company amended and restated the Original Operating Agreement on
July 20, 2007 (the “Restated Operating Agreement”);

WHEREAS, on October 31, 2011, together with various affiliates, the Company
filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”); and

WHEREAS, on April 1, 2013, the Company’s Amended and Restated Joint Plan of
Liquidation was submitted to the Bankruptcy Court (as amended, modified or
supplemented from time to time, the “Plan”), which Plan was confirmed pursuant
to an order of the Bankruptcy Court entered on April [            ], 2013 (the
“Order”) and effective as of [            ], 2013 (the “Effective Date”);

NOW THEREFORE, effective as of the Effective Date, the Member hereby amends and
restates the Restated Operating Agreement in its entirety as follows:

1. General Provisions.

1.1 Articles of Organization. The Company’s Amended and Restated Articles of
Organization (the “ Articles of Organization”) were filed with the Department of
State of the State of New York on or around the date hereof, a copy of which is
attached hereto as Exhibit A, and all actions taken by the person who executed
and filed the Articles of Organization in connection therewith are hereby
adopted and ratified.

1.2 Name. The name of the Company is “MF Global Market Services LLC”.

1.3 Purpose. The purpose of the Company is to engage in any lawful act or
activities for which limited liability companies may be formed under the New
York Limited Liability Company Law (the “Law”).

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 181 of 198

 

1.4 Principal Office. The principal office of the Company shall be located at
717 Fifth Avenue, New York, New York 10022 or at such other location as the
Member may from time to time designate.

1.5 Foreign Qualification. The Company may qualify to do business in any state
that recognizes limited liability companies and in which it is necessary or
expedient for the Company to transact business. The officers of the Company are
authorized to appoint and substitute all necessary agents or attorneys for
service of process, to designate and change the location of all necessary
statutory offices, to make and file all necessary certificates, reports, powers
of attorney and other instruments as may be required or appropriate under the
laws of such state, to authorize the Company to transact business therein and,
whenever it is expedient for the Company to cease doing business therein, to
withdraw therefrom, to revoke any appointment of an agent or attorney for
service of process, and to file such certificates, reports, revocation of
appointment or surrender of authority of the Company to do business in any such
state, territory, dependency or country.

2. Capital Contributions; Membership Interests.

2.1 Membership Interests. The Member shall possess one hundred percent (100%) of
the membership interests in the Company (the “Membership Interests”).

2.2 Capital Contribution. On July 20, 2007, the Member made an initial capital
contribution to the Company of such amount of cash and/or property as is listed
on Schedule 1. The Member shall, from time-to-time, make such additional capital
contributions to the Company as the Member shall in its sole discretion
determine to be necessary and/or desirable; provided, however, for the avoidance
of doubt, the Member is not required to make any additional capital
contributions to the Company.

2.3 No Nonvoting Equity Securities. Notwithstanding anything to the contrary in
this Agreement, the Company shall not issue nonvoting equity securities to the
extent prohibited by section 1123(a)(6) of the Bankruptcy Code. The prohibition
on the issuance of nonvoting equity securities is included in this Agreement in
compliance with section 1123(a)(6) of the Bankruptcy Code.

3. Income, Gains and Losses.

All net income, gains and losses, as set forth on the books of account of the
Company, shall be allocated to the Member.

4. Distributions.

The amount and timing of any distributions of Company funds shall be determined
by the Member in its sole discretion.

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 182 of 198

 

5. Member and Manager Not Liable for Company Losses.

Except as expressly provided under the Law, neither the Member nor the Manager
(or any of their respective affiliates) shall have any personal liability for
the losses, debts, claims, expenses or encumbrances of or against the Company or
its property.

6. Management.

6.1 Management. The day-to-day business, operations and affairs of the Company
shall be managed and all its powers and authority shall be exercised by the
manager (the “Manager”). The Manager shall have the power and authority to
delegate authority to any number of qualified individuals or entities, who/which
shall have such titles and powers as may be determined by the Manager in its
sole discretion, and shall have and may exercise on behalf of the Company all
powers and rights granted to them by the Manager. Any such delegation may be
rescinded at the sole discretion of the Manager. The Manager’s initial term of
office shall be for a period of two years, commencing on the Effective Date,
unless he or she sooner dies, resigns or is removed by the Member (the “Initial
Term”). Any Manager designated following the resignation, death or removal for
cause of the initial Manager shall only serve the remainder of the Initial Term.
The initial Manager of the Company following the Effective Date shall be
[            ]. The Member may (i) remove the Manager at any time with or
without cause, (ii) elect a new Manager annually after the expiration of the
Initial Term, and (iii) elect a new Manager upon the removal or resignation of
the Manager. Each Manager designated after the expiration of the Initial Term
(including the initial Manager if reappointed) shall serve for a one year term
commencing on the applicable anniversary of the Effective Date. Any Manager
elected by the Member must be a concurrently serving member of the board of
directors of MF Global Holdings Ltd. Neither the Manager nor the Member is
required to hold any annual meetings.

6.2 Other Activities of the Manager. The Manager shall be entitled to engage in
and/or possess any interest in other businesses and investment ventures or
transactions, of any nature or description, independently or with others,
whether existing as of the date hereof or hereafter coming into existence, and
whether or not directly competitive with the business of the Company.

7. Transfers of Membership Interests.

The Member may transfer the whole or any part of its Membership Interest at its
sole discretion at any time.

8. Substituted Member.

8.1 Substitutions. The Member shall have the right to substitute a purchaser,
assignee, transferee, donee, distributee or other recipient of its Membership
Interest in its place. Any such purchaser, assignee, transferee, donee,
distributee or other recipient of the Member’s Membership Interest (whether
voluntary or by operation of law) shall be admitted to the Company as a
substituted Member.

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 183 of 198

 

8.2 Requirements of Substitutions. Each substituted Member, as a condition to
its admission as a Member, shall execute and acknowledge such instruments, in
form and substance satisfactory to the Member as the Member deems necessary or
desirable to effectuate such admission and to confirm the agreement of the
substituted Member to be bound by all the terms and provisions of this
Agreement.

9. Term; Dissolution; Liquidation.

9.1 Term; Dissolution Prior to Expiration of Term. The Company shall continue in
existence until terminated and dissolved by the Member, or upon the entering of
a decree of judicial dissolution under Section 702 of the Law.

In accordance with Section 701(b) of the Law, it is agreed that the Company
shall not be dissolved, and shall continue to exist, upon the bankruptcy or
dissolution of the Member, unless a majority in interest of all remaining
members vote to dissolve the Company.

9.2 Liquidation and Distribution of Assets. Upon dissolution of the Company, the
Manager shall proceed to sell or liquidate the assets of the Company within a
reasonable time and, after paying or making provision for all liabilities to
creditors of the Company, shall distribute the Company’s cash and other assets
to the Member.

9.3 Termination. The Company shall terminate when (a) the Articles of
Organization have been cancelled and (b) all property owned by the Company has
been disposed of and the assets, after payment of or provision for all
liabilities to the Company’s creditors, have been distributed to the Member as
provided in Section 9.2.

10. Books and Records.

10.1 Fiscal Year. The Company’s fiscal year shall be determined by the Member.

10.2 Books of Account. Complete and accurate books of account shall be kept by
the Company at the principal office of the Company or at such other office as
the Manager may designate.

11. Exculpation; Indemnification and Expenses.

11.1 Exculpation. None of the Member, the Manager or any officers, employees or
agents of the Company shall be liable to the Company for any act or omission
based upon errors of judgment or other fault in connection with the business of
the Company. None of the Member, the Manager, any officer, any employee, or any
agent of the Company, will be liable, responsible or accountable, in damages or
otherwise, to any Member, the Company or any other person for any act performed
by them, or failure to act in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such person by this Agreement or by the Member or the Manager, unless a judgment
or other final adjudication adverse to such person establishes that such
person’s acts or omissions were in bad faith or involved intentional misconduct
or a knowing violation of law or that such person personally gained in fact a
financial profit or other advantage to which such person knew such

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 184 of 198

 

person was not legally entitled or, that with respect to a distribution to the
Member, such Member’s acts were not performed in accordance with the Law.

11.2 Indemnification and Expenses. The Company hereby agrees to indemnify and
hold harmless the Member, the Manager and each officer, employee and agent of
the Company to the fullest extent permitted under the Law, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities and losses (including reasonable
attorneys’ fees and expenses, judgments, fines, excise taxes or penalties)
reasonably incurred or suffered by such person by reason of the fact that such
person is or was a Member, Manager, officer, employee or agent of the Company or
is or was serving as a Member, Manager, officer, employee or agent of a
subsidiary of the Company; provided, that no such person will be indemnified for
any expenses, liabilities and losses suffered that are attributable to such
person’s bad faith, intentional misconduct or knowing violation of law (as
described in Section 11.1). Expenses, including reasonable attorneys fees and
expenses, incurred by any such indemnified person in defending a proceeding will
be paid by the Company in advance of the final disposition of such proceeding,
including any appeal therefrom, upon receipt of an undertaking by or on behalf
of such person to repay promptly such amount if it will ultimately be determined
that such person is not entitled to be indemnified by the Company.

12. Other Actions.

The Manager shall execute and deliver such additional documents and instruments,
and shall perform such additional acts, as may be necessary or appropriate to
carry out the terms of this Agreement.

13. Miscellaneous.

13.1 Entire Agreement; Amendment. This Agreement, together with the Articles of
Organization, contains the complete statement of the arrangements by the Member
with respect to the Company, and supersedes all prior agreements and
understandings with respect to the Company. This Agreement may be amended only
by a writing signed by the Member.

13.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to conflict of laws principles.

13.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the party hereto and its legal representatives, successors and
permitted assigns.

13.4 Severability. If any provision of this Agreement or application thereof to
any person or circumstances is held invalid, such invalidity shall not affect
any other provisions or applications of this Agreement that can be given effect
without the invalid provision or application.

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 185 of 198

 

13.5 Headings. Headings are supplied in this Agreement for the purpose of
convenience and reference only and do not constitute part of this Agreement.

13.6 Interpretation. As used in this Agreement, (a) words used herein regardless
of the gender specifically used shall be deemed and construed to include any
other gender, masculine, feminine or neuter, as the context shall require,
(b) all terms defined in the singular shall have the same meanings when used in
the plural and vice versa, and (c) words denoting natural persons shall include
corporations, partnerships and other legal entities and vice versa, unless the
context otherwise requires.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 186 of 198

 

IN WITNESS WHEREOF, the Member, intending to be legally bound hereby, has
executed this Agreement as of the date first above written.

 

MF GLOBAL HOLDINGS USA INC. By:     Name:   Title:  

 

1



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 187 of 198

 

SCHEDULE 1

Capital Contribution

 

MF Global Holdings USA Inc. (f/k/a Man Group USA Inc.)

   $ 1,000   

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 188 of 198

 

Exhibit A

RESTATED

ARTICLES OF ORGANIZATION

OF

MF GLOBAL MARKET SERVICES LLC

UNDER SECTION 214

OF THE

LIMITED LIABILITY COMPANY LAW

 

 

1. The name of the limited liability company (the “Company”) is MF Global Market
Services LLC and the name under which the Company was originally organized was
ManTrad LLC.

2. The original articles of organization were filed with the Department of State
of New York on May 1, 2003 (as amended from time to time, the “Articles of
Organization”).

3. The Articles of Organization are hereby amended, as authorized by the Limited
Liability Company Law of the State of New York, to change Article Third of the
Articles of Organization, pertaining to the dissolution of the Company, to the
following:

“The Company will be managed by a manager appointed by the member or members of
the Company pursuant to the operating agreement of the Company.”

4. The text of the Articles of Organization is hereby amended to read in its
entirety as follows:

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 189 of 198

 

  First: The name of the limited liability company (hereinafter referred to as
the “Company”) is MF Global Market Services LLC.

 

  Second: The county within New York State in which the principal office of the
Company is to be located is New York County.

 

  Third: The Company shall be managed by a manager to be appointed by the member
or members of the Company pursuant to the operating agreement of the Company.

 

  Fourth: The Secretary of State of the State of New York is designated as agent
of the Company upon whom process against the Company may be served. The post
office address to which the Secretary of State of the State of New York shall
mail a copy of any process against the Company is c/o CT Corporation System, 111
Eighth Avenue, New York, New York 10011.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 190 of 198

 

IN WITNESS WHEREOF, the undersigned has executed these Restated Articles of
Organization on this              day of                 , 2013.

 

MF GLOBAL MARKET SERVICES LLC By:       Name:   Title: Authorized Person

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 191 of 198

 

EXHIBIT VIII.E.1

Prepetition Executory Contracts and Unexpired Leases to be Assumed

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 192 of 198

 

Plan Supplement—Exhibit VIII.E.1

Prepetition Executory Contracts and Unexpired Leases to be Assumed

The below is a non-exhaustive list of Executory Contracts and Unexpired Leases
to be assumed in accordance with the Plan, including certain Executory Contracts
that are insurance policies, or any agreements, documents or instruments with
insurers relating to a Debtor’s insurance policies. Inclusion or exclusion of
any Executory Contract in or from this list shall in no way limit Section VIII.C
of the Plan relating to assumption of the Debtors’ insurance policies. The Plan
Proponents reserve all rights to amend, modify, or supplement this list of
Executory Contracts and Unexpired Leases in accordance with the terms of the
Plan.

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd.

   Corptax Inc.    Tax software agreement    $ 0.00   

MF Global Holdings USA, Inc.

   Ceridien Corporation    Payroll processing agreement    $ 8,000.00   

MF Global Holdings USA, Inc.

   Gallagher Benefit Services, Inc.    Consultant/Insurance Broker    $ 0.00   

MF Global Holdings USA, Inc.

   Merrill, Lynch, Pierce, Fenner & Smith Inc.    401(k) Profit Sharing Plan
Adoption Agreement    $ 0.00   

MF Global Holdings USA, Inc.

   Iron Mountain Information Management, Inc.    Document storage    $ 35,698.97
  

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Professional Liability Insurance

Policy No. 1-18001-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18002-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18003-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18004-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18005-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18005-01-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18006-00-11

     Note 1   

 



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 193 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18007-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18009-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-180010-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-180011-00-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-180011-01-11

     Note 1   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-180012-00-11

     Note 1   

MF Global Holdings Ltd.

   Federal Insurance Company   

Global Professional Liability (E&O)

Policy No. 8208- 3277

  

MF Global Holdings Ltd.

   Allied World Assurance   

Global Professional Liability (E&O)

Policy No. C007357/005

  

MF Global Holdings Ltd.

   Iron-Starr Excess Agency Ltd   

Global Professional Liability (E&O)

Policy No. ISF0000508

  

MF Global Holdings Ltd.

   Federal Insurance Company   

Global Professional Liability (E&O)

Policy No. Unknown

  

MF Global Holdings Ltd.

   New Hampshire Insurance Company   

D&O Insurance – Independent Director Liability

Policy No. 15927115

   $ 0.00   

MF Global Holdings Ltd.

   Scottsdale Indemnity Company   

D&O Insurance – Independent Director Liability

Policy No. XMI1100056

   $ 0.00   

MF Global Holdings Ltd.

   U.S. Specialty Insurance Company   

D&O Insurance – Independent Director Liability

Policy No. 14-MGU-11-A23952

   $ 0.00   

MF Global Holdings Ltd.

   Continental Casualty Company   

D&O Insurance – Side A Only

Policy No. 425151372

   $ 0.00   

MF Global Holdings Ltd.

   Catlin Insurance Company, Inc.   

D&O Insurance – Side A Only

Policy No. XSP-100903-0511

   $ 0.00   

 

2



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 194 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd.

   Allied World Assurance Company   

D&O Insurance – Side A Only

Policy No. C007490/005

   $ 0.00   

MF Global Holdings Ltd.

   Axis Specialty Limited   

D&O Insurance – Side A Only

Policy No. 1132770111QA

   $ 0.00   

MF Global Holdings Ltd.

   Federal Insurance Company   

D&O Insurance – Side A Only

Policy No. 8208-3266

   $ 0.00   

MF Global Ltd.

   Everest National Insurance Company   

D&O Insurance – Side A Only

Policy No. FL5SA00006-111

   $ 0.00   

MF Global Holdings Ltd.

   Federal Insurance Company   

D&O Insurance – Side A, B & C

Policy No. 8208-3225

   $ 0.00   

MF Global Holdings Ltd.

   Travelers Indemnity Company   

D&O Insurance – Side A, B & C

Policy No. EC09004078

   $ 0.00   

MF Global Holdings Ltd.

   Ironshore Indemnity, Inc.   

D&O Insurance – Side A, B & C

Policy No. 000425002

   $ 0.00   

MF Global Holdings Ltd.

   Ironshore Insurance Ltd.   

D&O Insurance – Side A, B & C

Policy No. ISF0000507

   $ 0.00   

MF Global Holdings Ltd.

   Starr Insurance & Reinsurance Limited   

D&O Insurance – Side A, B & C

Policy No. ISF0000507

   $ 0.00   

MF Global Holdings Ltd.

   Westchester Fire Insurance Company   

D&O Insurance – Side A, B & C

Policy No. G23822684 005

   $ 0.00   

MF Global Holdings Ltd.

   ACE American Insurance Company   

D&O Insurance – Side A, B & C

Policy No. DOX G23655901 005

   $ 0.00   

MF Global Holdings Ltd.

   Illinois National Insurance Company   

D&O Insurance – Side A, B & C

Policy No. 01-880-23-08

   $ 0.00   

MF Global Holdings Ltd.

   Hartford Accident & Indemnity   

D&O Insurance – Side A, B & C

Policy No. 00 DA 0250858-11

   $ 0.00   

MF Global Holdings Ltd.

   New Hampshire Insurance Company   

D&O Insurance – Side A, B & C

Policy No. 15927114

   $ 0.00   

 

3



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 195 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd.

   Axis Insurance Company   

D&O Insurance – Side A, B & C

Policy No. MNN 732350/01/2011

   $ 0.00   

MF Global Holdings Ltd.

   XL Specialty Insurance Company   

D&O Insurance – Side A, B & C

Policy No. ELU121502-11

   $ 0.00   

MF Global Holdings Ltd.

   U.S. Specialty Insurance Company   

D&O Insurance – Side A, B & C

Policy No. 14-MGU-11-A23947

   $ 0.00   

MF Global Holdings Ltd.

   U.S. Specialty Insurance Company    Employee Benefit Plan Fiduciary Policy
No. 14-MGU-11-A23948   

MF Global Holdings Ltd.

   RLI Insurance    Employee Benefit Plan Fiduciary Policy No. EPG0009735   

MF Global Holdings Ltd.

   Ironshore Indemnity    Employee Benefit Plan Fiduciary Policy No. 426402   

MF Global Holdings Ltd.

   Alterra Bermuda Limited    Employment Practices Liability Policy No. 69273-
4472-EPLI-2011   

MF Global Holdings Ltd.

   Lexington Insurance    Employment Practices Liability Policy No. 20432695   

MF Global Holdings Ltd.

   Chartis Excess Limited    Employment Practices Liability Policy No. 21188070
  

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   New Hampshire Insurance Company    Financial Institution Bond Insurance
Policy No. 64738    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Vigilant Insurance Company    Financial Institution Bond Insurance Policy No.
82126695    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Lloyd’s Underwriters    Financial Institution Bond Insurance Policy No.
576/MMU028000    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   St. Paul Fire & Marine Ins. Co.    Financial Institution Bond Insurance
Policy No. 490BD0679    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Fidelity & Deposit Co. of Maryland    Co-Surety Endorsement to Financial
Institution Bond Insurance Policy No. 490BD0679    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Continental Insurance Co.    Financial Institution Bond Insurance Policy No.
287125999    $ 0.00   

 

4



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 196 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Liberty Mutual Insurance Company    Financial Institution Bond Insurance
Policy No. F14N550490001    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   New Hampshire Insurance Company    Financial Institution Bond Insurance
Policy No. 64739    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Axis Reinsurance Company    Financial Institution Bond Insurance Policy No.
RNN732284/01/2007    $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.

   Great American Insurance Company    Financial Institution Bond Insurance
Policy No. FS234-60-98    $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Professional Liability Insurance

Policy No. 1-18001-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18002-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18003-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18004-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18005-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18005-01-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18006-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18007-00-10

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Professional Liability Insurance

Policy No. 1-18001-00-09

   $ 0.00   

MF Global Holdings Ltd.

   MFG Assurance Company Limited   

Excess Professional Liability Insurance

Policy No. 1-18002-00-09

   $ 0.00   

MF Global Holdings Ltd.

   Everest Indemnity Insurance Company   

Excess Professional Liability Insurance

Policy No. FL5EE00025-091

   $ 0.00   

 

5



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 197 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd.

   Continental Insurance Company   

Excess Professional Liability Insurance

Policy No. 287126568

   $ 0.00   

MF Global Holdings Ltd.

   Arch Insurance Company   

Excess Professional Liability Insurance

Policy No. EOP0021249-02

   $ 0.00   

MF Global Holdings Ltd.

   AIG Excess Liability Insurance Co   

Excess Professional Liability Insurance

Policy No. 366-2823

   $ 0.00   

MF Global Holdings Ltd.

   Arch Insurance Company   

Professional Liability Insurance

Policy No. EOP0021249-01

   $ 0.00   

MF Global Holdings Ltd.

   Continental Insurance Company   

Professional Liability Insurance

Policy No. 287126568

   $ 0.00   

MF Global Holdings Ltd.

   Ace American Insurance Company   

Professional Liability Insurance

Policy No. G32822696 002

   $ 0.00   

MF Global Holdings Ltd.

   Axis Professional Insurance   

Professional Liability Insurance

Policy No. RNN732350/01/2008

   $ 0.00   

MF Global Holdings Ltd.

   Ace American Insurance Company   

Professional Liability Insurance

Policy No. DOX G2365586A 002

   $ 0.00   

MF Global Holdings Ltd.

   Allied World Assurance Co   

Professional Liability Insurance

Policy No. C007357/002

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Arch Insurance Company   

Professional Liability Insurance

Policy No. EOP0021249-01

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Continental Insurance Company   

Professional Liability Insurance

Policy No. 287126568

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   Vigilant Insurance Company   

Professional Liability Insurance

Policy No. 8208-3220

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   Vigilant Insurance Company   

Professional Liability Insurance

Policy No. 8208-3277

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   St. Paul Travelers   

Professional Liability Insurance

Policy No. 590CM2682

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Steadfast Insurance Company   

Professional Liability Insurance

Policy No. EOC9131681 00

   $ 0.00   

 

6



--------------------------------------------------------------------------------

11-15059-mg       Doc 1283       Filed 04/04/13       Entered 04/04/13
22:09:14       Main Document Pg 198 of 198

 

Debtor

  

Contract Counterparty

  

Contract Description

   Proposed
Cure Amount  

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Axis Reinsurance Company   

Professional Liability Insurance

Policy No. RNN732341/01/2007

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   Westchester Fire Insurance Company   

Professional Liability Insurance

Policy No. G23822696 01

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Ace American Insurance Company   

Professional Liability Insurance

Policy No. DOX G2365586A 001

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   Catlin Insurance Co   

Professional Liability Insurance

Policy No. 1027

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   Axis Reinsurance Company   

Professional Liability Insurance

Policy No. 1132710107QA

   $ 0.00   

MF Global Holdings Ltd. (successor to MAN Financial, Inc.)

   Allied World Assurance Company   

Professional Liability Insurance

Policy No. C007357/001

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   AIG Casualty Company   

Professional Liability Insurance

Policy No. 347-0349

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   US Specialty Insurance Co   

Professional Liability Insurance

Policy No. 14-MGU-07-A14405

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   XL Specialty Insurance Co   

Professional Liability Insurance

Policy No. ELU097598-07

   $ 0.00   

MF Global Holdings Ltd. (successor to MF Global Ltd.)

   New Hampshire Insurance Co   

Professional Liability Insurance

Policy No. 64638

   $ 0.00   

MF Global Holdings Ltd.

   Alterra Insurance Limited    Employment Practices Liability Policy No.
54852-3754-EPLI-2010    $ 0.00   

MF Global Holdings Ltd.

   Max Bermuda Ltd    Employment Practices Liability Policy No.
27384-3050-EPLI-2009    $ 0.00   

MF Global Holdings Ltd.

   Max Bermuda Ltd    Employment Practices Liability Policy No.
21711-2469-EPLI-2008    $ 0.00   

 

Note 1:  The Proposed Cure Amount with respect to all MF Global Holdings Ltd.
Excess Professional Liability Insurance contracts is being actively negotiated
by the Debtor and the Contract Counterparty.

 

7